Exhibit 10.4
 
 

 
EXECUTION
 
[FM/ATAX II TEBS]
 
SERIES CERTIFICATE AGREEMENT


 
by and between


 
FEDERAL HOME LOAN MORTGAGE CORPORATION,
in its corporate capacity
 
and

 
FEDERAL HOME LOAN MORTGAGE CORPORATION,
in its capacity as Administrator


 
Dated as of July 1, 2014

 
incorporating by reference

 
STANDARD TERMS OF THE SERIES CERTIFICATE AGREEMENT


 
Dated as of July 1, 2014


 
FREDDIE MAC
MULTIFAMILY M CERTIFICATES
Series M-031


 
$94,695,000  Class A Certificates
$23,677,000  Class B Certificates

 
relating to

 
the Bonds described herein
 
SPONSOR:  ATAX TEBS II, LLC
 


 

 
 

--------------------------------------------------------------------------------

 

SERIES CERTIFICATE AGREEMENT
 
This SERIES CERTIFICATE AGREEMENT (this “Series Certificate Agreement”) is dated
as of July 1, 2014 by and between FEDERAL HOME LOAN MORTGAGE CORPORATION, in its
corporate capacity (“Freddie Mac”) and FEDERAL HOME LOAN MORTGAGE CORPORATION,
in its capacity as Administrator (the “Administrator”) on behalf of the Holders
of the Series of Class A Certificates (the “Class A Certificates”) and the Class
B Certificates (the “Class B Certificates”) (collectively, the “Certificates”)
described on the cover page.  This Series Certificate Agreement incorporates by
reference the Standard Terms of the Series Certificate Agreement dated as of
July 1, 2014 (the “Standard Terms”), attached as Appendix A, which Standard
Terms will govern the Certificates and the Series Pool except as provided in
this Series Certificate Agreement.  All capitalized terms used and not defined
herein shall have the meaning set forth in the Standard Terms.
 
RECITALS:
 
A.           Freddie Mac desires to issue the Certificates and create the Series
Pool into which the Bonds identified on Schedule 1 hereto and the other Assets
related to the Certificates will be transferred.
 
B.           The conditions to the issuance and delivery of the Certificates as
provided in the Standard Terms and herein have been satisfied.
 
AGREEMENT:
 
Section 1.                      Freddie Mac hereby creates the Series Pool
relating to the Certificates and transfers the Bonds to such Series Pool for the
benefit of the Holders of the Certificates, together with all of its interest in
(a) all Bond Payments made from and after the Date of Original Issue and all
certificates and instruments, if any, representing the Bonds, (b) the
Distribution Account and (c) all proceeds of the Bonds and the Distribution
Account of every kind and nature.
 
Section 2.                      The Series Pool and the related Certificates
will bear the Series designation set forth on the cover page of this Series
Certificate Agreement.
 
Section 3.                      The Class A Certificates will be issued with an
Initial Certificate Balance of $94,695,000 and the Class B Certificates will be
issued with an Initial Certificate Balance of $23,677,000 in substantially the
forms set forth in Exhibit B and Exhibit C to the Standard Terms.  Upon initial
issuance, the Class A Certificates shall be registered in the name of CEDE &
Co., as nominee for DTC.  Upon initial issuance, the Class B Certificates shall
be registered in the name of the Sponsor and will be held in definitive form.
 
Section 4.                      The Sponsor will be ATAX TEBS II, LLC (or any
permitted successor in such capacity appointed under Section 3.07 of the
Standard Terms).
 
Section 5.                      The initial Reset Rate Method for the Class A
Certificates shall be the Weekly Reset Rate Method.
 
Section 6.                      The Bonds were neither deposited with nor
acquired with market discount in excess of a de minimis amount within the
meaning of Section 1278(a)(2)(C) of the Code determined as of the Date of
Original Issue.
 

 
1

--------------------------------------------------------------------------------

 


Section 7.                      The Monthly Closing Election will be made on
behalf of the Series Pool, effective as of the “start-up date” (as defined in
Revenue Procedure 2003-84).  The Sponsor and all Holders of Certificates (by
their purchase thereof) consent to the Monthly Closing Election.  The Series
Pool, the Sponsor and each Holder of Certificates (by their purchase thereof)
agree to comply with the tax reporting requirements of Sections 8.02, 8.03 and
8.04 of Revenue Procedure 2003-84 (or any successor Revenue Procedure or other
applicable Internal Revenue Service guidance).
 
Section 8.                      Partnership Factors shall not apply to the
Series Pool.
 
Section 9.                      The CUSIP Numbers for the Certificates are the
following:



   
CUSIP Number
   
Class A Certificates
31350ABK3
   
Class B Certificates
31350ABL1
 

 
Section 10.                      The Notional Accelerated Principal Amortization
Schedule and the Class A Certificate Notional Accelerated Principal Paydown
Amount will not be applicable to the Series Pool.
 
Section 11.                      The provisions of the Standard Terms relating
to the making of Administrator Advances and the payment of Daily Administrator
Advance Charges will not be applicable to the Series Pool.
 
Section 12.                      The provisions of the Standard Terms relating
to a Special Adjustment Event and the Mandatory Tender in connection with a
Special Adjustment Event will not be applicable to the Series Pool.
 
Section 13.                      Receipt by the Administrator of a rating letter
from S&P confirming the rating of the Class A Certificates as “AA+/A-1+” will be
an additional condition under Section 2.09 of the Standard Terms to the issuance
of the Certificates.
 
Section 14.                      The provisions of the Standard Terms relating
to the Bond Payment Subaccount – Holdback within the Distribution Account will
not be applicable to the Series Pool.
 
Section 15.                      The Administrator shall deposit into the Odd
Lot Subaccount within the Distribution Account the sum of $4,999.99 received
from the Sponsor on the Date of Original Issue for application in accordance
with Section 4.03(f) of the Standard Terms.
 
Section 16.                      The following definitions shall apply with
respect to the Certificates:
 
“Accrual Commencement Date” - shall mean July 10, 2014.
 
“Accrued Interest on the Bonds” means the amount of $-0-, representing the
portion of the interest on the Bonds that is to accrue prior to the Accrual
Commencement Date.
 
“Bond Interest Payment Date” - shall mean the dates indicated with respect to
the Bonds on Schedule 1.
 

 
2

--------------------------------------------------------------------------------

 


“Date of Original Issue” - shall mean July 10, 2014.
 
“First Optional Disposition Date” - shall mean February 15, 2032.
 
“First Payment Date” - shall mean August 15, 2014.
 
“Rating Agency” - shall mean S&P.
 
“Remarketing Agent” - shall mean D.A. Davidson & Co. or any subsequent
Remarketing Agent appointed in accordance with the Standard Terms.
 
“Servicer” - shall mean NorthMarq Capital, LLC or any subsequent Servicer
appointed by Freddie Mac.
 
Section 17.                      References to “Administrator Fee” and
“Administrator Fee Rate” will be inapplicable as long as Freddie Mac serves in
such capacity.  If an Administrator other than Freddie Mac is appointed, the
Administrator Fee will be payable based on an Administrator Fee Rate established
by notice from Freddie Mac to such Administrator and the Sponsor; provided such
Administrator Fee will be paid only from an allocated portion of the Freddie Mac
Fee as set forth in such notice, and the amount of the Freddie Mac Fee will be
reduced by such allocated portion.
 
Section 18.                      Notices under this Series Certificate Agreement
to be provided to the Sponsor and the Rating Agency will be provided in the
manner set forth in Section 14.02 of the Standard Terms as follows:
 
ATAX TEBS II, LLC
1004 Farnam Street, Suite 400
Omaha, Nebraska 68102
Attention: Chad L. Daffer
Phone: 402.930.3085
Fax: 402.930.3047


With a copy to:
Mark Hiatt
1004 Farnam Street, Suite 400
Omaha, Nebraska 68102
Phone: 402.930.3085
Fax: 402.930.3047


with a copy to:


Kutak Rock LLP
1650 Farnam Street
Omaha, Nebraska 68102
Attention:  Conal Hession
Facsimile:  (402) 231-8806
Telephone: (402) 346-1148
 



 
3

--------------------------------------------------------------------------------

 


Standard & Poor’s Ratings Service
55 Water Street, 38th Floor
New York, New York 10041
Attention:  Muni Structured Group
Facsimile:  (212) 438-2152
 
or to such other address as either such party from time to time provides to the
other notice parties under Section 14.02 of the Standard Terms.
 
Section 19.                      For purposes of Section 4.03(a)(i) of the
Standard Terms, there is no Accrued Interest on the Bonds to be paid on the
First Payment Date to the Sponsor.
 
 
 
[Signatures follow]
 


 


 



 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Series Certificate
Agreement to be duly executed by their respective duly authorized officers or
signatories as of the day and year first above written.
 

 
FEDERAL HOME LOAN MORTGAGE CORPORATION, in its corporate capacity
 
 
By:
/s/ Clayton A. Davis
   
Clayton A. Davis
   
Senior Director, Multifamily Production
 
 
 
FEDERAL HOME LOAN MORTGAGE CORPORATION, as Administrator
 
 
By:
/s/ Clayton A. Davis
   
Clayton A. Davis
   
Senior Director, Multifamily Production



 


 
 


 


 


 


 


 


[Signature Page to Series Certificate Agreement - Series M-031 – ATAX II TEBs]
 

 
 

--------------------------------------------------------------------------------

 

SPONSOR ACCEPTANCE
 
The Sponsor hereby acknowledges, accepts and agrees to the terms of this Series
Certificate Agreement.
 

 
ATAX TEBS II, LLC, a Delaware limited liability company
 
 
By:
AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership
 
   
By:
AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARNTERSHIP TWO, a Delaware limited
partnership, its general partner
               
By:
THE BURLINGTON GROUP, LLC, a Delaware limited liability company, its general
partner
               
By:
/s/ Mark Hiatt
       
Mark Hiatt
       
Chief Operating Officer

 


 


 


 


 


 


 
 [Acceptance Page to Series Certificate Agreement - Series M031 – ATAX II TEBs]

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
DESCRIPTION OF THE BONDS
 
(SERIES M-031)
 
Bond Issue and Series
Original Issue Date
Project Name and Location
CUSIP #
Outstanding Amount Deposited
Interest Rate
Stated Maturity Date
Bond Trustee
Bond Counsel
Deposit Price
Bond Interest Payment Dates
Subject to Stabilization1
The Health, Educational and Housing Facility Board of the City of Memphis,
Tennessee
Multifamily Housing Revenue Refunding Bonds
(Arbors of Hickory Ridge Project)
Series 2012
12/11/2012
Arbors of Hickory Ridge Apartments
Memphis, Tennessee
586169 EQ3
$11,450,000
6.25% per annum
1/1/2049
The Bank of New York Mellon Trust Company, N.A.
Kutak Rock LLP
100%
First day of each month
No
Indiana Housing and Community Development Authority
Multifamily Housing Revenue Bonds, Series 2013A
(Copper Gate Apartments Project)
12/31/2013
Copper Gate Apartments
Lafayette, Indiana
45506C AJ6
$5,220,000
6.25% per annum
12/1/2029
U.S. Bank N.A.
Ice Miller LLP
100%
First day of each month
No
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Dublin Apartments Project)
Senior Series 2013A
6/1/2013
Dublin Apartments
San Antonio, Texas
088379 ZB1
$7,800,000
6.00% per annum
8/1/2050
U.S. Bank N.A.
Norton Rose Fulbright
100%
First day of each month
Yes
Housing Authority of the City of Durham
Multifamily Housing Revenue Bonds
(Greens of Pine Glen Project)
Senior Series 2012A
10/10/2012
Greens of Pine Glen Apartments
Durham County, North Carolina
266785 AG9
$8,396,000
6.50% per annum
10/1/2047
Wells Fargo Bank, N.A.
Hunton & Williams LLP
100%
First day of each month
No
California Statewide Communities Development Authority
Multifamily Housing Revenue Bonds
(Harden Ranch Apartments Project)
2013 Series V-1
2/13/2014
Harden Ranch Apartments
Salinas, California
13079P VK6
$6,960,000
5.75% per annum
3/1/2030
Wilmington Trust, N.A.
Orrick, Herrington & Sutcliffe LLP
100%
First day of each month
No

 

--------------------------------------------------------------------------------

1 Bonds indicated as subject to stabilization are subject to stabilization under
either the applicable Bond Documents and/or pursuant to Freddie Mac
requirements.
 
 
1-1

--------------------------------------------------------------------------------

 

 
Bond Issue and Series
Original Issue Date
Project Name and Location
CUSIP #
Outstanding Amount Deposited
Interest Rate
Stated Maturity Date
Bond Trustee
Bond Counsel
Deposit Price
Bond Interest Payment Dates
Subject to Stabilization2
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Huebner Oaks Apartments Project)
Senior Series 2013A
2/1/2013
Huebner Oaks Apartments
San Antonio, Texas
088379 YT3
$16,525,000
6.00% per annum
3/1/2050
U.S. Bank N.A.
Fulbright & Jaworski L.L.P.
100%
First day of each month
Yes
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Kingswood Apartments Project)
Senior Series 2013A
6/1/2013
Kingswood Apartments
San Antonio, Texas
088379 YZ9
$5,389,000
6.00% per annum
8/1/2050
U.S. Bank N.A.
Norton Rose Fulbright
100%
First day of each month
Yes
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Las Colinas Apartments Project)
Senior Series 2013A
2/1/2013
Las Colinas Apartments
San Antonio, Texas
088379 YR7
$10,000,000
6.00% per annum
3/1/2050
U.S. Bank N.A.
Fulbright & Jaworski L.L.P.
100%
First day of each month
Yes
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Perrin Crest Apartments Project)
Senior Series 2013A
2/1/2013
Perrin Crest Apartments
San Antonio, Texas
088379 YV8
$9,700,000
6.00% per annum
3/1/2050
U.S. Bank N.A.
Fulbright & Jaworski L.L.P.
100%
First day of each month
Yes
Public Finance Authority
Multifamily Housing Revenue Bonds
(The Palms at Premier Park Apartments Project)
Series 2013
12/27/2013
The Palms at Premier Park Apartments
Columbia, South Carolina
74441X AH2
$20,152,000
6.25% per annum
1/1/2050
Regions Bank
Parker Poe Adams & Bernstein LLP
100%
First day of each month
Yes
California Statewide Communities Development Authority
Multifamily Housing Revenue Bonds
(Tyler Park Townhomes Apartments Project)
2013 Series W-1
12/20/2013
Tyler Park Townhomes Apartments
Greenfield, California
13079P VH3
$6,075,000
5.75% per annum
1/1/2030
Wilmington Trust, N.A.
Orrick, Herrington & Sutcliffe LLP
100%
First day of each month
No
Bexar County Housing Finance Corporation
Multifamily Housing Revenue Bonds
(Waterford Apartments Project)
Senior Series 2013A
6/1/2013
Waterford Apartments
San Antonio, Texas
088379 YX4
$6,735,000
6.00% per annum
8/1/2050
U.S. Bank N.A.
Norton Rose Fulbright
100%
First day of each month
Yes
California Statewide Communities Development Authority
Multifamily Housing Revenue Bonds
(Westside Village Apartments Project)
2013 Series X-1
12/20/2013
Westside Village Apartments
Shafter, California
13079P VJ9
$3,970,000
5.75% per annum
1/1/2030
Wilmington Trust, N.A.
Orrick, Herrington & Sutcliffe LLP
100%
First day of each month
No




--------------------------------------------------------------------------------

2 Bonds indicated as subject to stabilization are subject to stabilization under
either the applicable Bond Documents and/or pursuant to Freddie Mac
requirements.

 
1-2

--------------------------------------------------------------------------------

 

APPENDIX A
 


 
STANDARD TERMS
 
 




 
 

--------------------------------------------------------------------------------

 

EXECUTION
 
[FM/ATAX II TEBS]
 


 
FREDDIE MAC
 
MULTIFAMILY M CERTIFICATES
 
STANDARD TERMS OF THE
 
SERIES CERTIFICATE AGREEMENT
 
DATED AS OF JULY 1, 2014
 
The Multifamily M Certificates will represent undivided ownership interests in a
pool of tax-exempt Bonds issued to finance multifamily affordable housing
mortgages.  “Bonds” include municipal securities issued for such purpose as well
as custodial receipts, trust receipts or any other similar instruments
evidencing an ownership interest in municipal securities held in a pass-through
arrangement.  Each offering of Multifamily M Certificates will be issued as a
Series.  Each Series will be comprised of Class A Certificates and Class B
Certificates that have different specified rights in the related Series Pool
(the Class A Certificates and Class B Certificates, collectively, the
“Certificates”).  Each Series Pool will be separate from each other Series Pool,
and the Certificates of any Series will relate only to the assets of a single
Series Pool.
 
Freddie Mac uses standard documentation and terms for the creation, issuance and
sale of each Series of Certificates.  This documentation includes the Offering
Circular and an Offering Circular Supplement for each Series and the Series
Certificate Agreement.  The Series Certificate Agreement will incorporate the
Standard Terms set forth below.  Freddie Mac will execute the Series Certificate
Agreement in its corporate capacity and in its capacity as Administrator of the
Series Pool.  In its corporate capacity, Freddie Mac will act as the Depositor,
the Certificate Registrar, the Pledge Custodian, the guarantor and the liquidity
provider.  The Standard Terms provide that other entities may serve some of
these functions (other than serving as guarantor or liquidity provider).
 
These Standard Terms will not be effective as to any Certificates until these
Standard Terms are incorporated into a Series Certificate Agreement creating the
related Series.  If a conflict arises between the provisions of a Series
Certificate Agreement and these Standard Terms, the provisions of the Series
Certificate Agreement will control.
 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page
 


 
ARTICLE I
DEFINITIONS, CERTAIN CALCULATIONS AND RULES OF CONSTRUCTION
Section 1.01
Definitions
1
Section 1.02
Certain Interest Calculations
1
Section 1.03
Other Definitional Provisions
1
Section 1.04
Rules of Construction
1
 
ARTICLE II
THE CERTIFICATES AND THE SERIES POOL
Section 2.01
Classes of Certificates
2
Section 2.02
Book-Entry Only for Class A Certificates
2
Section 2.03
Denominations
4
Section 2.04
Execution and Authentication; Persons Deemed Owners
4
Section 2.05
Registration of Transfer and Exchange
4
Section 2.06
Transfer Restrictions Related to Class B Certificates
5
Section 2.07
Mutilated, Destroyed, Lost or Stolen Certificates
5
Section 2.08
No Additional Liabilities or Indebtedness
5
Section 2.09
Initial Authentication and Delivery of Certificates
5
Section 2.10
Identification of the Assets to a Series Pool
6
Section 2.11
Delivery and Possession of Bonds
6
Section 2.12
Purposes and Powers
7
Section 2.13
Recharacterization
7
Section 2.14
Decrease of Aggregate Outstanding Class B Certificate Balance
7
 
ARTICLE III
SPONSOR COVENANTS; RELEASE EVENT
Section 3.01
Negative Covenants
8
Section 3.02
Other Obligations
8
Section 3.03
Maintenance of Office or Agency
8
Section 3.04
Payment of Certain Fees and Expenses
8
Section 3.05
Liabilities and Recourse Against Freddie Mac and the Sponsor for Liabilities of
the Series Pool
9
Section 3.06
The Sponsor’s Interest and Net Worth
11
Section 3.07
Successor Sponsor
11
Section 3.08
Release Event
11
Section 3.09
Sponsor’s Indemnification of the Administrator
12
Section 3.10
Substitution of Bonds After Date of Original Issue.
12
 
ARTICLE IV
ACCOUNTS AND DISBURSEMENTS; CREDIT ENHANCEMENT
Section 4.01
Collection of Money
14
Section 4.02
Distribution Account; Establishment
14
Section 4.03
Distributions and Payments from Bond Payment Subaccounts
15
Section 4.04
Administrator May Appoint Paying Agents
18
Section 4.05
General Provisions Regarding Accounts
19




 
i

--------------------------------------------------------------------------------

 
 
Section 4.06
Pledged Class A Certificates
19
Section 4.07
Reports to Holders
19
Section 4.08
Reductions of the Aggregate Outstanding Amounts
19
Section 4.09
Administrator Advances and Daily Administrator Advance Charges
20
Section 4.10
[Reserved]
21
Section 4.11
Credit Enhancement
21
 
ARTICLE V
RESET RATES; RESET RATE METHOD; RESET DATES
Section 5.01
Determination of Reset Rates, Reset Rate Methods and Reset Dates
23
Section 5.02
Weekly Reset Rate; Monthly Reset Rate
23
Section 5.03
Term Reset Rate; Term Reset Date
24
Section 5.04
Notice of Reset Rate
27
Section 5.05
No Changes in Reset Rate Method During the Two Business Days Preceding Mandatory
Tender Date
27
Section 5.06
Maximum Reset Rate
27
 
ARTICLE VI
THE LIQUIDITY FACILITY; THE TENDER OPTION; MANDATORY TENDER
Section 6.01
Tender Option; Rights of Holders; Liquidity Facility
27
Section 6.02
Funds Held by Administrator
29
Section 6.03
Exercise of Tender Option
29
Section 6.04
Mandatory Tender Events
30
Section 6.05
Notice of Mandatory Tender
31
Section 6.06
Funding Procedures; Payment of Purchase Price
32
Section 6.07
Right of Holder to Elect to Retain Class A Certificates Upon the Occurrence of
Certain Mandatory Tender Events
36
Section 6.08
Sole Sources of Payment of Purchase Price
37
 
ARTICLE VII
TENDER OPTION TERMINATION EVENTS AND CERTAIN MANDATORY TENDER EVENTS; OPTIONAL
DISPOSITION RIGHT
Section 7.01
Tender Option Termination Events
37
Section 7.02
Special Adjustment Event
38
Section 7.03
Liquidity Provider Termination Event
40
Section 7.04
Sponsor Act of Bankruptcy
40
Section 7.05
Optional Disposition Date
41
Section 7.06
Clean-Up Event
42
 
ARTICLE VIII
THE REMARKETING AGENT
Section 8.01
Duties of the Remarketing Agent
42
Section 8.02
Resignation or Removal of the Remarketing Agent
42
Section 8.03
Successor Remarketing Agent
43
Section 8.04
Merger or Consolidation of the Remarketing Agent
43
Section 8.05
Notices by Remarketing Agent
43
 


 
ii

--------------------------------------------------------------------------------

 


ARTICLE IX
EVENTS OF DEFAULT AND RIGHTS AND REMEDIES OF HOLDERS
Section 9.01
Event of Default
43
Section 9.02
Remedies
44
Section 9.03
Waiver of Past Defaults
45
 
ARTICLE X
THE ADMINISTRATOR; HOLDERS’ LISTS AND REPORTS; BONDHOLDER REPRESENTATIVE
Section 10.01
Certain Duties and Responsibilities
45
Section 10.02
Notice of Non-Monetary Default
46
Section 10.03
Certain Rights of the Administrator
46
Section 10.04
Parties that May Hold Certificates
48
Section 10.05
Information Regarding Holders
48
Section 10.06
Corporate Administrator Required; Eligibility
48
Section 10.07
Resignation
48
Section 10.08
Preservation of Information; Communications to Holder
50
Section 10.09
Bondholder Representative
52
 
ARTICLE XI
PROFITS AND LOSSES
Section 11.01
Tax Information
52
Section 11.02
Capital Accounts
52
Section 11.03
Allocations of Profits, Market Discount Gains and Capital Gains
53
Section 11.04
Allocations of Losses and Capital Losses
54
Section 11.05
Special Allocations
54
Section 11.06
Tax Allocations; Code Section 704(c)
56
Section 11.07
Allocation Among Holders
56
Section 11.08
Tax Matters; Tax Election
57
Section 11.09
Accounting Method
57
Section 11.10
Tax Matters Partner
57
Section 11.11
Compliance with Code Requirements
58
 
ARTICLE XII
AMENDMENTS
Section 12.01
Amendments
58
Section 12.02
Execution of Amendments
60
Section 12.03
Effect of Amendment
60
Section 12.04
Reference in Certificates to Amendments
60
 
ARTICLE XIII
TERMINATION
Section 13.01
Termination
60
Section 13.02
Final Distribution on the Series Expiration Date
61
Section 13.03
Terminating Mandatory Tender Date
62
Section 13.04
Exchange Date
63
 


 
iii

--------------------------------------------------------------------------------

 


ARTICLE XIV
MISCELLANEOUS
Section 14.01
Acts of Holders
67
Section 14.02
Notices
68
Section 14.03
Notices to Holders; Waiver
68
Section 14.04
Successors and Assigns
68
Section 14.05
Severability
68
Section 14.06
Benefits of Series Certificate Agreement
68
Section 14.07
Governing Law
69
Section 14.08
Counterparts
69
Section 14.09
Non-Petition Covenants
69

 


Exhibit A -- Definitions
A-1
Exhibit B -- Form of Class A Certificates
B-1
Exhibit C -- Form of Class B Certificates
C-1
Exhibit D -- Form of Class B Investor Letter
D-1




 
iv

--------------------------------------------------------------------------------

 

ARTICLE I
 
DEFINITIONS, CERTAIN CALCULATIONS AND RULES OF CONSTRUCTION
 
Section 1.01                      Definitions.  Whenever used in these Standard
Terms, capitalized terms will have the meaning for those terms provided in
Appendix I to the Offering Circular, which appendix is attached as Exhibit A.
 
Section 1.02                      Certain Interest Calculations.  Unless
provided otherwise, the computation of interest on any Certificate will be
performed on the basis of the actual number of days elapsed during each Accrual
Period.  However, if interest on any Bond is calculated as if each year
consisted of twelve 30-day months, and if the computation of any Required Class
A Certificate Interest Distribution Amount on the basis of the actual number of
days elapsed would result in an amount in excess of the interest due on the
related Bonds for the applicable period, then the Required Class A Certificate
Interest Distribution Amount will be reduced by the amount of such excess.
 
Section 1.03                      Other Definitional Provisions.  All
capitalized terms used in any certificate or other documents delivered pursuant
to these Standard Terms and not otherwise defined in such documents will have
the meanings assigned to such terms in these Standard Terms.
 
Section 1.04                      Rules of Construction.  Unless the context or
use indicates a different meaning or intent, the following rules will apply to
the construction of the Series Certificate Agreement:
 
(a)           Words in the singular will include the plural and vice versa.
 
(b)           The captions and headings of these Standard Terms are solely for
convenience of reference and neither constitute a part of the Series Certificate
Agreement nor affect its meaning.
 
(c)           All references to a particular time of day will be to Washington,
D.C. time.
 
(d)           References to Sections, Articles, Schedules and Exhibits will be
to Sections, Articles, Schedules and Exhibits of or to the Series Certificate
Agreement unless a different document is specified.
 
(e)           Whenever an action is to be taken by Freddie Mac under the Series
Certificate Agreement, unless such action is designated to be taken by Freddie
Mac as Administrator, such action is to be taken by Freddie Mac in its corporate
capacity.  If an action is to be taken by the Sponsor, it will be taken by the
Person designated by Freddie Mac as Sponsor in the Series Certificate Agreement
or, if undesignated, by Freddie Mac.
 

 
1

--------------------------------------------------------------------------------

 


ARTICLE II
 
THE CERTIFICATES AND THE SERIES POOL


Section 2.01                      Classes of Certificates.  (a)  The Class A
Certificates.  All Class A Certificates will be identical in all respects except
for their designated number and denominations and will be issued in book-entry
only form.  All Class A Certificates issued under the Series Certificate
Agreement will be equally and proportionately entitled to the benefits of the
Series Certificate Agreement without preference, priority or distinction, except
as indicated in these Standard Terms and the Series Certificate Agreement with
respect to Pledged Class A Certificates.  The Class A Certificates will be in
substantially the form indicated in Exhibit B.
 
(b)           The Class B Certificates.  All Class B Certificates will be
identical in all respects except for their designated number and denominations
and will be issued and held in certificated form.  All Class B Certificates
issued under the Series Certificate Agreement will be equally and
proportionately entitled to the benefits of the Series Certificate Agreement
without preference, priority or distinction.  The Class B Certificates will be
in substantially the form indicated in Exhibit C.
 
Section 2.02                      Book-Entry Only for Class A
Certificates.  (a)  Unless the book-entry system is terminated as provided in
Section 2.02(b), this paragraph will override any other conflicting provisions
of these Standard Terms, except in the case of provisions governing Pledged
Class A Certificates.  All of the Class A Certificates will initially be
registered in the name of Cede & Co., as nominee for DTC, provided that Cede &
Co. may register the transfer of such Certificates to another nominee for
DTC.  There will be one Global Class A Certificate, except as otherwise
requested by DTC.  The procedures for making payments on the Class A
Certificates and for giving any notice or other communication that is permitted
or required to be given to Holders of Class A Certificates under these Standard
Terms, will comply in all respects with DTC’s rules and operational
arrangements, and, notwithstanding any other provisions in these Standard Terms,
the Administrator and Freddie Mac agree to comply with all rules and operational
arrangements of DTC, as such rules and operational arrangements change from time
to time.  The exercise by Holders and Registered Holders of Class A Certificates
of the Tender Option, mandatory tender rights, rights to retain Class A
Certificates subject to mandatory tender, rights to convert Class B Certificates
to Class A Certificates, the Optional Disposition Right and all other rights
granted to such Holders or Registered Holders under the Series Certificate
Agreement will be made in accordance with DTC’s rules and operational
arrangements, as such rules and operational arrangements change from time to
time.
 
(b)           If, pursuant to DTC’s rules and operating procedures, DTC gives
notice to the Administrator, that DTC will discontinue providing its services as
securities depository for the Class A Certificates or if Freddie Mac elects to
terminate the services of DTC as securities depository with respect to the Class
A Certificates, Freddie Mac will, in its sole discretion, either appoint a
successor securities depository or terminate the book-entry system for the Class
A Certificates.
 
(c)           Any successor securities depository must be a clearing agency
registered with the Commission pursuant to Section 17A of the Securities
Exchange Act, and must enter into an agreement with Freddie Mac and the
Administrator agreeing to act as the depository and clearing agency for all the
Class A Certificates.  After any such agreement has become effective, DTC
 

 
2

--------------------------------------------------------------------------------

 


will present all the Class A Certificates for registration of transfer in
accordance with Section 2.05, and the Administrator will register them in the
name of the successor securities depository or its nominee.  If a successor
securities depository has not entered into such agreement or otherwise accepted
such position at least 10 days before the effective date of termination of DTC’s
services, the book-entry system will automatically terminate and may not be
reinstated without the consent of all the Holders of the Class A Certificates.
 
(d)           If a successor securities depository is appointed, or the
Administrator receives notice from Freddie Mac that the book-entry system has
been terminated, the Administrator will, at least 10 days before such
appointment or termination is effective, give notice of such event to the
Registered Holders and will inform them either (i) of the name and address of
the successor securities depository or (ii) that certificated Class A
Certificates may now be obtained by Holders of the Class A Certificates, or
their nominees, when proper instructions have been given to DTC by the relevant
DTC Participant and when DTC has complied with the provisions of the Series
Certificate Agreement regarding registration of transfers.
 
(e)           The Administrator and Freddie Mac may enter into an amendment to
these book-entry terms to make those changes that are necessary or appropriate
if the Class A Certificates will not be held by DTC or its nominee.
 
(f)           None of Freddie Mac, the Administrator or the Remarketing Agent
will be liable to any Person, including any DTC Participant, Indirect DTC
Participant or any Person claiming any interest in any Certificate under or
through DTC, any DTC Participant or Indirect DTC Participant, for any action or
failure to act or delay in action by DTC, any DTC Participant or Indirect DTC
Participant.  In particular, none of Freddie Mac, the Administrator or the
Remarketing Agent will have any obligation with respect to the accuracy of any
records maintained by DTC, any DTC Participant or Indirect DTC Participants, the
payment by such parties of any amount in respect of any Certificate, any notice
or other communication that is permitted or required to be given to Holders or
under these Standard Terms or which is permitted or required to be given under
the Letter of Representations, the failure of DTC to effect any transfer, the
selection by DTC, any DTC Participant or Indirect DTC Participant of any Person
to receive payment in the event of a partial redemption of the Bonds, or any
consent given by DTC as Registered Holder.
 
(g)           Except as otherwise provided herein, so long as the Class A
Certificates are registered in the name of DTC or its nominee, the Administrator
may treat DTC or its nominee as, and deem DTC or its nominee to be, the sole and
absolute owner of the Class A Certificates for all purposes whatsoever,
including, without limitation, the payment of distributions to Holders of Class
A Certificates, giving or receiving notices of redemption, tender and other
matters with respect to the Class A Certificates and the selection of Class A
Certificates for redemption or tender.
 
(h)           DTC shall be responsible for transmitting information and payments
to its participants, who will be responsible for transmitting such information
and payments to Indirect DTC Participants and the Holders.
 
(i)           Any requirements of surrender of Class A Certificates under these
Standard Terms will be inapplicable if contrary to the rules and operational
procedures of DTC, or if DTC
 

 
3

--------------------------------------------------------------------------------

 


and the Administrator agree to waive them, and an appropriate notation will
instead be made on the related Class A Certificates then in the possession of
DTC or its nominee.
 
Section 2.03                      Denominations.  The Certificates will be
issued in registered form in any Authorized Denomination.
 
Section 2.04                      Execution and Authentication; Persons Deemed
Owners.  A Responsible Officer acting on behalf of the Administrator will
execute and authenticate the Certificates by manual or facsimile signature.  The
signature of an authorized Responsible Officer will bind the Administrator even
if the Responsible Officer ceases to hold such office prior to the
authentication and delivery of such Certificates or at the date of issuance of
such Certificates.
 
Section 2.05                      Registration of Transfer and
Exchange.  (a)  The Administrator will act as the initial Certificate Registrar
for the purpose of registering Certificates and transfers and exchanges of
Certificates as provided in these Standard Terms and in accordance with the
standard procedures of the Administrator.  Upon any resignation of the
Certificate Registrar, Freddie Mac will promptly appoint a successor Certificate
Registrar or, in the absence of such appointment, assume the duties of
Certificate Registrar.  The Certificate Registrar will appoint an office or
agency in McLean, Virginia where the Certificates may be surrendered for
registration of transfer or exchange, and presented for final payment, and where
notice and demands to or upon the Certificate Registrar with respect to the
Certificates may be served, which office will initially be the Delivery Office.
 
(b)           All Certificates issued in connection with any transfer or
exchange will be entitled to the same benefits under the Series Certificate
Agreement as the Certificates that were surrendered.
 
(c)           A Holder will not be required to pay a service charge for any
transfer or exchange of Certificates, but may be required to pay a transfer tax
or other governmental charge that may be imposed in connection with any transfer
or exchange of Certificates.  If any such tax or governmental charge is imposed
but is not paid by the transferee or transferor, but is paid by the
Administrator, the Administrator will have the right to be reimbursed the amount
of such payment from the Bond Payment Subaccount, as described in Section 4.03.
 
(d)           If an exercise of the Tender Option or Optional Disposition Right
occurs with respect to a portion, but not all, of a Class A Certificate, the
Administrator will execute, authenticate and deliver to the applicable Class A
Holder, in exchange for the surrendered Class A Certificate, one or more new
Class A Certificates, in Authorized Denominations, having an aggregate Current
Certificate Balance equal to the Current Certificate Balance of that portion of
the surrendered Class A Certificate for which the Tender Option or Optional
Disposition Right was not exercised.
 
(e)           The Sponsor may at any time deliver to the Administrator for
cancellation any Certificates previously authenticated and delivered hereunder
which the Sponsor may have acquired, and all Certificates so delivered shall be
promptly cancelled by the Administrator.
 

 
4

--------------------------------------------------------------------------------

 


Section 2.06                      Transfer Restrictions Related to Class B
Certificates.  Without the prior written consent of Freddie Mac, no Class B
Certificate may, in whole or in part, be sold, assigned, pledged, hypothecated
or otherwise transferred (including any transfer of a beneficial interest) nor
may any liens, security interests, options or other charges or encumbrances be
granted with respect to the Class B Certificates.  Any transfer of the Class B
Certificates will require the delivery to the Administrator of an Investor
Letter by the Person acquiring an interest substantially in the form attached as
Exhibit D.
 
Section 2.07                      Mutilated, Destroyed, Lost or Stolen
Certificates.  (a)  If any mutilated Certificate is surrendered to the
Certificate Registrar or the Administrator, the Administrator will execute,
authenticate and deliver in exchange a new Certificate of the same type, and
having the same Current Certificate Balance as the surrendered Certificate.  If
a Holder of a destroyed, lost or stolen Certificate provides an affidavit to the
Administrator of such occurrence and indemnity satisfactory to the Certificate
Registrar or the Administrator, the Administrator will execute, authenticate and
deliver in exchange a new Certificate of the same type, and having the same
Current Certificate Balance as the destroyed, lost or stolen Certificate.  Every
new Certificate issued pursuant to this paragraph in lieu of any mutilated,
destroyed, lost or stolen Certificate will be entitled to all the benefits of
the Series Certificate Agreement equally and proportionately with any and all
other Certificates properly issued under the Series Certificate Agreement,
whether or not the mutilated, destroyed, lost or stolen Certificate is at any
time enforceable by anyone.  The provisions of this paragraph are exclusive and
will preclude (to the extent lawful) all other rights and remedies with respect
to the replacement or payment of mutilated, destroyed, lost or stolen
Certificates.
 
(b)           When any new Certificate is issued under this Section 2.07, the
Certificate Registrar or the Administrator may require that the Holder pay any
transfer tax or other governmental charge that may be imposed in relation to the
creation, issuance, transfer or registration of the new Certificate and any
other reasonable related expenses (including the fees and expenses of the
Certificate Registrar or the Administrator).  If any such amount is not paid by
the transferee or transferor, but is paid by the Administrator, the
Administrator will have the right to be reimbursed the amount of such payment
from the Bond Payment Subaccount, as described in Section 4.03.
 
Section 2.08                      No Additional Liabilities or
Indebtedness.  Unless a Series Certificate Agreement provides otherwise, none of
the Administrator, the parties to the Series Certificate Agreement or the
Holders of Certificates will cause the Series Pool to incur, assume or guarantee
any liability or indebtedness.  The Administrator will have no power or
authority to assign, transfer or pledge any of the Assets of any Series Pool to
any Person or otherwise dispose of any Assets of any Series Pool, except as
otherwise permitted or required by the Series Certificate Agreement.
 
Section 2.09                      Initial Authentication and Delivery of
Certificates.  The initial Certificates will be executed, authenticated and
delivered by the Administrator only after Freddie Mac executes the Series
Certificate Agreement and thereby directs the execution, authentication and
delivery of the Certificates.  The Series Certificate Agreement will identify
the Persons in whose names the Class A Certificates are to be registered, the
Current Certificate Balances to be registered to each such Person, and also
state that the Class B Certificates are to be registered in the name of the
Sponsor, but only after each of the following is delivered or has occurred:
 

 
5

--------------------------------------------------------------------------------

 


(1)           The Bonds.  The Bonds have been acquired by Freddie Mac and
transferred to the Series Pool created by the Series Certificate Agreement.
 
(2)           Initial Deposits.  The initial deposit of cash required by the
Series Certificate Agreement, if applicable, has been deposited in the
Distribution Account.
 
(3)           Opinion of Counsel.  An Opinion of Tax Counsel, dated the Date of
Original Issue, with respect to certain tax matters and an opinion of the
General Counsel or one of the Deputy General Counsels to Freddie Mac dated the
Date of Original Issue with respect to the status of the Certificates as exempt
securities within the meaning of the laws administered by the United States
Securities and Exchange Commission, and certain other matters pertaining to the
authorization and enforceability of the Series Certificate Agreement.
 
(4)           Reimbursement Agreement.  The original executed Reimbursement
Agreement has been delivered to the Administrator.
 
(5)           Sponsor’s Acceptance.  If the Sponsor is designated by Freddie Mac
in the Series Certificate Agreement, an acceptance by the Sponsor of its
obligations set forth in the Series Certificate Agreement.
 
(6)           Rating Letters.  To the extent receipt of a rating letter is a
condition to the issuance of any Certificates as provided in the Series
Certificate Agreement, a favorable letter from the Rating Agency.
 
Section 2.10                      Identification of the Assets to a Series Pool.
(a)  Freddie Mac acknowledges its ownership of the Bonds on the Date of Original
Issue.  By its execution of the Series Certificate Agreement, Freddie Mac will
simultaneously transfer the Bonds to the  Series Pool created by the Series
Certificate Agreement for the benefit of the Holders of the related
Certificates, together with all of its interest in (a) the Bonds, including all
Bond Payments made from and after the Date of Original Issue and all
certificates and instruments, if any, representing the Bonds, (b) the
Distribution Account and (c) all proceeds of the Bonds and the Distribution
Account of every kind and nature.
 
(b)           Freddie Mac will segregate the Assets of each Series Pool from all
of its general assets and from any other bonds in its possession, and will hold
the Assets of each Series Pool at all times during the existence of the Series
Pool for the benefit of the related Holders.  The Holders of the Class A
Certificates and Class B Certificates will have the respective rights with
respect to the Assets specified for each Class as set forth in the Series
Certificate Agreement.
 
Section 2.11                      Delivery and Possession of Bonds.  The Bonds
identified to a Series Pool will not be subject to any Lien in favor of the
Administrator (provided, Freddie Mac in its corporate capacity will be the
beneficiary of the pledge of the Class B Certificates and any Pledged Class A
Certificates).
 

 
6

--------------------------------------------------------------------------------

 


Section 2.12                      Purposes and Powers.  The Series Pool has been
formed for the sole purpose of, and will engage only in the following
activities:  (a) acquiring, owning, holding and selling the Assets of the Series
Pool; (b) issuing and selling Certificates as provided in the Series Certificate
Agreement; and (c) such other activities as may be required by the express terms
of the Series Certificate Agreement in connection with the conservation and
administration of the Assets of the Series Pool and distributions to Holders.
 
Section 2.13                      Recharacterization.  The parties intend that
the transfer of the Assets to the Series Pool will be an acquisition by the
Administrator on behalf of the Holders of all of Freddie Mac’s interest in the
Series Pool Assets.  The parties do not intend that such transfer be deemed a
pledge of the Series Pool Assets by Freddie Mac to secure a debt or other
obligation of Freddie Mac.  However, if, in spite of the parties’ intent, the
Series Pool Assets are held by a court to continue to be the property of Freddie
Mac (a) the Series Certificate Agreement will be deemed a security agreement
within the meaning of the applicable UCC, and may be properly filed as a
financing statement and (b) the transfer of the Series Pool Assets will be
deemed a Grant by Freddie Mac to the Administrator of an interest in all of
Freddie Mac’s interest in the Series Pool Assets, and all amounts payable to the
holders of the Series Pool Assets in accordance with the terms of the Series
Certificate Agreement, and all related proceeds.  Any assignment of the
interests of the Holders of the Certificates pursuant to any provision of the
Series Certificate Agreement will also be deemed to be an assignment of any
security interest created by this recharacterization provision.  The
Administrator will cause to be filed UCC financing statements on a periodic
basis as necessary to maintain a security interest in the Series Pool Assets in
favor of the Administrator in the event of any such recharacterization.
 
Section 2.14                      Decrease of Aggregate Outstanding Class B
Certificate Balance.  On any day that is (A)(i) a Reset Date for the applicable
Reset Rate Method or (ii) a Business Day with the prior written consent of 100%
of the Holders of Class A Certificates and (B) at least 10 Business Days
following the delivery of notice of the below conversion to the Registered
Holders, with the prior written consent of Freddie Mac, the Sponsor, if a Holder
of Class B Certificates, acting alone or all of the Holders of Class B
Certificates acting together, may direct the Administrator to convert a
specified Current Certificate Balance of Class B Certificates to an equivalent
Current Certificate Balance of Class A Certificates.  If the Sponsor is the
directing Holder alone, the Current Certificate Balance of Class B Certificates
to be converted may be equal to or less than the Current Certificate Balance
that it holds, subject to maintaining a minimum Current Certificate Balance of
Class B Certificates of $5,000.  If all Holders of Class B Certificates make
such direction, the Current Certificate Balance of Class B Certificates to be
converted for each such Holder will be proportional to each Holder’s Current
Certificate Balance of Class B Certificates prior to conversion, subject to the
Sponsor’s maintaining a minimum Current Certificate Balance of Class B
Certificates of $5,000.  Any such conversion will be effected by delivering to
the Administrator (A) at least 15 Business Days prior to the date on which such
conversion is to occur (i) a written request to increase the Current Certificate
Balance of such Class A Certificates, and (ii) the written consent of Freddie
Mac, and (B) on the date of the conversion, an equivalent Current Certificate
Balance of Class B Certificates.  The Administrator will promptly notify Freddie
Mac and DTC of the resulting reduction in the Aggregate Outstanding Class B
Certificate Balance and the corresponding increase in the Aggregate Outstanding
Class A Certificate Balance, and the Liquidity Commitment will be increased
accordingly.
 

 
7

--------------------------------------------------------------------------------

 


ARTICLE III
 
SPONSOR COVENANTS; RELEASE EVENT
 


Section 3.01                      Negative Covenants.  The Sponsor will not:
 
(i)           sell, transfer, exchange or otherwise dispose of, or Grant a Lien
on, any Series Pool Assets; or
 
(ii)           claim any credit or deduction with respect to the principal or
interest payable on the Certificates or pursuant to the Credit Enhancement or
the Liquidity Facility (other than amounts properly withheld from such payments
under the Code or other applicable tax law) on its federal, state or local
income tax filings.
 
Section 3.02                      Other Obligations.  Subject to Section 3.05,
the Sponsor accepts all of its obligations under each of the Documents and will
comply in all material respects with any obligations that are imposed on the
Sponsor pursuant to any of such Documents, whether or not explicitly set forth
in the Series Certificate Agreement.
 
Section 3.03                      Maintenance of Office or Agency.  The Sponsor
will maintain an office where notices to the Sponsor in connection with the
Certificates and the Series Certificate Agreement may be served.  The Sponsor
will give prompt written notice to Freddie Mac, the Administrator and the
Remarketing Agent of any change in the location of any notice office.
 
Section 3.04                      Payment of Certain Fees and Expenses.  The
Series Certificate Agreement and the Reimbursement Agreement will provide for
the payment to Freddie Mac of the Freddie Mac Fee.  The Sponsor also agrees:
 
(a)           except as otherwise expressly provided in the Series Certificate
Agreement, to pay, or cause to be paid, to the Administrator (if different than
Freddie Mac) the Administrator Fee; to pay, or cause to be paid, to the
Remarketing Agent the Remarketing Agent Fee (each to the extent not paid from
funds received by the Series Pool); and to pay, or cause to be paid, to the
Initial Purchaser any amounts owed to the Initial Purchaser pursuant to the
Remarketing Agreement in connection with issuing and selling the Class A
Certificates and preparing all related offering documents;
 
(b)           except as otherwise expressly provided in the Series Certificate
Agreement or the last paragraph of Section 3.5 of the Reimbursement Agreement,
to reimburse or cause reimbursement of the Administrator for all reasonable
out-of-pocket expenses, disbursements and advances incurred or made by it in
accordance with the Series Certificate Agreement (including the reasonable
compensation, expenses and disbursements of its respective agents and counsel),
except any such expense, disbursement or advance as may be attributable to its
gross negligence, bad faith, fraud or willful misconduct; and
 
(c)           to pay any amounts required to be paid by it pursuant to the
Documents.
 
The provisions of this Section 3.04 will survive any termination of the Series
Certificate Agreement.
 

 
8

--------------------------------------------------------------------------------

 


Section 3.05                      Liabilities and Recourse Against Freddie Mac
and the Sponsor for Liabilities of the Series Pool.  (a)  The Sponsor will
perform only those duties of it that are specifically set forth in the Series
Certificate Agreement, and does not assume any other obligation or liability
under the Series Certificate Agreement.  If the Series Certificate Agreement
provides that the Partnership Factors apply to the Series Pool, the Sponsor will
be corporately liable for any fees, expenses and other liabilities of the Series
Pool arising under the Series Certificate Agreement to the extent not otherwise
satisfied (excluding amounts due to Holders in respect of their
Certificates).  Except to the extent payable from the cash flow of the Bonds or
by the Holders of Class B Certificates, the Sponsor agrees that any such fees,
expenses and other liabilities will be without recourse against any other
Holder, and that any such fees, expenses and liabilities will not be secured by
the Bonds or any other Asset of the Series Pool.
 
(b)           Subject to any credit enhancement with respect to any Bonds, the
Issuer of each Bond is the sole obligor with respect to the payment of the
principal or redemption price of such Bond, and interest on the Bond.  The
payments on the Bonds, amounts in the Distribution Account, the Credit
Enhancement and the Liquidity Facility constitute the sole security for the
Certificates.  Each of the Sponsor and Freddie Mac has no obligation whatsoever
with respect to any Bond or any payments due on the Bonds or with respect to the
security for, or the sufficiency of, any such payments or any obligations of the
Issuer, any related credit enhancer or any other Person arising in connection
with the Bonds, other than the obligations of Freddie Mac under the Credit
Enhancement and the Liquidity Facility.  In the event of a default in the
payment of the principal of or interest on, or any other amount payable with
respect to, any of the Bonds, or in the event of a default under any credit
enhancement with respect to such Bond, neither the Sponsor nor Freddie Mac will
have any duty to proceed against the Issuer or any related credit enhancer and
no obligation to assert any rights and privileges of the Holders with respect to
such Bonds or such credit enhancement.  Neither the Sponsor nor Freddie Mac will
be under any obligation whatsoever to appear in, prosecute or defend any action,
suit or other proceeding in respect of such Bonds or such credit enhancement;
provided the Administrator may in its sole discretion and upon being provided
with indemnification satisfactory to it agree to proceed against any such party
at the written direction of the Registered Holders of at least 51% of the
Current Certificate Balance of the Class A Certificates.
 
(c)           Payment of the Purchase Price on any Class A Certificate will be
made solely from amounts received by the Administrator pursuant to Section 6.06.
 
(d)           The provisions of this Section 3.05 will survive any termination
of the Series Certificate Agreement.
 
(e)           Without limiting the foregoing, it is expressly acknowledged and
agreed by the parties to the Series Certificate Agreement and other Documents,
and any beneficiary of the Series Certificate Agreement by acceptance of its
status as such beneficiary, and by Holders upon acceptance of a Certificate, and
anyone having a beneficial interest in the Certificates by acceptance of its
status as such beneficiary, that:
 
(i)           Under no condition or circumstance will any recourse or personal
liability whatever attach to or be incurred by, and under no condition or
circumstance will any deficiency or other judgment be had against, the officers,
directors, agents, employees or stockholders of the Sponsor or Freddie Mac, by
reason of any obligation, covenant,
 

 
9

--------------------------------------------------------------------------------

 


agreement, representation, warranty or indemnity of the Sponsor or Freddie Mac
under the Series Certificate Agreement, any Certificates or any document,
instrument or certificate delivered hereunder or thereunder; and
 
(ii)           They expressly waive recourse against, or personal liability of,
any officer, director, agent, employee or stockholder of the Sponsor or Freddie
Mac for breaches by Sponsor or Freddie Mac of any such obligation, covenant,
agreement, representation, warranty or indemnity either at common law or at
equity, or by statute or constitution; and
 
(iii)           The permissive right of the Sponsor or Freddie Mac to take
actions set forth in the Series Certificate Agreement will not be construed as a
duty, and neither the Sponsor nor Freddie Mac will be answerable for other than
its own fraud, bad faith, gross negligence or willful misconduct.  Each of the
Sponsor and Freddie Mac will not be liable for any action that it takes or omits
to take in good faith (including, but not limited to any action it takes or
omits to take as Tax Matters Partner pursuant to Section 11.10) and, in the
absence of fraud, bad faith, gross negligence or willful misconduct, that it
believes to be authorized or within its rights or powers.
 
(f)           Each Registered Holder and Holder (by acceptance of its
Certificate), each party to the Series Certificate Agreement (by its execution
of the Series Certificate Agreement), and any other beneficiary of the Series
Certificate Agreement (by its acceptance of its status as such a beneficiary),
expressly acknowledges and agrees to each and every provision of this Section
3.05.
 

 
10

--------------------------------------------------------------------------------

 


Section 3.06                      The Sponsor’s Interest and Net Worth.  The
Sponsor represents, warrants and covenants that it (a) has and will maintain
throughout the term of the Series Certificate Agreement a Capital Account
Balance in an amount not less than the Minimum Sponsor Interest and, if the
Series Certificate Agreement provides that the Partnership Factors will apply to
the Series Pool, a net worth as determined in compliance with Section 4.07 of
Revenue Procedure 89-12; and (b) will not take a distribution of any amount from
the Assets of the Series Pool (other than in connection with the termination of
the Series Pool) if such distribution would result in a Capital Account Balance
with respect to its interest in the Series Pool less than the Minimum Sponsor
Interest.  These representations, warranties and covenants will survive the
delivery of the related Bonds and the Certificates.
 
Section 3.07                      Successor Sponsor.  If a party other than
Freddie Mac is the Sponsor and the Sponsor wishes to assign its rights and
obligations under the Series Certificate Agreement to another Person and Freddie
Mac provides its prior written consent, the Sponsor will provide notice to the
Administrator, the Remarketing Agent and each applicable Rating Agency, together
with the written consent of Freddie Mac, at least 10 Business Days prior to the
proposed effective date of such assignment.  Such notice (a “Successor Sponsor
Notice”) will set forth (A) a brief statement that the Sponsor is assigning its
rights and obligations hereunder to the successor Sponsor named therein, (B) the
proposed effective date of such assignment and (C) the Mandatory Tender Date on
which the Class A Certificates will be subject to Mandatory Tender pursuant to
Section 6.04 (subject to the right of retention), which day shall be the
Business Day before the effective date of the assignment.  When the
Administrator has received the Successor Sponsor Notice, unless Freddie Mac
consents, the assignment of the Sponsor to its successor will be irrevocable and
will take place on the proposed date set forth in the Successor Sponsor Notice.
 
Section 3.08                      Release Event.  At the election of Freddie
Mac, in accordance with the Reimbursement Agreement, when a Release Event
occurs, the affected series of Bonds (or portion thereof) will be subject to
mandatory purchase from the Series Pool at the Release Purchase Price.  Payment
of such Release Purchase Price will be made by Freddie Mac pursuant to the
Credit Enhancement or by the Sponsor.  Any Bond purchased on the related Release
Event Date will be deemed purchased by the Sponsor at the Release Purchase Price
from funds provided pursuant to the Credit Enhancement or, if applicable, by the
Sponsor.  In addition, Hypothetical Gain Share, if any, as calculated by Freddie
Mac, will be payable on the Release Event Date from amounts provided by the
Sponsor to the Administrator on such Release Event Date (and such Hypothetical
Gain Share will be paid to the Class A Certificateholders in addition to the
Release Purchase Price).  When purchased with monies provided pursuant to the
Credit Enhancement, the Administrator will cause the transfer of the related
Bonds to the Pledge Custodian to be held pursuant to the Reimbursement
Agreement.  When purchased with funds provided by the Sponsor, the Administrator
will cause the transfer and release of the related Bonds to the Sponsor or as
directed by the Sponsor.
 
When the Administrator receives amounts paid by Freddie Mac or the Sponsor in
connection with a Release Event, the Administrator will promptly deposit an
amount equal to the related Outstanding Bond Balance plus Hypothetical Gain
Share, if applicable, into the Bond Payment Subaccount-Principal and an amount
equal to accrued interest thereon into the Bond Payment
Subaccount-Interest.  The Administrator will provide notice of any Release Event
to the Registered Holders, each applicable Rating Agency and the Remarketing
Agent concurrently
 

 
11

--------------------------------------------------------------------------------

 


with the applicable Release Event Date, provided any failure to provide such
notice shall not affect the validity of any payment made pursuant to this
Section.
 
In addition to the foregoing notice, with respect to a Release Event occurring
as a result of the Sponsor’s delivery of notice to the Administrator that it has
elected to purchase all of the Bonds in the Series Pool on either July 15, 2019
or July 15, 2024 (either a “Optional Series Termination Date”), the
Administrator, following receipt of such notice from the Sponsor, shall provide
written notice to the Registered Holders of such Release Event not less than
twenty (20) days prior to the Optional Series Termination Date, which notice
will set forth (A) a brief statement that the Sponsor has elected to cause a
Release Event of all of the Bonds on the Optional Series Termination Date, (B)
that the Release Event is conditioned upon the Sponsor depositing at least five
(5) Business Days prior to the Optional Series Termination Date funds sufficient
to pay in full the Release Purchase Price and Hypothetical Gain Share, if any,
due on the Optional Series Termination Date, and any additional amounts owed by
the Sponsor to Freddie Mac (or making escrow arrangements acceptable to Freddie
Mac with respect to the same) and (C) that if such conditions are not satisfied,
such Release Event shall not occur.
 
Section 3.09                      Sponsor’s Indemnification of the
Administrator.  The Sponsor will indemnify and hold harmless the Administrator
from and against any loss, liability, expense, damage or injury suffered or
sustained by reason of any acts, omissions or alleged acts or omissions arising
out of the activities of the Sponsor pursuant to the Series Certificate
Agreement, including but not limited to, any judgment, award, settlement (to
which the Sponsor has given its prior written consent, which will not be
unreasonably withheld), reasonable attorneys’ fees and expenses and other costs
or expenses incurred in connection with the defense of any actual or threatened
action proceeding or claim; provided, however, that the Sponsor will not
indemnify the Administrator if such acts, omissions or alleged acts or omissions
constitute fraud, gross negligence, bad faith or willful misconduct by the
Administrator.  This Section 3.09 will survive (i) the resignation or removal of
the Administrator, (ii) the termination of the Series Certificate Agreement and
(iii) the transfer by the Sponsor of any portion of its Certificates with
respect to obligations incurred by the Sponsor under this Section 3.09 prior to
such transfer.
 
Section 3.10                      Substitution of Bonds After Date of Original
Issue.
 
(a)           On any Payment Date after the Date of Original Issue (a
“Substitution Date”), with the Required Class B Certificate Consent and the
consent of Freddie Mac and subject to the prior delivery to the Administrator of
a confirmation of the existing rating on the Class A Certificates from each
applicable Rating Agency, the Sponsor may deliver to the Administrator a new
series of Bonds in substitution for an existing series of Bonds with respect to
which an event of default exists under the related Bond Documents (or in the
case of the existing Bonds relating to the Arbors of Hickory Ridge Apartments,
Copper Gate Apartments, Greens of Pine Glen Apartments and The Palms at Premier
Park Apartments Mortgaged Projects, also in the event of a sale of no more than
two of the related Projects to a party not related to the Sponsor).  Any series
of Bonds delivered in substitution for an existing series of Bonds must have
terms consistent with the series of Bonds being released, including principal
amount (which must be equal to or less than the principal amount of Bonds being
released), tax status, interest rate, interest payment date and interest
modes.  If such principal amount is less, the Sponsor must, prior to the
substitution, provide funds to the Administrator in an amount sufficient to
effect a
 

 
12

--------------------------------------------------------------------------------

 


Release Event with respect to the principal portion of the Bonds being released
that is in excess of the principal amount of Bonds being substituted.  In
addition, upon any Substitution, the Sponsor must pay Hypothetical Gain Share,
if any, as calculated by Freddie Mac, with respect to the total principal amount
of Bonds being released.  Such Hypothetical Gain Share will be paid to the Class
A Certificateholders in addition to any applicable Release Purchase Price.
 
(b)           The Sponsor shall, at least 10 days prior to each Substitution
Date, submit a notice (a “Substitution Notice”) to the Administrator and the
Remarketing Agent, which notice shall be accompanied by copies of the consents
and rating confirmation (if applicable) referenced in Section 3.10(a) above and
shall set forth the following:
 
(i)           the series of Bonds to be released upon substitution;
 
(ii)           with respect to the series of Bonds to be substituted, the items
of information set forth on Schedule 1 of the Series Certificate Agreement;
 
(iii)           the Substitution Date;
 
(iv)           if applicable, the amount being paid by the Sponsor to effect a
related Release Event and the Hypothetical Gain Share; and
 
(v)           instructions to the Administrator to effect the substitution on
the Substitution Date.
 
(c)           Within five Business Days of its receipt thereof (and only if the
Administrator has received the amount necessary to effect any related Release
Event and the Hypothetical Gain Share, if applicable), the Administrator will
forward a copy of the Substitution Notice to the Registered Holders and each
applicable Rating Agency.
 
(d)           On the Substitution Date, the Administrator shall effect the
substitution if the aforementioned requirements have been satisfied.  In
addition, notwithstanding the foregoing, if the Series Certificate Agreement
contains a representation that the Bonds were neither deposited with nor
acquired with market discount in excess of a de minimis amount within the
meaning of Section 1278(a)(2)(C) of the Code determined as of the Date of
Original Issue, the same requirement shall apply to the substitution.
 

 
13

--------------------------------------------------------------------------------

 



ARTICLE IV
 
ACCOUNTS AND DISBURSEMENTS; CREDIT ENHANCEMENT
 


Section 4.01                      Collection of Money.  Except as otherwise
expressly provided in the Series Certificate Agreement, the Administrator will
demand payment or delivery of, and will directly receive and collect all money
and other property payable to the Administrator pursuant to the Series
Certificate Agreement, and will hold such money and property as part of the
Assets of the Series Pool.
 
Section 4.02                      Distribution Account; Establishment.  (a)  On
or before the Date of Original Issue, the Administrator will establish the
Distribution Account into which the Administrator will deposit all Bond Payments
received from time to time, including Bond Redemption Premiums, all amounts paid
pursuant to the Credit Enhancement, all amounts paid in connection with a
Release Event, all Administrator Advances and all Bankruptcy Coverage
Payments.  The Distribution Account will have the following subaccounts:  (i)
the Bond Payment Subaccount – Interest; (ii) the Bond Payment Subaccount –
Principal; (iii) the Bond Payment Subaccount – Holdback; and (iv) the Odd-Lot
Subaccount.
 
(b)           The Administrator will deposit into the Bond Payment
Subaccount--Interest or Bond Payment Subaccount--Principal, as applicable,
promptly upon receipt, Bond Payments in respect of each Bond Interest Payment
Date or Bond Redemption Date, as applicable, Bond Payments in connection with
any Release Event and any Bankruptcy Coverage Payments.  The Administrator will
also deposit into the Bond Payment Account--Interest any Administrator Advances
it makes pursuant to Section 4.09.  Prior to any Bond Interest Payment Date or
Bond Redemption Date, as applicable, the Administrator will notify Freddie Mac
of the amounts of each Bond Payment anticipated on such date.  In connection
with any Payment Date, the Administrator will notify Freddie Mac as soon as
practicable by Electronic Notice of any amounts not received by the
Administrator for such Payment Date corresponding to scheduled interest on and
principal of the Bonds.  If the Administrator receives any Bond Redemption
Premium, it will promptly deposit it into the Bond Payment Subaccount –
Principal.  The Administrator will deposit into the Odd-Lot Subaccount the
amounts required by Section 4.03(f).
 
(c)           The Administrator will hold all sums under the Series Certificate
Agreement for the payment of amounts due with respect to the Certificates
separate and apart from its other assets for the benefit of the Persons entitled
thereto.
 
(d)           Upon receipt by the Administrator of any Bankruptcy Coverage
Payments, the Administrator will promptly remit such monies to present and
former Holders to the extent they are entitled thereto.
 
(e)           In addition to the Distribution Account the Administrator may
establish other accounts under the Series Certificate Agreement in order to
carry out its duties.
 
(f)           Amounts on deposit in the Distribution Account may be invested by
the Administrator at the direction of Freddie Mac, and any investment earnings
will be retained by Freddie Mac.  Any such investment earnings will not
constitute part of the Series Pool Assets and will at all times be accounted for
separately and held segregated from and outside of the Distribution Account.  If
any loss from such investment occurs, Freddie Mac will be obligated to
 

 
14

--------------------------------------------------------------------------------

 



reimburse the Administrator for any such loss at the time it occurs.  The
Administrator will use any such reimbursement amount to replenish the
Distribution Account.
 
Section 4.03                      Distributions and Payments from Bond Payment
Subaccounts.  (a)  No later than 4:30 p.m. on each Payment Date, the
Administrator will withdraw from the Bond Payment Subaccount--Interest and the
Bond Payment Subaccount--Holdback the Available Funds deposited into each such
subaccount and will distribute or retain, as applicable, the following amounts
in the following priority, in each case to the extent of remaining Available
Funds:
 
(i)           first, pro rata to
 
(A)           the Registered Holders of Class A Certificates (other than Pledged
Class A Certificates), the aggregate of the amounts of interest accrued, for
each day in the Accrual Period related to that Payment Date at the Reset Rate in
effect for each such day, on the Current Certificate Balance of such
Certificates; and
 
(B)           the Pledge Custodian with respect to Pledged Class A Certificates,
the aggregate of the amounts of interest accrued, for each day in the Accrual
Period related to such Payment Date at the Reset Rate in effect for each such
day, on the Current Certificate Balance of such Pledged Class A Certificates;
 
provided that on the First Payment Date, before making the foregoing
distributions, the Administrator will transfer to the Person designated by the
Sponsor the amount, if any, set forth in the Series Certificate Agreement as
Accrued Interest on the Bonds;
 
(ii)           second, to the Administrator, the amount of the Administrator Fee
(if the Administrator is not Freddie Mac), the aggregate accrued Daily
Administrator Advance Charges unpaid on such date (if Section 4.09 is made
applicable under the Series Certificate Agreement) and all other reasonable
amounts payable to the Administrator upon the issuance of a new Certificate
pursuant to Section 2.05 or Section 2.07 or as reimbursement for its
out-of-pocket expenses;
 
(iii)           third, to the Administrator (if Section 4.09 is made applicable
under the Series Certificate Agreement), the amount of any outstanding
Administrator Advances previously made to Holders of Class A Certificates as of
such Payment Date;
 
(iv)           fourth, to Freddie Mac, the amount of the Freddie Mac Fee due and
payable on such date;
 
(v)           fifth, if provided for in the Series Certificate Agreement, pro
rata, to the Holders of Class A Certificates, their Class A Certificate Notional
Accelerated Principal Paydown Amounts, if any;
 
(vi)           sixth, to the Remarketing Agent, the amount of the Remarketing
Agent Fee due and payable on such date;
 

 
15

--------------------------------------------------------------------------------

 



(vii)           seventh, to the Pledge Custodian, the amount required to be
deposited in the Cap Fee Escrow (as defined in the Reimbursement Agreement) on
such date;
 
(viii)           eighth, to the Servicer, the amount of the Servicing Fee due
and payable on such date;
 
(ix)           ninth, to the Bond Payment Subaccount—Holdback, the amount
necessary to fully fund the Holdback Requirement, if applicable, as of such
Payment Date;
 
(x)           tenth, to Freddie Mac the amount of any Advances (as defined in
the Reimbursement Agreement) previously made by Freddie Mac as of such Payment
Date and all other amounts then payable pursuant to the Reimbursement Agreement;
and
 
(xi)           eleventh, to the Holders of Class B Certificates, any remainder.
 
(b)           No later than 4:30 p.m. on each Redemption Date, the Administrator
will withdraw from the Bond Payment Subaccount -- Principal the Available Funds
deposited into that subaccount and will distribute the following amounts in the
following priority, in each case to the extent of remaining Available Funds:
 
(i)           first, pro rata to (A) the Pledge Custodian, to pay the
Outstanding Certificate Balance of Pledged Class A Certificates and (B) the
Registered Holders of Class A Certificates, the sum of:  (1) the remaining
Available Funds (other than funds in respect of any Redemption Premium Payment
or any Hypothetical Gain Share payable in connection with a Release Event) until
the Aggregate Outstanding Class A Certificate Balance is reduced to zero; and
(2) the Class A Holder’s allocable share of the respective portion of the
Redemption Premium Payment, if any, payable to Holders, determined in accordance
with the definition of Gain Share or, in connection with a payment arising from
a Release Event, the Class A Holder’s allocable share of the Hypothetical Gain
Share; provided that, if Freddie Mac makes a principal payment in connection
with a Release Event, the portion of such principal payment to be paid pro rata
to the Pledge Custodian with respect to the Pledged Class A Certificates and to
the Registered Holders of Class A Certificates will be determined using the
following formula:
 
Amount to be paid = X + Y
where X = (60%)(A + B) minus B
and Y = A minus (X + C minus D + E) [BUT Y WILL NEVER BE LESS
THAN ZERO]
 
and where:
 
 
A =
the principal amount paid by Freddie Mac related to the applicable tax-exempt
Bonds subject to a Release Event

 
B =
the outstanding principal amount of taxable bonds that financed the same Project
as the applicable Bonds

 
C =
the Current Class B Certificate Balance


 
16

--------------------------------------------------------------------------------

 



 
D =
the Minimum Sponsor Interest ($5,000 where Partnership Factors have not been
elected)

 
E =
prior distributions of principal other than to Holders of Class A Certificates
(including Pledged Class A Certificates) or Holders of Class B Certificates to
pay amounts described in Subsection 4.03(b)(ii) below;1

 
(ii)           second, to the Administrator, Freddie Mac, the Remarketing Agent,
the Pledge Custodian and the Servicer, amounts owed to such parties pursuant to
Subsections 4.03(a)(ii), (iii), (iv), (vi), (vii), (viii) and (x) in the same
order of priority to the extent any such amounts were not paid pursuant to such
subsections;
 
(iii)           third, (subject to the provisions of Section 4.03(c) and the
agreement of the Sponsor to maintain a Minimum Sponsor Interest), to the Holders
of Class B Certificates, any remainder.
 



--------------------------------------------------------------------------------

 
 
1 Example 1:

Assumptions:
 
1.
Outstanding Bond Balance of applicable Bonds:  $9,000,000

 
2.
Outstanding principal amount of related taxable bonds:  $1,000,000

 
3.
Current Class B Certificate Balance:  $20,000,000

 
4.
Partnership Factors have not been elected

 
5.
No prior distributions of principal other than to Holders of Class A
Certificates (including Pledged Class A Certificates), and Class B Certificates
have been made.

 
X =          (60%)($9,000,000 + $1,000,000) minus $1,000,000
X =          (60%)($10,000,000) minus $1,000,000
X =         $6,000,000 minus $1,000,000
X =         $5,000,000
 
Y =         $9,000,000 minus ($5,000,000 + ($20,000,000 minus ($5,000 + $0)))
Y =         $9,000,000 minus ($5,000,000 + ($20,000,000 minus $5,000))
Y =         $9,000,000 minus $24,995,000
Y is less than zero, so (Y) equals zero
 
Because X + Y = $5,000,000, $5,000,000 is the amount of principal paid pro rata
against the Pledged Class A Certificates and Class A Certificates and $4,000,000
is paid against the Class B Certificates.  Pledged Class A Certificates and
Class A Certificates are redeemed pro rata in the amount of $5,000,000 and Class
B Certificates are redeemed in the amount of $4,000,000.  Redemption payments
made on the Pledged Class A Certificates are paid to the Pledge Custodian;
redemption payments made on the Class A Certificates are paid to the Registered
Holders of Class A Certificates.  Redemption payments made on the Class B
Certificates are paid to the Pledge Custodian.
 
  Example 2:
 
Assumptions:
1.
Same assumptions, with the only difference being that the Current Class B
Balance is $2,000,000.

 
X = $5,000,000
Y = $9,000,000 minus ($5,000,000 + ($2,000,000 minus ($5,000 + $0)))
Y = $9,000,000 minus ($5,000,000 + $1,995,000)
Y = $9,000,000 minus $6,995,000
Y = $2,005,000


Because X + Y = $7,005,000, $7,005,000 is the amount of principal paid pro rata
against the Pledged Class A Certificates and the Class A Certificates and
$1,995,000 is principal paid against the Class B Certificates.

 
17

--------------------------------------------------------------------------------

 



(c)           All distributions made to Holders described above on each Payment
Date will be made to the Registered Holders of the Certificates of record on the
related Regular Record Date, based on the Current Certificate Balances of their
respective Certificates; provided, however, that the final payment on each
Certificate will be made only in accordance with payments to be made on a
termination of the Series Pool pursuant to Article XIII.  Subject to Section
2.02(b), each distribution with respect to Class A Certificates or Pledged Class
A Certificates will be paid to DTC for distribution to DTC Participants,
Indirect Participants and Holders in accordance with the Letter of
Representations and the rules and regulations of DTC.  Each distribution with
respect to Class B Certificates will be paid to the Holders of the Class B
Certificates.
 
(d)           If a payment error occurs, the Administrator, in its sole
discretion, may elect to correct the error by adjusting payments to be made on
later Payment Dates or in any other manner as it deems appropriate.
 
(e)           Any provision of this Article IV notwithstanding, redemptions of
Class A Certificates shall only be made in Permitted Increments.  In the event
of a partial redemption of Class A Certificates, the particular Class A
Certificates to be redeemed shall be Selected by Lot.
 
(f)           Any amounts not permitted to be distributed on any Redemption Date
pursuant to Section 4.03(b)(i) as a result of subsection (e) above, shall be
retained and held by the Administrator in the Odd-Lot Subaccount.
 
On the Date of Original Issue, the Sponsor shall cause to be deposited into the
Odd-Lot Subaccount the initial amount specified in the Series Certificate
Agreement.  On the first Redemption Date, the Administrator shall withdraw from
the Odd-Lot Subaccount any funds needed to round the amount to be distributed
pursuant to Section 4.03(b)(i) to a Permitted Increment and pay the rounded
amount on the Class A Certificates.  On the next Redemption Date, the
Administrator will apply Available Funds under Section 4.03(b) first to repay
any amount withdrawn from the Odd-Lot Subaccount on the previous Redemption
Date.  The Administrator shall then round the remainder of the amount to be
distributed pursuant to Section 4.03(b)(i) to a Permitted Increment by making
another withdrawal from the Odd-Lot Subaccount, and shall pay this amount on the
Class A Certificates.  This process shall continue on each following Redemption
Date until the Class A Certificates have been retired.
 
Section 4.04                      Administrator May Appoint Paying Agents.  The
Administrator may appoint one or more Paying Agents to perform the obligations
of the Administrator under Section 4.03.  Each such Paying Agent will execute
and deliver to Freddie Mac an instrument in which such Paying Agent agrees with
Freddie Mac to comply with all obligations and covenants imposed on Paying
Agents by the Series Certificate Agreement and by such instrument.  If
appointed, a Paying Agent will provide notices to Freddie Mac pursuant to
Section 6.06(a)(v) in connection with payments pursuant to the Liquidity
Facility.
 

 
18

--------------------------------------------------------------------------------

 



Section 4.05                      General Provisions Regarding Accounts.  The
Distribution Account and its related subaccounts will relate solely to the
Certificates and to the Series Pool Assets, and funds in the Distribution
Account and related subaccounts will not be commingled with any other funds.
 
Section 4.06                      Pledged Class A Certificates.  (a)  The
Administrator will not obtain separate CUSIP identification numbers for Pledged
Class A Certificates unless required by DTC.  The Administrator will take any
reasonable action requested by Freddie Mac in order to perfect or otherwise
safeguard its security interest in the Pledged Class A Certificates, including
arranging for such pledge to be noted in the records of DTC Participants.
 
(b)           The Tender Option will not be effective with respect to any
Pledged Class A Certificate, nor will any Pledged Class A Certificate be subject
to Mandatory Tender on any Mandatory Tender Date.
 
(c)           If the Class A Certificates are ever withdrawn from a book-entry
system with DTC or another depository, when a Certificate becomes a Pledged
Class A Certificate, the Administrator will exchange such Certificate for one or
more new Certificates representing, separately, Pledged Class A Certificates and
Certificates that do not constitute Pledged Class A Certificates.
 
Section 4.07                      Reports to Holders.  (a)  Each month, not
later than the second Business Day prior to the Payment Date for that month,
Freddie Mac will post on its Internet web-site the following information
regarding the Class A Certificates:
 
(i)           the related Payment Date for such monthly report;
 
(ii)           the Class Factor for the Class A Certificates; and
 
(iii)           the weighted average of the Reset Rate for the preceding monthly
period.
 
If the Class A Certificates are to be redeemed in full on a Redemption Date, a
notice as required by Section 13.02(a) will also be delivered by the
Administrator.
 
(b)           Any failure by the Administrator to post the information or
provide the notice described in Section 4.07(a) above, will not impair or affect
the validity of the redemption of any other Certificate.
 
Section 4.08                      Reductions of the Aggregate Outstanding
Amounts.  When any Certificates are transferred to the Administrator for
cancellation, the Administrator will cancel those Certificates, and following
such cancellation, the Aggregate Outstanding Certificate Balance will be reduced
by the Current Certificate Balance of the canceled Certificates.
 

 
19

--------------------------------------------------------------------------------

 



Section 4.09                      Administrator Advances and Daily Administrator
Advance Charges.  The Administrator may make Administrator Advances, if the
Series Certificate Agreement provides for them to be made, as described below.
 
(a)           Administrator to Make Administrator Advances.  The Administrator
may, but need not, make Administrator Advances to Holders of Class A
Certificates on a Payment Date in an amount up to the Required Class A
Certificate Interest Distribution Amount for the prior Accrual Period.  The
decision by the Administrator to make an Administrator Advance in any amount
will be made in the sole discretion of the Administrator, and no decision to
make an Administrator Advance on any Payment Date will impose any obligation to
make an Administrator Advance of any further amount.  On each occasion when the
Administrator determines to make an Administrator Advance, the Administrator
will notify the Remarketing Agent and Freddie Mac of such determination prior to
12:00 noon, on the Business Day prior to such Payment Date.
 
(b)           Repayment of Administrator Advances.  Unreimbursed Administrator
Advances will be repaid from amounts deposited in the Bond Payment
Subaccount-Interest as provided in Section 4.03(a) or from proceeds of Bonds
sold as provided in Article XIII.
 
(c)           Administrator Advance Charge.  The Administrator will be entitled
to receive a fee equal to the aggregate accrued Daily Administrator Advance
Charges.
 
(d)           Payment of Daily Administrator Advance Charge.  Aggregate Daily
Administrator Advance Charges will be paid, to the extent available, from
Available Funds, on each Payment Date derived from interest payments on Bonds or
in the Bond Payment Subaccount–Holdback before payments to Class A Holders on
each Payment Date and as elsewhere herein upon the withdrawal, sale or
redemption of Bonds.
 
(e)           Authorization to Deduct Administrator Advances, Administrator
Advance Charges, Service Charges, Liquidity Charges and Administrator
Fees.  Each Holder of Certificates, by its purchase thereof, authorizes the
Administrator to deduct from payments on the Bonds any unreimbursed
Administrator Advances, unpaid Daily Administrator Advance Charges, and accrued
fees and reimbursements due to Freddie Mac, the Administrator, the Remarketing
Agent or the Servicer.
 
(f)           If the Administrator determines not to make Administrator Advances
for any reason, interest distributions on the Class A Certificates will be made
on each Payment Date in the manner described in Section 4.03(a) by the payment
of the Available Funds in the Bond Payment Subaccount-Interest and the Bond
Payment Subaccount-Holdback.  After the payment of Administrator Fees and
aggregate Daily Administrator Advance Charges, all amounts remaining in the Bond
Payment Subaccount-Interest and the Bond Payment Subaccount-Holdback will be
paid immediately to Holders of Class A Certificates on each Payment
Date.  Interest on the Class A Certificates will continue to accrue at the Reset
Rate in effect for each Accrual Period without an increase in the accrual rate
for any delay in payment.
 

 
20

--------------------------------------------------------------------------------

 



Section 4.10                      [Reserved].
 
Section 4.11                      Credit Enhancement.  Freddie Mac guarantees
certain payments with respect to the Certificates as set forth below:
 
(a)           Freddie Mac hereby guarantees to each Registered Holder of a Class
A Certificate the timely payment on each Payment Date of such Holder’s pro rata
portion of
 
(i)           interest on the Bonds equal to the Required Class A Certificate
Interest Distribution Amount; and
 
(ii)           that portion of the scheduled principal then due and payable on
any Bond on the most recent Bond Redemption Date that was not received by the
Administrator on such Bond Redemption Date (excluding any Bond Redemption
Premium).
 
(b)           Freddie Mac hereby guarantees to each Registered Holder of a Class
A Certificate or a Class B Certificate the timely payment on each Release Event
Date of the applicable Release Purchase Price (but not any Hypothetical Gain
Share payable on such date).
 
(c)           Freddie Mac hereby guarantees to the Registered Holder of the
Class B Certificates the timely payment on each Payment Date of such Holder’s
residual interest set forth in Section 4.03(a) and the payment of the remainder
of principal set forth in Section 4.03(b) (but in each such case only to the
extent the Administrator has received Available Funds required to be paid to the
Registered Holder of the Class B Certificates pursuant to Section 4.03(a) or
Section 4.03(b), as applicable).
 
(d)           In addition, with respect to any series of Bonds, if all or any
portion of a payment of principal of (but not premium related to such Bonds), or
interest on, such Bonds or the Release Purchase Price (but not Gain Share or
Hypothetical Gain Share) is recovered from any Holder of a Certificate, in whole
or in part, as a matter of a final, nonappealable order by a court of competent
jurisdiction pursuant to section 544, 547, 549 or 550 of the United States
Bankruptcy Code, or under the banking laws of the United States, in any
proceeding instituted thereunder by or against the owner of the property that
secures the applicable Bonds, or any other Person (other than Freddie Mac)
making such payment, Freddie Mac will pay to the Administrator, within five (5)
Business Days after receiving a written notice from the affected Registered
Holders of the Certificates that were required to pay such recovery, an amount
equal to the amount of such recovery.  Nothing contained in this paragraph will
preclude Freddie Mac, after making the payment referred to in the prior
sentence, from contesting, directly or indirectly, in any such proceeding, any
such attempted recovery or stay, or from seeking to lift or modify the automatic
stay, and Freddie Mac in its capacity as Administrator, will have the right to
contest any attempted recovery or stay, or to seek to lift or modify any
automatic stay.  The amounts payable pursuant to this paragraph will be
deposited into the applicable Bond Payment Subaccount within the Distribution
Account.
 

 
21

--------------------------------------------------------------------------------

 



(e)           Except as provided in the next sentence, Freddie Mac’s obligations
under the Credit Enhancement will terminate on the Series Expiration
Date.  Under certain circumstances involving an Act of Bankruptcy, Freddie Mac’s
obligations under the immediately preceding paragraph will continue beyond the
Series Expiration Date, as follows:  Freddie Mac’s obligations under the
immediately preceding paragraph will continue beyond the Series Expiration Date
with respect to any payment (a “Covered Payment”) on any series of Bonds made by
an Owner, the Sponsor or any other person (other than Freddie Mac) within three
hundred sixty-six (366) days prior to an Act of Bankruptcy with respect to such
Bonds, and will terminate on the later to occur of (i) the date on which Freddie
Mac has paid to the Administrator an amount equal to all Covered Payments
recovered from the Holders pursuant to such proceeding, and (ii) the date on
which all claims with respect to any such proceeding have been denied with
prejudice by a final, nonappealable order of a court of competent jurisdiction,
and (iii) if no Act of Bankruptcy has occurred, the last expiration date of all
statutes of limitations applicable to claims against Holders pursuant to an Act
of Bankruptcy.  However, all Credit Enhancement obligations of Freddie Mac with
respect to any series of Bonds will terminate on the earlier of (A) the receipt
by the Administrator of a certificate of each Owner or the Sponsor, as
applicable, dated not earlier than 366 days following the applicable Series
Expiration Date to the effect that as of the date of the certificate no Act of
Bankruptcy has occurred or (B) 380 days following such Series Expiration Date
provided that the Administrator has not received notice that an Act of
Bankruptcy has occurred.
 
(f)           Freddie Mac will be subrogated to all the rights, interest,
remedies, powers and privileges of the Holders with respect to any payments made
by Freddie Mac pursuant to its Credit Enhancement set forth in this Section
4.11.  In particular, to the extent Freddie Mac makes a payment pursuant to its
Credit Enhancement under this Section 4.11 and has not been fully reimbursed for
such payment pursuant to the terms of the Reimbursement Agreement, the
Administrator will remit to Freddie Mac any subsequent Bond Payments or other
payments received by the Administrator in satisfaction of the obligations with
respect to which such Credit Enhancement payment was made.  In the event Freddie
Mac makes a payment pursuant to its Credit Enhancement under this Section 4.11
and is fully reimbursed for such Credit Enhancement payment in accordance with
the Reimbursement Agreement, then any subsequent Bond Payments or other payments
received by the Administrator in satisfaction of the obligations with respect to
which such reimbursed Credit Enhancement payment was made, shall be disbursed
pursuant to Section 4.03.  Each Holder of Certificates will be deemed to have
consented to these subrogation rights.
 
(g)           Any payments by Freddie Mac pursuant to its guaranty set forth in
this Section 4.11 will be made by Freddie Mac using its own funds, and not any
funds of the Sponsor or otherwise derived from the Bonds.
 
 
ARTICLE V
 
RESET RATES; RESET RATE METHOD; RESET DATES
 



 
22

--------------------------------------------------------------------------------

 



Section 5.01                      Determination of Reset Rates, Reset Rate
Methods and Reset Dates.
 
(a)           Each Series of Class A Certificates may have a Reset Rate Method
that is a Weekly Reset Rate Method, a Monthly Reset Rate Method or a Term Reset
Rate Method.  The Series Certificate Agreement will designate the initial Reset
Rate Method as of the Date of Original Issue.  The Remarketing Agent will
determine the Reset Rate applicable to the Class A Certificates in accordance
with this Article V, as applicable.  The Holders of not less than 51% of the
Aggregate Outstanding Class B Certificate Balance, with the consent of Freddie
Mac, or Freddie Mac, if the interest rate hedge required by the Reimbursement
Agreement is not in effect, will have the right to change the initial Reset Rate
Method or any subsequent Reset Rate Method to another Reset Rate Method.
 
(b)           (i) Any change in the Reset Rate Method from a Weekly Reset Rate
Method or a Monthly Reset Method will be conditioned upon the remarketing of all
Available Remarketing Class A Certificates for a price equal to the Current
Class A Certificate Balance thereof; and (ii) any change in the Reset Rate
Method from a Term Reset Rate Method or any continuation of a Term Reset Rate
Method will be conditioned upon the remarketing of all Available Remarketing
Class A Certificates for a price equal to the Current Class A Certificate
Balance thereof.
 
(c)           If all Available Remarketing Class A Certificates are not
remarketed for a purchase price equal to the Current Class A Certificate Balance
thereof as provided in Section 5.01(b), beginning on the date that would have
been the Reset Rate Method Change Date or the Term Reset Date, as applicable,
the Reset Rate Method that will be in effect will be a Weekly Reset Rate Method,
and the Weekly Reset Rate will be determined by the Remarketing Agent on or
prior to the Reset Rate Method Change Date or the Term Reset Date, as
applicable, and will be effective from the day that would have been the Reset
Rate Method Change Date or the Term Reset Date through the next succeeding
Wednesday.  The Reset Rate Method thereafter will continue to be a Weekly Reset
Rate Method unless and until a Reset Rate Method Change Date occurs.
 
Section 5.02                      Weekly Reset Rate; Monthly Reset Rate.
 
(a)           Weekly Reset Rate; Weekly Reset Date.  If the Reset Rate Method
is, or is being changed to, a Weekly Reset Rate Method, the Remarketing Agent
will determine, by not later than 5:00 p.m. on each Weekly Reset Date, the
Weekly Reset Rate for the Class A Certificates, which rate will be the per annum
rate, not exceeding the Maximum Reset Rate, determined by the Remarketing Agent
as the minimum rate of interest which would, in the judgment of the Remarketing
Agent, under then prevailing market conditions (taking into account that such
rate will be reset on the next Weekly Reset Date), result in a sale of the Class
A Certificates at a market price equal to the Current Certificate Balance
thereof, plus accrued interest.  The Weekly Reset Rate applicable on the Weekly
Reset Date in each week will be in effect from Thursday of such week through
Wednesday of the following week, or, if earlier, through the day preceding the
next Reset Rate Method Change Date.  However, if on any Weekly Reset Date, the
Remarketing Agent fails to establish the Weekly Reset Rate, the then applicable
Reset Rate will be the lesser of the previous Reset Rate or the Maximum Reset
Rate.
 

 
23

--------------------------------------------------------------------------------

 



(b)           Monthly Reset Rate; Monthly Reset Date.  If the Reset Rate Method
is, or is being changed to, a Monthly Reset Rate Method, the Remarketing Agent
will determine, by not later than 5:00 p.m. on each Monthly Reset Date, the
Monthly Reset Rate for the Class A Certificates, which rate will be the per
annum rate, not exceeding the Maximum Reset Rate, determined by the Remarketing
Agent as the minimum rate of interest which would, in the judgment of the
Remarketing Agent, under then prevailing market conditions (taking into account
that such rate will be reset on the next Monthly Reset Date), result in a sale
of the Class A Certificates at a market price equal to the Current Certificate
Balance thereof, plus accrued interest.  The Monthly Reset Rate will be in
effect from the first day of the month through the last day of such month or, if
earlier, on the day preceding the next Reset Rate Method Change Date.  However,
if on any Monthly Reset Date, the Remarketing Agent fails to establish the
Monthly Reset Rate, the then applicable Reset Rate will be the lesser of the
previous Reset Rate or the Maximum Reset Rate.  Six Business Days before any
Monthly Reset Date, the Remarketing Agent will determine the Preliminary Class A
Certificate Rate pursuant to the standard set forth in the first sentence of
this Subsection 5.02(b).  Upon such determination, the Remarketing Agent will
immediately give telephonic notice of the Preliminary Class A Certificate Rate
to each Holder requesting such notice.  The Monthly Reset Rate may be more than,
but will be at least equal to such Preliminary Class A Certificate Rate,
provided that it may not exceed the Maximum Reset Rate.
 
(c)           Reset Rate Method Change Notice and Related Mandatory Tender.  If
the Holders of not less than 51% of the Aggregate Outstanding Class B
Certificate Balance, with the written consent of Freddie Mac (which may be
conditioned upon a repricing by the Remarketing Agent), or Freddie Mac, if the
interest rate hedge required by the Reimbursement Agreement is not in effect, at
any time determine to change the Reset Rate Method from a Weekly Reset Rate
Method to a Monthly Reset Rate Method, or from a Monthly Reset Rate Method to a
Weekly Reset Rate Method, and gives the Administrator notice of such
determination along with a copy of such consent if applicable, the Administrator
will give, by Electronic Notice, a Reset Rate Method Change Notice to the
Remarketing Agent and to the Registered Holders, not later than the second
Business Day following the date Freddie Mac consents to or initiates such
change.  Each such Reset Rate Method Change Notice must be provided to the
Holders of Class A Certificates no later than eight Business Days prior to the
Reset Rate Method Change Date and state (A) that a Weekly Reset Rate Method or
Monthly Reset Rate Method, whichever is applicable, will be in effect, following
the Reset Rate Method Change Date, (B) the date on which such Weekly Reset Rate
Method or Monthly Reset Rate Method will become effective, (C) that the Class A
Certificates will be subject to Mandatory Tender on the Reset Rate Method Change
Date (subject to the Class A Holders’ right to retain their Class A
Certificates) and (D) that the change in Reset Rate Method will be subject to
the remarketing of all Available Remarketing Class A Certificates for a price
equal to the Current Class A Certificate Balance thereof and if not remarketed,
the Reset Rate Method will change to the Weekly Reset Rate Method.  Such notice
will be attached to the Mandatory Tender Notice that is required to be provided
pursuant to Section 6.05.
 
Section 5.03                      Term Reset Rate; Term Reset Date.
 
(a)           Determination of Term Reset Rate.  Subject to the next two
sentences of this Section 5.03(a), if the Reset Rate Method is, or is being
changed to, a Term Reset Rate Method, the Remarketing Agent will determine by
not later than 5:00 p.m. on the Term Reset Date the Term Reset Rate for the
Class A Certificates, which rate will be the per annum rate, not
 

 
24

--------------------------------------------------------------------------------

 



exceeding the Maximum Reset Rate, determined by the Remarketing Agent as the
minimum rate of interest which would, in the judgment of the Remarketing Agent,
under then prevailing market conditions (taking into account that such rate will
be reset on the next Term Reset Date), result in a sale of the Class A
Certificates at a price equal to the Current Certificate Balance thereof, plus
accrued interest.  The Class A Certificates will only bear interest at the Term
Reset Rate if on the Term Reset Date all Available Remarketing Class A
Certificates are remarketed for a price equal to the Current Class A Certificate
Balance thereof.  If all Available Remarketing Class A Certificates are not
remarketed for a price equal to the Current Class A Certificate Balance thereof,
beginning on the date that would have been the Term Reset Date, the Class A
Certificates will bear interest at the Weekly Reset Rate.  The Term Reset Rate
determined on each Term Reset Date will be in effect from the related Term
Effective Date through the day preceding the earlier of the Series Expiration
Date or the next Term Effective Date which period will not be less than 180 days
nor exceed one year unless otherwise consented to by Freddie Mac; provided that
if, on any Term Reset Date, the Remarketing Agent fails to establish the Term
Reset Rate, the applicable Term Reset Rate will be the lesser of the previous
Reset Rate or the Maximum Reset Rate.  Following the First Optional Disposition
Date, the period during which a Term Reset Rate may be in effect will not be
less than 180 days nor exceed five years unless otherwise consented to by
Freddie Mac.  Six Business Days before any Term Reset Date, the Remarketing
Agent will determine the Preliminary Class A Certificate Rate pursuant to the
standard set forth in the first sentence of this Subsection 5.03(a).  Upon such
determination, the Remarketing Agent will immediately give telephonic notice of
the Preliminary Class A Certificate Rate and the length of the ensuing term to
each Holder requesting such notice.  The Term Reset Rate may be more than, but
will be at least equal to such Preliminary Class A Certificate Rate, provided
that it may not exceed the Maximum Reset Rate.
 
(b)           Term Reset Method Notice and Related Mandatory Tender.  A Term
Reset Rate may be set or reset as of the applicable Term Effective Date and may
be set or reset at a fixed rate.  If the Holders of not less than 51% of the
Aggregate Outstanding Class B Certificate Balance, with the written consent of
Freddie Mac, or Freddie Mac if the interest rate hedge acquired by the
Reimbursement Agreement is not in effect, determine to change the Reset Rate
Method from a Weekly Reset Rate Method or Monthly Reset Rate Method to a Term
Reset Rate Method or to reset the Term Reset Rate as of the applicable Term
Effective Date (and gives the Administrator notice of such determination along
with a copy of such consent if applicable, in all events before any Term Reset
Date and on or prior to the ninth Business Day prior to the Term Effective Date)
the Administrator will give by Electronic Notice, a Term Reset Method Notice to
the Remarketing Agent and to the Registered Holders not later than the Business
Day following the date Freddie Mac consents to or initiates such change.  Such
notice will be attached to the Mandatory Tender Notice that is required to be
provided pursuant to Section 6.05, if applicable.  Each such Term Reset Method
Notice will set forth: (A) a statement that the ensuing Reset Rate Method will
be a Term Reset Rate Method, (B) the Term Effective Date on which the Term Reset
Rate Method will take effect, (C) a statement that the Class A Certificates will
be subject to Mandatory Tender on the Term Effective Date (subject to the Class
A Holders’ right to retain their Class A Certificates), provided that such date
will be no earlier than eight Business Days following the date on which such
notice is given to the Registered Holders by the Administrator, (D) the Term
Reset Date on which the Term Reset Rate for such Term Effective Date will be
determined, (E) a statement that the Preliminary Class A Certificate Rate will
be determined six Business Days before the Term Reset Date, and (F) a statement
that the beginning of the Term Reset Rate Method on the Term Reset Date will be
subject to the remarketing of all Available
 

 
25

--------------------------------------------------------------------------------

 



Remarketing Class A Certificates for a price equal to the Current Class A
Certificate Balance thereof and if not so remarketed, beginning on the date that
would have been the Term Reset Date, the Class A Certificates will bear interest
at the Weekly Reset Rate.
 
(c)           Reset Rate Method Change Notice and Related Mandatory Tender.  If
the Holders of not less than 51% of the Aggregate Outstanding Class B
Certificate Balance, with the written consent of Freddie Mac (which may be
conditioned upon a repricing by the Remarketing Agent), or Freddie Mac, if the
interest rate hedge required by the Reimbursement Agreement is not in effect,
determine to change the Reset Rate Method from a Term Reset Rate Method to a
Weekly Reset Rate Method or Monthly Reset Rate Method and give the Administrator
notice of such determination along with a copy of such consent if applicable, no
later than the ninth Business Day prior to the day that would be the Term
Effective Date if the Term Reset Rate Method were to continue, the Administrator
will give by Electronic Notice a Reset Rate Method Change Notice to the
Remarketing Agent and to the Registered Holders not later than the Business Day
following the date Freddie Mac consents or initiates such change.  Such Reset
Rate Method Change Notice will set forth (A) a statement that a Weekly Reset
Rate Method or Monthly Reset Rate Method, whichever is applicable, will be in
effect, (B) the date on which such Weekly Reset Rate Method or Monthly Reset
Rate Method will become effective; provided that such date will be a Business
Day not earlier than the first day following the end of the term which was in
effect and not earlier than eight Business Days following the date on which such
notice is given by the Administrator to the Registered Holders, (C) a statement
that the Class A Certificates will be subject to Mandatory Tender on the Reset
Rate Method Change Date (subject to the Class A Holders’ right to retain their
Class A Certificates) and (D) a statement that if all Available Remarketing
Class A Certificates are not remarketed for a price equal to the Current Class A
Certificate Balance thereof, beginning on the Reset Method Change Date all
Class A Certificates will bear interest at the Weekly Reset Rate,
notwithstanding, if applicable, the prior election to change the Reset Rate
Method to the Monthly Reset Method.  Such notice will be attached to the
Mandatory Tender Notice that is required to be provided pursuant to Section
6.05.
 
(d)           Reversion to Weekly Reset Rate Method.  If the Administrator has
not received a Term Reset Method Notice pursuant to Section 5.03(b), or a Reset
Rate Method Change Notice pursuant to Section 5.03(c), by the ninth Business Day
prior to the day that would be the Term Effective Date if the Term Reset Rate
Method were to continue or if all Available Remarketing Class A Certificates
have not been remarketed for a price equal to the Current Class A Certificate
Balance thereof, the Reset Rate Method that will be in effect as of the end of
such term will be a Weekly Reset Rate Method, and the Weekly Reset Rate will be
determined by the Remarketing Agent on the last Business Day on or prior to the
end of such term and will be effective from the day following the end of such
term through the next succeeding Wednesday, or, if earlier, through the day
preceding the next Reset Rate Method Change Date.  Unless any such Reset Rate
Method Change Date occurs on or prior to such Wednesday, the Reset Rate Method
thereafter will continue to be a Weekly Reset Rate Method unless and until a
Reset Rate Method Change Date occurs.  On the eighth Business Day prior to the
day that would be the Term Effective Date if the Term Reset Rate Method were to
continue, the Administrator will give a notice to Freddie Mac and the Registered
Holders of Class A Certificates setting forth (A) a statement that a Weekly
Reset Rate Method will be in effect, (B) the date on which such Weekly Reset
Rate Method will become effective, and (C) a statement that the Class A
Certificates will be subject to Mandatory Tender on the Reset Rate Method Change
Date (subject to the Class A
 

 
26

--------------------------------------------------------------------------------

 



Holders’ right to retain their Class A Certificates).  Such notice will be
attached to the Mandatory Tender Notice that is required to be provided pursuant
to Section 6.05.
 
Section 5.04                      Notice of Reset Rate.  On each Weekly Reset
Date, Monthly Reset Date and Term Reset Date, promptly after determining the
Reset Rate applicable to the Class A Certificates, the Remarketing Agent will
give to the Sponsor, the Administrator and Freddie Mac, by Electronic Notice, a
notice setting forth (A) the Maximum Reset Rate, (B) the Reset Rate and (C) the
date on which such Reset Rate will take effect in accordance with this Article
V.  Upon the giving of such notice to the Administrator, the determination of
the Reset Rate by the Remarketing Agent will, in the absence of manifest error,
be conclusive and binding upon the Remarketing Agent, the Administrator, Freddie
Mac, and the Holders, subject to the Maximum Reset Rate.  The Administrator and
the Remarketing Agent will make the Reset Rate available by telephone to any
requesting Holder during regular business hours.
 
Section 5.05                      No Changes in Reset Rate Method During the Two
Business Days Preceding Mandatory Tender Date.  No change in any Reset Rate
Method will be effective during the last two Business Days preceding any
Mandatory Tender Date.
 
Section 5.06                      Maximum Reset Rate.  In no event will the rate
at which interest will accrue on any day on the Class A Certificates exceed the
Maximum Reset Rate for such day.  The Maximum Reset Rate will be calculated by
the Remarketing Agent on each Reset Date immediately prior to the determination
of the Reset Rate.
 
 
ARTICLE VI
 
THE LIQUIDITY FACILITY; THE TENDER OPTION; MANDATORY TENDER
 


Section 6.01                      Tender Option; Rights of Holders; Liquidity
Facility.  (a)  Each Holder of a Class A Certificate will have the right, at its
option, at the times and in compliance with the requirements and subject to the
provisions of Section 6.03, to tender such Holder’s Class A Certificate in
Authorized Denominations to the Administrator for purchase and to receive
payment of the Purchase Price thereof pursuant to Section 6.06.  This right of
tender is not available to Affected Certificates after the occurrence of an
applicable Tender Option Termination Event or to Pledged Class A Certificates.
 
(b)           (i)           Freddie Mac agrees to provide payment of the
Purchase Price of Class A Certificates (other than Affected Certificates or
Pledged Class A Certificates) on a Purchase Date, Optional Disposition Date or
Mandatory Tender Date, as applicable, in accordance with the following
provisions.  Subject to its receipt of notice from the Remarketing Agent as
provided in Section 6.01(b)(iii) and, if applicable, from the Paying Agent
pursuant to Section 6.06(a)(v), Freddie Mac hereby agrees to pay the
Administrator no later than 2:00 p.m. on any Purchase Date, Optional Disposition
Date or Mandatory Tender Date, as applicable, the Purchase Price of any Class A
Certificate that is subject to (i) Optional Tender, (ii) Mandatory Tender
following a Mandatory Tender Event, or (iii) the right of Holders of Class A
Certificates to exercise the Optional Disposition Right (in each instance, less
any available remarketing proceeds as provided in Section 6.06(a) or in the case
of Class A Certificates subject to Mandatory Tender in connection with a Special
Adjustment Event, only to the extent the applicable Purchase Price is not funded
from the sources described in Sections 7.02(c) or (d) of these Standard
Terms).  Unless a Tender Option Termination Event has occurred and continues
 

 
27

--------------------------------------------------------------------------------

 



with respect to all of the Certificates, this obligation of Freddie Mac is
binding against it, irrespective of any insolvency, bankruptcy, assignment for
the benefit of creditors or readjustment of the debts of, or other similar
events or proceedings affecting, any Person, or any action taken by any trustee
or receiver, or any court in any such proceeding, or any allegation of
invalidity of the agreement of Freddie Mac to make such payments in any such
proceeding.
 
(ii)           The initial Liquidity Commitment is an amount equal to the sum of
(A) the Aggregate Outstanding Class A Certificate Balance as of the Date of
Original Issue plus (B) an amount equal to interest for thirty five (35) days on
the Aggregate Outstanding Bond Balance at a rate per annum equal to the Weighted
Average Bond Rate assuming that the Bond Rate is the maximum possible rate for
the related Bond.  The Liquidity Commitment will be increased on any date on
which Class B Certificates are converted to Class A Certificates pursuant to
Section 2.14 so that as of such date of conversion, the Liquidity Commitment
will be the Aggregate Outstanding Class A Certificate Balance plus an amount
equal to interest for thirty five (35) days on the Aggregate Outstanding Bond
Balance at a rate per annum equal to the Weighted Average Bond Rate assuming
that the Bond Rate is the maximum possible rate for the related Bond.  The
Liquidity Commitment shall be decreased on any date on which Class A
Certificates (A) are canceled or exchanged for Bonds or proceeds from the
Disposition of Bonds or (B) become Pledged Class A Certificates pursuant to the
Series Certificate Agreement.
 
(iii)           Freddie Mac’s obligation to pay the Purchase Price with respect
to any Available Remarketing Class A Certificates on any Purchase Date, Optional
Disposition Date or Mandatory Tender Date pursuant to the Liquidity Facility is
subject to the condition precedent that Freddie Mac has timely received from the
Remarketing Agent and, if applicable, the Paying Agent, all notices required to
be received by Freddie Mac pursuant to Section 6.06 no later than 9:00 a.m. and
10:00 a.m., respectively, on such date, in which event Freddie Mac will pay the
amounts required under the Liquidity Facility no later than 2:00 p.m. on such
date.  If Freddie Mac receives such notice from the Remarketing Agent after 9:00
a.m., or from the Paying Agent, if applicable, after 10:00 a.m., it will pay the
amounts required under the Liquidity Facility no later than 2:00 p.m. on the
Business Day following the Purchase Date, as applicable.
 
(iv)           The Administrator will receive and hold for the benefit of
Freddie Mac all funds provided by Freddie Mac under the Liquidity Facility on
account of the Purchase Price of Class A Certificates and will not disburse such
funds until the tendered Class A Certificates have been received from the
Registered Holders of the Tendered Class A Certificates.  On the Purchase Date,
the Administrator will cause Pledged Class A Certificates to be registered in
the name of the Pledge Custodian until remarketed or redeemed, subject to the
security interest provided for in the Reimbursement Agreement.
 
(v)           When Freddie Mac pays the Purchase Price of Class A Certificates
tendered as provided above, all payment obligations of Freddie Mac related to
the payment of the Purchase Price of such Class A Certificates will terminate,
subject to reinstatement as provided in the next sentence.  Freddie Mac’s
obligation to pay all or a portion of the Purchase Price of such tendered Class
A Certificates, as applicable, will be reinstated (A) automatically, when and to
the extent that (1) Freddie Mac has confirmed in writing to the Administrator
full reimbursement in immediately available funds for the amount provided by it
pursuant to the Liquidity Facility to pay all or a portion of the Purchase Price
of such tendered Class A Certificates or (2) the Administrator has received
immediately available funds from the
 

 
28

--------------------------------------------------------------------------------

 



Remarketing Agent or other applicable source to reimburse Freddie Mac fully for
the amount provided to pay all or a portion of the Purchase Price of such
tendered Class A Certificates, and the Remarketing Agent has delivered to
Freddie Mac a certificate to that effect, by facsimile transmission to the
Director of Multifamily Management and Information Control (with confirmation of
the facsimile transmission by (X) telephone call to the Director of Multifamily
Management and Information Control, and (Y) concurrently mailed an original
certificate to that effect, completed and signed by an officer of the
Remarketing Agent, by first-class mail, postage fully prepaid, to the Director
of Multifamily Management and Information Control or to such other offices or
Freddie Mac employee as Freddie Mac designates by written notice to the
Remarketing Agent) or (B) at such time as and to the extent that Freddie Mac, in
its discretion, advises the Remarketing Agent in writing that such reinstatement
will occur, it being understood that Freddie Mac has no obligation to grant any
such reinstatement except as provided in clause (A) immediately above.  Freddie
Mac may, by notice to the Administrator and Remarketing Agent, change the office
or employee to which such notice is to be provided.
 
(vi)           The Liquidity Facility will terminate on the earlier of (i) the
date that the Reset Rate Method for the Class A Certificates is changed to the
Term Reset Rate Method for a term interval that ends on the latest maturity date
of the Bonds, (ii) the termination of the Series pursuant to Article XIII, (iii)
the occurrence of a Tender Option Termination Event with respect to all of the
Certificates, or (iv) the date on which the Class A Certificates have been
redeemed in full.
 
Section 6.02                      Funds Held by Administrator.  In connection
with an exercise of the Tender Option pursuant to Section 6.03, if a Mandatory
Tender Event occurs pursuant to Section 6.04, or in connection with an exercise
of the Optional Disposition Right pursuant to Section 7.05, the Administrator,
on behalf of the Holders of Class A Certificates (other than Affected
Certificates and Pledged Class A Certificates), agrees to accept and hold all
moneys related to the Purchase Price of such Certificates separate and apart
from its other assets, until such funds are to be disbursed in accordance with
the terms of the Series Certificate Agreement.
 
Section 6.03                      Exercise of Tender Option.  (a)  Purchase
Dates.  Class A Certificates as to which a Weekly Reset Rate Method is in effect
are eligible for purchase pursuant to the Tender Option on any Business Day,
subject to compliance with the notice and other requirements set forth Section
6.03(b).  Class A Certificates as to which a Monthly Reset Rate Method is in
effect are eligible for purchase pursuant to the Tender Option only on the first
Business Day of every calendar month.  Class A Certificates as to which a Term
Reset Rate Method is in effect are not eligible for purchase pursuant to the
Tender Option; such Class A Certificates are subject to mandatory tender on the
Mandatory Tender Date following a Mandatory Tender Event, subject to the
Holder’s right to retain its Class A Certificate.
 
(b)           Exercise Notice and Delivery Requirements for Class A
Certificates.  In order to exercise the Tender Option with respect to Class A
Certificates, a Holder will instruct its DTC Participant to (i) give to the
Administrator and the Remarketing Agent, not later than 5:00 p.m. on the fifth
Business Day preceding the applicable Purchase Date, a notice of exercise of the
Tender Option (an “Exercise Notice”), (ii) deliver not later than 11:00 a.m. on
the Purchase Date “free” to the Administrator, by book-entry transfer into the
Administrator’s account at DTC, all tendered Certificates, and (iii) advise the
Administrator, in writing, of the single account of such DTC Participant into
which payment for such Certificates (for all Holders using such DTC
 

 
29

--------------------------------------------------------------------------------

 



Participant) is to be transferred.  Any such Exercise Notice (A) will specify
the Initial Certificate Balance and Current Certificate Balance in Authorized
Denominations of the Certificates tendered and the Purchase Date on which such
Certificates will be purchased, and (B) will be given telephonically, with
prompt confirmation by Electronic Notice, to the Administrator at its principal
office and to the Remarketing Agent at its principal office.
 
(c)           Irrevocability of Exercise Notice.  Any exercise of the Tender
Option made pursuant to this Section 6.03 will be irrevocable, and from and
after the giving of an Exercise Notice to the Administrator or the Remarketing
Agent in accordance with Section 6.03(b), the Class A Holder will have no
further rights or interests in such Class A Certificates other than the right to
receive payment of the Purchase Price, without interest on such Class A
Certificates from and after the Purchase Date, as provided in Section 6.06, from
moneys held by the Administrator for such purpose, upon delivery or deemed
delivery of such Certificates to the Administrator in accordance with Section
6.03.
 
(d)           Failure to Deliver Class A Certificates Following Exercise
Notice.  If an Exercise Notice with respect to any Class A Certificate is duly
given by any DTC Participant, but the Class A Certificate described in such
Exercise Notice is not timely delivered to the Administrator as described in
Section 6.03, the Administrator will deem such Class A Certificate to have been
delivered, and the Administrator will promptly notify the DTC Participant that
the DTC Participant will be required to deliver such Certificate to the
Administrator as described in Section 6.03(b).
 
(e)           Re-Delivery in Event of Failed Exercise.  If the Administrator
deems the Tender Option not to have been exercised with respect to any Class A
Certificate, or if any Class A Certificates are delivered to the Administrator
in connection with an attempted exercise of the Tender Option, but such
attempted exercise does not comply with the requirements of subsection (b)
above, the Administrator will reject such exercise and use its best efforts to
redeliver such Class A Certificates by requesting the transfer of such
Certificates “free” on the records of DTC to the Holder’s DTC Participant.
 
(f)           Tender Advice.  Not later than 5:00 p.m. on the Business Day after
it receives an Exercise Notice, the Administrator will give Freddie Mac, the
Remarketing Agent and DTC a Tender Advice by Electronic Notice setting forth (i)
the Purchase Date, and (ii) the Current Certificate Balance in Authorized
Denominations of such Class A Certificates tendered for purchase.
 
Section 6.04                      Mandatory Tender Events.  Class A Certificates
(other than Affected Certificates and Pledged Class A Certificates) are subject
to Mandatory Tender in accordance with the procedures set forth in Sections
6.05, 6.06, 6.07 and 6.08.  Subject to the right of a Holder of Class A
Certificates to retain its Class A Certificates pursuant to Section 6.07, the
Class A Certificates (other than Affected Certificates and Pledged Class A
Certificates) are subject to Mandatory Tender on the earliest to occur of (a)
the Business Day specified by Freddie Mac pursuant to Section 7.03 below with
respect to a Liquidity Provider Termination Event, (b) the fifth (5th) Business
Day after the Administrator provides notice to the Holders with respect to a
Sponsor Act of Bankruptcy pursuant to Section 7.04, (c) on the Business Day
prior to the date of assignment described in Section 3.07 in connection with a
Successor Sponsor, (d) a Term Effective Date (that is not a Reset Rate Method
Change Date), (e) a Reset Rate Method Change
 

 
30

--------------------------------------------------------------------------------

 



Date relating to a change (but not a continuation) in the Reset Rate Method from
a Weekly Reset Rate Method or Monthly Reset Rate Method to a Monthly Reset Rate
Method or a Term Reset Rate Method, (f) a Reset Rate Method Change Date relating
to a change (but not a continuation) in the Reset Rate Method from a Term Reset
Rate Method or a Monthly Reset Rate Method to a Weekly Reset Rate Method or
Monthly Reset Rate Method, (g) the date on which an amendment to the Standard
Terms described in Section 12.01(b) of the Standard Terms becomes effective, (h)
the date specified by Freddie Mac as described in Section 7.02(b) below with
respect to a Special Adjustment Event and (i) the date specified by Freddie Mac
or the Sponsor as described in Section 7.06(b) below with respect to a Clean-Up
Event (each, a “Mandatory Tender Date”).  Holders of Affected Certificates and
Pledged Class A Certificates have no right to tender such Affected Certificates
or Pledged Class A Certificates for purchase by the Administrator at the
Purchase Price upon the occurrence of a Mandatory Tender Event.
 
Section 6.05                      Notice of Mandatory Tender.  (a)  When any
Mandatory Tender Event occurs, the Administrator will give to the Registered
Holders a Mandatory Tender Notice, as applicable, with one copy to Freddie Mac,
the Sponsor and the Remarketing Agent (i) on the Business Day on which such
notice is required to be given pursuant to Section 7.03(b) in connection with
the occurrence of a Liquidity Provider Termination Event, (ii) on the Business
Day on which such notice is required to be given pursuant to Section 7.04 in
connection with the occurrence of a Sponsor Act of Bankruptcy, (iii) on the
Business Day on which notice is required to be given pursuant to Section 3.07 in
connection with a Successor Sponsor, (iv) on the Business Day on which such
notice is required to be given in connection with a Term Reset Method Notice, a
Reset Method Change Notice or a reversion to a Weekly Rate Reset Method, (v) on
the Business Day on which notice is required to be given pursuant to the
procedures related to a Section 12.01(b) amendment, (vi) on the Business Day on
which such notice is required to be given with respect to a Special Adjustment
Date pursuant to Section 7.02(b) and (vii) on the Business Day on which notice
is required to be given pursuant to Section 7.06(b) in connection with the
occurrence of a Clean-Up Event.  Each Mandatory Tender Notice will set forth (A)
the Mandatory Tender Date, (B) a brief statement specifying the applicable
Mandatory Tender Event, (C) a statement that the Purchase Price payable to the
Holders of Class A Certificates (other than Affected Certificates, Pledged Class
A Certificates or Class A Certificates with respect to which the Holders thereof
have timely delivered a Retention Notice) pursuant to Section 6.06 will be
payable on the Mandatory Tender Date, and that interest payable with respect to
such Class A Certificates will cease to accrue from and after such Mandatory
Tender Date, (D) in connection with a Terminating Mandatory Tender Date, a
statement that Hypothetical Gain Share, if any, will be paid to the Holders of
Class A Certificates based upon a valuation of the Bonds, (E) if applicable, a
statement that such Class A Holder will have the right to elect to retain such
Certificates by delivering a Retention Notice to the Administrator under the
circumstances, at the time and in the manner provided in Section 6.07, (F) a
statement that even if the Holder of Class A Certificates fails to surrender its
Class A Certificate on the Mandatory Tender Date, the Tender Option with respect
to such Certificates will terminate on the Mandatory Tender Date, and any Class
A Certificates not surrendered on the Mandatory Tender Date will, for all
purposes of the Series Certificate Agreement, be deemed to have been surrendered
unless the applicable Holder of Class A Certificates has delivered a conforming
Retention Notice; and (G) a statement that, notwithstanding such Mandatory
Tender Notice, each affected Holder of Class A Certificates will continue to
have the right to exercise the Tender Option in accordance with the terms and
provisions of the Series Certificate Agreement; provided that, if the Series is
terminated as a result of such Mandatory Tender Event, such right
 

 
31

--------------------------------------------------------------------------------

 



will terminate at the last applicable time and date on which an Exercise Notice
may be given by or on behalf of such Holder of Class A Certificates in
accordance with the terms and provisions of the Series Certificate Agreement.
 
(b)           Tender Advice.  Not later than 10:00 a.m. on the second Business
Day prior to any Mandatory Tender Date, the Administrator will give a Tender
Advice by Electronic Notice to DTC, the Remarketing Agent and Freddie Mac
setting forth (A) such Mandatory Tender Date, (B) the aggregate Current
Certificate Balance of Class A Certificates subject to Mandatory Tender and (C)
if applicable, the Authorized Denominations of Class A Certificates with respect
to which a conforming Retention Notice has been received by the Administrator.
 
Section 6.06                      Funding Procedures; Payment of Purchase Price.
 
(a)           Funding Procedures.  (i) The Purchase Price of any Class A
Certificate will be paid as follows if the applicable conditions have been
satisfied:
 
(A)           A Holder of Class A Certificates that has properly exercised its
Tender Option will be paid on the Purchase Date designated in the related
Exercise Notice.
 
(B)           A Holder of Class A Certificates subject to Mandatory Tender will
be paid on the Mandatory Tender Date designated in the related Mandatory Tender
Notice.
 
(C)           A Holder of Class A Certificates that has properly exercised its
Optional Disposition Right will be paid on the Optional Disposition Date.
 
The Administrator will obtain funds to make such payments on or before the
designated date for distribution as provided in Section 6.06(c) from the Person
indicated below in the following order of priority:
 
(1)           with respect to Available Remarketing Class A Certificates as
described in Section 6.06(a)(ii) only, the Remarketing Agent will deposit with
the Administrator, immediately available funds in an amount equal to the net
proceeds from the remarketing of such Class A Certificates up to the amount of
such Purchase Price, or with respect to Class A Certificates subject to
Mandatory Tender as a result of a Special Adjustment Event as described in
Section 7.02 only, the Pledge Custodian or the Sponsor, as applicable, will
deposit with the Administrator immediately available funds in the amount of such
Purchase Price; and
 
(2)           with respect to Tendered Class A Certificates, all Class A
Certificates subject to Mandatory Tender, or Class A Certificates with respect
to which the Holder has exercised the Optional Disposition Right, the
Administrator will, subject to the terms and conditions of the Liquidity
Facility, demand payment of an amount equal to such Purchase Price (less any
amounts received from remarketing proceeds), which will be deposited with the
Administrator on behalf of the Holders by Freddie Mac, in immediately available
funds.
 
(ii)           Upon receipt by the Administrator and the Remarketing Agent of
(A) an Exercise Notice with respect to Tendered Class A Certificates, (B) notice
of a Mandatory Tender Date with respect to a Term Effective Date (that is not a
Reset Rate Method Change Date) or  a Reset
 

 
32

--------------------------------------------------------------------------------

 



Rate Method Change Date relating to a change (but not a continuation) in the
Reset Rate Method, (C) notice of a Mandatory Tender Date with respect to an
amendment to the Standard Terms pursuant to Section 12.01(b), (D) notice of a
Mandatory Tender Date with respect to the appointment of a successor Sponsor,
and (E) unless otherwise directed by Freddie Mac, notice that any Holder of
Class A Certificates has exercised its Optional Disposition Right (all
Certificates being subject to any such notice being referred to as “Available
Remarketing Class A Certificates”), the Remarketing Agent will use its best
efforts to solicit offers for purchases of such Available Remarketing Class A
Certificates in accordance with the Remarketing Agreement and the Series
Certificate Agreement.  With respect to any Available Remarketing Class A
Certificates that the Remarketing Agent has been able to obtain successfully a
bid for the purchase thereof, which bid, if accepted, would be binding on the
bidder for the consummation of the sale of such Available Remarketing Class A
Certificates, the Remarketing Agent shall in accordance with the Remarketing
Agreement provide funds, as principal and not as agent, to the Administrator to
effect such purchase.
 
(iii)           Not later than 9:00 a.m. on the Purchase Date, a Mandatory
Tender Date or an Optional Disposition Date, as applicable, the Administrator
will confirm with the Remarketing Agent the Purchase Price of such Available
Remarketing Class A Certificates.  Not later than 9:00 a.m. on the Purchase
Date,  Mandatory Tender Date or Optional Disposition Date, as applicable, the
Remarketing Agent will give to Freddie Mac and the Administrator, a Remarketing
Agent Notice by Electronic Notice, promptly confirmed by first class mail.  Such
Remarketing Agent Notice will contain (A) a statement that such Available
Remarketing Class A Certificates have been fully remarketed, and that the net
remarketing proceeds will be deposited with the Administrator by not later than
9:15 a.m. on such Purchase Date, Mandatory Tender Date or Optional Disposition
Date, as applicable, or (B) a statement that only a portion of such Available
Remarketing Class A Certificates have been remarketed and the remarketing
proceeds that were obtained will be deposited with the Administrator by not
later than 9:15 a.m. on the Purchase Date, Mandatory Tender Date or Optional
Disposition Date, as applicable, or (C) a statement that such Available
Remarketing Class A Certificates have not been remarketed by the Remarketing
Agent and that no funds will be deposited with the Administrator on the Purchase
Date, Mandatory Tender Date or Optional Disposition Date, as applicable.  If
such Available Remarketing Class A Certificates have been remarketed and the
Remarketing Agent has received the remarketing proceeds, the Remarketing Agent
will, not later than 9:15 a.m. on the Purchase Date, Mandatory Tender Date, or
Optional Disposition Date, as applicable, deposit with the Administrator, from
the remarketing proceeds, immediately available funds in the amount specified in
the Remarketing Agent Notice.
 
(iv)           If Freddie Mac has received a Remarketing Agent Notice from the
Remarketing Agent as described in Section 6.06(a)(iii) indicating a failure to
remarket any of the Available Remarketing Class A Certificates and requesting
payment, Freddie Mac will make a payment in accordance with the conditions set
forth in the Liquidity Facility of the Purchase Price of such Available
Remarketing Class A Certificates not remarketed (net of any remarketing proceeds
that have been received) no later than 2:00 p.m. on the Purchase Date.  Any such
Remarketing Agent Notice must be sent to Freddie Mac’s Special Transaction
Accounting by facsimile transmission at (703) 714-3273, immediately confirmed by
overnight delivery service (or to such other facsimile number or using such
other means of electronic communication as otherwise instructed by Freddie Mac).
 

 
33

--------------------------------------------------------------------------------

 



(v)           If the Administrator has appointed a Paying Agent, it will be an
additional condition precedent to Freddie Mac’s obligations to pay pursuant to
the Liquidity Facility that no later than 10:00 a.m. on the Purchase Date,
Mandatory Tender Date or Optional Disposition Date, as applicable, the Paying
Agent will have provided proper notice by facsimile means to Freddie Mac to the
effect that monies held by the Paying Agent for the purpose of paying the
Purchase Price of Tendered Class A Certificates are insufficient and that
Freddie Mac is required pursuant to the Liquidity Facility to cover such
deficit.
 
(b)           Purchase Price Excesses.  If, as of any time preceding the payment
of the Purchase Price of Class A Certificates the sum of the amounts deposited
with the Administrator pursuant to Section 6.06(a) exceeds the aggregate
Purchase Price of such Class A Certificates (any such excess, a “Purchase Price
Excess”), the Administrator will (i) give to the Remarketing Agent and Freddie
Mac notice of the amount of such Purchase Price Excess by Electronic Notice, and
(ii) pay by wire transfer of immediately available funds unless otherwise
requested (A) first, to Freddie Mac, that portion of the Purchase Price Excess
funded by Freddie Mac pursuant to the Liquidity Facility and (B) second, to the
Remarketing Agent, the balance of such Purchase Price Excess.  Such payments
will be made by the Administrator in accordance with written instructions for
such transfer provided by Freddie Mac.  Concurrently with the receipt by Freddie
Mac or the Remarketing Agent, as the case may be, of any payment made pursuant
to this Section 6.06(b), such Person will execute and deliver to the
Administrator a receipt therefor.
 
(c)           (i)           Payment of Purchase Price of Tendered Class A
Certificates.  Payment of the Purchase Price of any Tendered Class A
Certificates will be made by the Administrator at or before 3:00 p.m. to the
Class A Holders, upon receipt by the Administrator of such Class A Certificates
pursuant to Section 6.03(b), from amounts provided to the Administrator by 2:00
p.m., by wire transfer of immediately available funds to such account as such
Holder’s DTC Participant has specified in writing to the Administrator.  If all
or a portion of funds for the payment of the Purchase Price of any Tendered
Class A Certificates are provided the Administrator after 2:00 p.m. on any
Business Day, the Administrator will pay such Purchase Price or portion thereof
to the related DTC Participant by not later than 3:00 p.m. on the next
succeeding Business Day.
 
(ii)           Payment of Purchase Price of Certificates Subject to Mandatory
Tender or Optional Disposition Right.  Subject to Section 6.07, payment of the
Purchase Price of any Class A Certificates subject to Mandatory Tender or the
Optional Disposition Right will be made by the Administrator to the Class A
Holders, from amounts provided to the Administrator from remarketing proceeds,
from in the case of a Mandatory Tender related to a Special Adjustment Event the
Pledge Custodian or the Sponsor, or from the Liquidity Facility, as applicable,
pursuant to Section 6.06(a) only upon presentation and surrender of the Class A
Certificates by the Class A Holder, on the Mandatory Tender Date or Optional
Disposition Date, as applicable, at the principal office of the
Administrator.  Such payment will be made by the Administrator at or before 3:00
p.m. to the Class A Holder from amounts provided to the Administrator by 2:00
p.m. on any Business Day for such purpose pursuant to Section 6.06(a), by
payment to the Class A Holder by wire transfer of immediately available funds to
such account as such Holder’s DTC Participant specifies in writing to the
Administrator.  If all or a portion of the funds for payment of the Purchase
Price of a Class A Certificate that is subject to Mandatory Tender or the
Optional Disposition Right are provided to the Administrator after 2:00 p.m. on
any Business Day, the
 

 
34

--------------------------------------------------------------------------------

 



Administrator will pay such Purchase Price or portion thereof to the related DTC
Participant by not later than 3:00 p.m. on the next succeeding Business Day.
 
(iii)           Failure to Pay Purchase Price.  If payment of the Purchase Price
is not made as described in Section 6.06(c)(i) or (ii), as applicable, on any
Purchase Date for Class A Certificates for which the Tender Option has been
exercised, any Mandatory Tender Date or the Optional Disposition Date for Class
A Certificates for which the Optional Disposition Right has been exercised
because of a failure by the Liquidity Provider to comply with the terms of the
Liquidity Facility (a “Liquidity Failure”), then, unless such failure is cured
on or before the third Business Day after such date, each Class A Holder will be
required to exchange its Class A Certificates for its pro rata share of the
Bonds or sales proceeds thereof in accordance with Section 13.04 on the related
Exchange Date.  The Administrator will immediately notify the Sponsor upon the
occurrence of a Liquidity Failure, and the Sponsor will advise the Administrator
of the related Exchange Date.  The Administrator will notify the Registered
Holders, each applicable Rating Agency and the Remarketing Agent within one
Business Day after the occurrence of a Liquidity Failure.  Any distribution made
in connection with such a Liquidity Failure is in no way intended to, and will
not, negate or waive any rights of the Holders of Class A Certificates or the
Administrator on their behalf, to take any action against, or to pursue any
other remedy available to them under the Series Certificate Agreement, under any
other document related to the Series Certificate Agreement, at law, in equity or
otherwise against Freddie Mac, with respect to any failure by Freddie Mac to pay
the Purchase Price for Class A Certificates when required to do so and such
failure is not cured on or before the third Business Day after the related
Mandatory Tender Date or Purchase Date.
 
(d)           Disposition of Tendered Class A Certificates and Class A
Certificates Subject to Mandatory Tender.  (i)  Concurrently with the payment of
the Purchase Price for Available Remarketing Class A Certificates on any
Purchase Date, Mandatory Tender Date or Optional Disposition Date, the
Administrator will (A) to the extent that the Remarketing Agent deposited with
the Administrator remarketing proceeds in the amount of such Purchase Price
pursuant to Section 6.06(a)(i), deliver to the Remarketing Agent (for redelivery
to the purchasers of such Class A Certificates) the Class A Certificates with
respect to which the Remarketing Agent deposited with the Administrator the
Purchase Price and (B) to the extent Freddie Mac deposited with the
Administrator, or in the case of Class A Certificates subject to Mandatory
Tender related to a Special Adjustment Event, the Pledge Custodian or the
Sponsor deposited with the Administrator, the amount of any Purchase Price with
respect to any such Class A Certificates, deliver to the Pledge Custodian, for
the benefit of Freddie Mac, such Class A Certificates with respect to which
Freddie Mac, the Pledge Custodian or the Sponsor, as applicable, deposited with
the Administrator such Purchase Price.  In the case of a delivery described by
clause (A) above, the Administrator will deliver such Class A Certificates to
the Remarketing Agent registered in such name and to such address as the
Remarketing Agent directs in writing.  In the case of a delivery described by
clause (B) above, the Administrator will deliver such Class A Certificates to
the Pledge Custodian registered in such name, and to such address, as Freddie
Mac directs in writing, and the Administrator and the Certificate Registrar will
note the pledge of such Class A Certificates to the Pledge Custodian on behalf
of Freddie Mac on the books and records of the Administrator and the Certificate
Registrar, and the Administrator will send confirmation of such delivery to
Freddie Mac.  Any Class A Certificates delivered to the Pledge Custodian as
described in the preceding sentence will be Pledged Class A Certificates subject
to
 

 
35

--------------------------------------------------------------------------------

 



Section 4.06.  Following such registration, Freddie Mac will be entitled to
receive payments on the Pledged Class A Certificates in accordance with its
interest.
 
(ii)           If any Class A Certificate that is subject to Mandatory Tender is
not surrendered by the Holder of such Certificate on a Mandatory Tender Date
(except for a Class A Certificate which the respective Holder has elected to
retain as provided in Section 6.07), such Class A Certificate will be deemed
surrendered for all purposes under the Series Certificate Agreement.  After the
Mandatory Tender Date, except to the extent of the portion, if any, of the
Current Class A Certificate Balance of such Class A Certificates that is not
subject to Mandatory Tender on such Mandatory Tender Date, the Class A Holder
will have no further rights with respect to such Class A Certificates except the
right to receive payment of the Purchase Price, without interest from or after
the Mandatory Tender Date, and its portion of the Hypothetical Gain Share, if
any, pursuant to Section 13.03 upon the presentation and surrender of such Class
A Certificate at the Delivery Office of the Administrator.
 
(e)           Reductions of the Aggregate Outstanding Amounts.  The Aggregate
Outstanding Class A Certificate Balance will be reduced by the aggregate Current
Certificate Balance of such Class A Certificates subject to Mandatory Tender
that are canceled.
 
(f)           No Investment.  Any amounts received pursuant to the Liquidity
Facility or as remarketing proceeds will be held uninvested.
 
(g)           Substitution of Procedure Times.  Any times specified in Sections
6.03 and 6.06 may be modified pursuant to (i) a Series Certificate Agreement
applicable to any Series of Certificates or (ii) written agreement executed by
Freddie Mac, the Administrator and the Remarketing Agent, provided notice of any
such agreement is provided to the Registered Holders of Certificates.
 
Section 6.07                      Right of Holder to Elect to Retain Class A
Certificates Upon the Occurrence of Certain Mandatory Tender Events.  (a)  If
the Class A Certificates are subject to Mandatory Tender in connection with (a)
a Term Effective Date (that is not a Reset Rate Method Change Date), (b) a Reset
Rate Method Change Date relating to a change (but not a continuation) in the
Reset Rate Method from a Weekly Reset Rate Method or a Monthly Reset Rate Method
to a Monthly Reset Rate Method or a Term Reset Rate Method, (c) a Reset Rate
Method Change Date relating to a change (but not a continuation) in the Reset
Rate Method from a Term Reset Rate Method or a Monthly Reset Rate Method to a
Weekly Reset Rate Method or Monthly Reset Rate Method, (d) the date on which the
Sponsor assigns its duties to a successor Sponsor pursuant to Section 3.08 or
(e) the date on which an amendment to the Standard Terms described in Section
12.01(b) becomes effective, the Class A Certificates owned by each Holder that
exercised its right to elect to retain such Class A Certificates in accordance
with the requirements of subsection (b) below will not be subject to Mandatory
Tender.
 
(b)           In order to elect to retain such Holder must deliver (or cause its
DTC Participant to deliver, as required) to the principal office of the
Administrator, a Retention Notice by no later than 12:00 noon on the third
Business Day prior to the Mandatory Tender Date.  The Administrator will give a
copy of each Retention Notice received by it to the Remarketing Agent and
Freddie Mac, by Electronic Notice, promptly confirmed in writing by mailing a
copy thereof, not later than the Business Day following the Business Day on
which the Administrator
 

 
36

--------------------------------------------------------------------------------

 



receives such notice.  Upon receipt by the Administrator of a Retention Notice,
the related Class A Certificates will no longer be subject to the applicable
Mandatory Tender.
 
Section 6.08                      Sole Sources of Payment of Purchase
Price.  The sole sources of payment of the Purchase Price of any Tendered Class
A Certificates, Class A Certificates subject to Mandatory Tender, and Class A
Certificates with respect to which the Holders thereof have exercised the
Optional Disposition Right will be (a) proceeds from the remarketing of
Available Remarketing Class A Certificates, to the extent available, (b) with
respect to Class A Certificates subject to Mandatory Tender as a result of a
Special Adjustment Event as described in Section 7.02 only, the Pledge Custodian
or the Sponsor, and (c) amounts received under the Liquidity Facility, as
further described in Section 6.06(a)(1) and (2).
 
 
ARTICLE VII
 
TENDER OPTION TERMINATION EVENTS AND CERTAIN MANDATORY TENDER EVENTS; OPTIONAL
DISPOSITION RIGHT
 


Section 7.01                      Tender Option Termination
Events.  (a)  Without notice, on or prior to any Purchase Date, Mandatory Tender
Date, or Optional Disposition Date, upon the occurrence of any of the following
events (each a “Tender Option Termination Event”), the Tender Option will be
terminated as provided below:
 
(i)           there shall have occurred (A) a failure to pay when due any
installment of principal of or premium, if any, or interest with respect to any
Bonds (whether by scheduled maturity, regular repayment, acceleration, demand or
otherwise), and (B) a failure by Freddie Mac to pay under the Credit Enhancement
set forth in Section 4.11, which failure or failures continue for a period of
three (3) Business Days;
 
(ii)           upon the entry of any decree or judgment by a court of competent
jurisdiction or the taking of any official action by the Internal Revenue
Service or the Department of the Treasury, which decree, judgment or action is
deemed final under applicable procedural law, and which has the effect of a
determination that the interest on any of the Bonds is includable in the gross
income of the recipients thereof for federal income tax purposes; or
 
(iii)           if the rating of the long-term senior debt of Freddie Mac is
reduced below “investment grade” (being “Baa3” in the case of Moody’s and “BBB-”
in the case of Fitch and S&P) by each such Rating Agency rating such debt.
 
When the Administrator has Knowledge of a Tender Option Termination Event it
will promptly give the Remarketing Agent a Tender Option Termination Notice with
respect thereto by Electronic Notice, promptly confirmed by mailing a copy
thereof.  The Tender Option Termination Notice will set forth (1) a description
of the Tender Option Termination Event that has occurred and a description of
the Affected Bonds, (2) the date when such Tender Option Termination Event
occurred, (3) a schedule, prepared by Freddie Mac, of the Bonds, if any, that
will remain after the complete or partial liquidation of the Series Pool and
required distributions have been effected on the related Exchange Date, and (4)
a schedule, prepared by Freddie Mac, of the amounts of Class A Certificates and
Class B Certificates, and of the Liquidity
 

 
37

--------------------------------------------------------------------------------

 



Commitment, that will remain after the complete or partial liquidation of the
Series Pool and after all required distributions have been effected on the
related Exchange Date.
 
Not later than one Business Day following its delivery of a Tender Option
Termination Notice to the Remarketing Agent, the Administrator will give the
Registered Holders, the Sponsor and each applicable Rating Agency a copy of such
Tender Option Termination Notice; provided, however, that the Administrator will
have no duty or obligation to ascertain whether any Tender Option Termination
Event described therein occurred; and provided further, that neither the failure
to give notice of any Tender Option Termination Event to the Administrator, the
failure of the Administrator to give such notice to any Registered Holder, nor
the failure of any Holder to receive such notice, will delay or affect in any
manner the termination of the right of Class A Holders to exercise the Tender
Option with respect to any Affected Certificate.
 
When a Tender Option Termination Event occurs, the Series Pool Assets will be
subject to complete or partial liquidation on the related Exchange Date in
accordance with Section 13.04.
 
Section 7.02                      Special Adjustment Event.  (a)  Freddie Mac
will have the right to cause a Mandatory Tender in part of the Class A
Certificates (i) upon the Pledge Custodian’s receipt of any principal paid with
respect to any “Class B Certificates” of another designated Series with respect
to such Certificates; provided that in such event, the aggregate Current
Certificate Balance of Class A Certificates subject to Mandatory Tender will
equal the amount of such principal received by the Pledge Custodian as of the
tenth Business Day of the month (rounded down to the nearest $5,000 increment)
which, at the direction of Freddie Mac, is to be remitted to the Administrator
on or before the related Mandatory Tender Date or (ii) when any event permitting
a Special Adjustment Event described in the provisions of the Reimbursement
Agreement occurs, in which case the aggregate Current Certificate Balance of
Class A Certificates subject to Mandatory Tender will equal the amount needed to
satisfy such provisions of the Reimbursement Agreement.  The Series Certificate
Agreement will designate the other series pool from which payments of principal
on “Class B Certificates” will generate a Special Adjustment Event.
 
(b)           When any Special Adjustment Event occurs with respect to which
Freddie Mac exercises its right to cause a Mandatory Tender, Freddie Mac will
give a Special Adjustment Event Notice to the Administrator, each applicable
Rating Agency, and the Remarketing Agent by Electronic Notice, promptly
confirmed by mailing a copy thereof.  The Special Adjustment Event Notice will
set forth (i) a brief statement describing the Special Adjustment Event, (ii)
the aggregate Current Certificate Balance of Class A Certificates to be Selected
by Lot which will be subject to Mandatory Tender, and (iii) the Special
Adjustment Date specified by Freddie Mac on which Class A Certificates so
Selected by Lot will be subject to Mandatory Tender, which date may not be
earlier than five (5) nor later than ten (10) Business Days after that the
Administrator provides notice to the Holders as described in the following
sentence.  Not later than 5:00 p.m. on the second Business Day following the
date on which a Special Adjustment Event Notice is received by the
Administrator, the Administrator will give to Registered Holders Selected by Lot
a Mandatory Tender Notice.  Any Special Adjustment Event Notice executed by
Freddie Mac under the Series Certificate Agreement will become irrevocable when
the related Mandatory Tender Notice is given by the Administrator to the
Registered Holders Selected by Lot.  Pledged Class A Certificates existing at
the time of such Mandatory Tender will not be subject to Mandatory Tender as a
result of the Special Adjustment Event.
 

 
38

--------------------------------------------------------------------------------

 



(c)           If a Special Adjustment Event arises from the receipt of principal
paid with respect to any Class B Certificate of another Series as provided
above, no later than 3:00 p.m. on such Mandatory Tender Date, the Administrator
will, with the monies provided by the Pledge Custodian to the Administrator,
purchase an equal aggregate Current Certificate Balance of Class A Certificates
tendered on the related Mandatory Tender Date for the account of each related
holder of Tax-Exempt Class B Certificates of the other Series (an “Exchanging
Holder”).
 
(d)           If a Special Adjustment Event occurs due to certain events under
the Reimbursement Agreement, the Sponsor will purchase from the applicable
Holders of Class A Certificates, the Class A Certificates tendered on the
related Mandatory Tender Date, with such purchase to occur no later than 3:00
p.m. on such Mandatory Tender Date.
 
(e)           Class A Certificates that are purchased on a Mandatory Tender Date
in connection with a Special Adjustment Event will be deemed Pledged Class A
Certificates, will be delivered to the Pledge Custodian to be held pursuant to
the Reimbursement Agreement and will not be subject to any subsequent
remarketing.
 
(f)           No Hypothetical Gain Share will be payable in connection with any
Mandatory Tender arising as the result of a Special Adjustment Event.
 

 
39

--------------------------------------------------------------------------------

 



Section 7.03                      Liquidity Provider Termination Event.  When
any Liquidity Provider Termination Event occurs with respect to which Freddie
Mac (subject to Section 7.1 of the Reimbursement Agreement) exercises its right
to cause a Mandatory Tender, Freddie Mac will give a Liquidity Provider
Termination Notice to the Administrator, the Remarketing Agent, the Sponsor and
each applicable Rating Agency by Electronic Notice, promptly confirmed by first
class mail, which notice will set forth (i) a brief statement describing the
Liquidity Provider Termination Event giving rise to such termination, and (ii)
the Mandatory Tender Date specified by Freddie Mac on which the Class A
Certificates will be subject to Mandatory Tender, which date will be no earlier
than five (5), nor later than ten (10), Business Days after the Administrator
provides notice to the Holders, as described in the following sentence.  Not
later than 5:00 p.m. on the second Business Day following the date on which a
Liquidity Provider Termination Notice is received by the Administrator, the
Administrator will give to the Registered Holders a Mandatory Tender
Notice.  Any Liquidity Provider Termination Notice executed by Freddie Mac under
the Series Certificate Agreement will become irrevocable when the related
Mandatory Tender Notice is given by the Administrator to the Registered Holders.
 
Section 7.04                      Sponsor Act of Bankruptcy.  (a)  If the
Partnership Factors apply to the Series Pool, the Class A Certificates are
subject to Mandatory Tender upon the occurrence of a Sponsor Act of Bankruptcy,
in accordance with the following provisions.  If the Series Certificate
Agreement provides that the Partnership Factors will apply, then when a Sponsor
Act of Bankruptcy occurs (i) Freddie Mac will promptly give a Notice of Sponsor
Bankruptcy to the Administrator, the Remarketing Agent and each applicable
Rating Agency, promptly confirmed by first class mail, which Notice of Sponsor
Bankruptcy will set forth (A) a statement that the Administrator has received
notice that a Sponsor Act of Bankruptcy has occurred, and (B) the Mandatory
Tender Date on which the Class A Certificates will be subject to Mandatory
Tender, which date will be the fifth Business Day after the Administrator
provides notice to the Registered Holders as described in the following
sentence.  Not later than 5:00 p.m. on the second Business Day following the
date on which the Administrator provides the Notice of Sponsor Bankruptcy, the
Administrator will give to the Registered Holders a Mandatory Tender Notice, as
required by Section 6.05 of the Standard Terms.
 
(b)           If the Series Certificate Agreement does not provide that the
Partnership Factors will apply, this Section 7.04 will not apply to the Series
Pool.
 

 
40

--------------------------------------------------------------------------------

 



Section 7.05                      Optional Disposition Date.  (a)  The Class A
Certificates may be tendered at a price equal to the Optional Disposition Price
on any Optional Disposition Date, in accordance with the following
provisions.  On any Optional Disposition Date, any Holder of Class A
Certificates (other than Affected Certificates or Pledged Class A Certificates),
which has held such Class A Certificates for at least one year, may tender any
of its Class A Certificates for a price equal to the Optional Disposition
Price.  To tender its Class A Certificates, the Holder must submit a notice to
the Administrator and its DTC Participant at least five (5) Business Days before
the related Optional Disposition Date stating that such Holder is the Holder of
a specified Current Certificate Balance of Class A Certificates, that it is
exercising its right to tender such Class A Certificates in exchange for the
Optional Disposition Price and its identity.  Within one Business Day after it
receives an optional disposition notice, the Administrator will notify the
Remarketing Agent and Freddie Mac of its receipt.  Unless otherwise directed by
Freddie Mac, the Remarketing Agent will attempt to remarket all Class A
Certificates tendered pursuant to the Optional Disposition Right, for settlement
on the related Optional Disposition Date.
 
(b)           On any Business Day not earlier than 10 Business Days before an
Optional Disposition Date, any Holder of Class A Certificates may request a
valuation of the Bonds from the Remarketing Agent.  The Remarketing Agent will
then determine such valuation for such Business Day in the manner specified in
the definition of “Hypothetical Gain Share”.  Such valuation will be provided to
any such Holder solely for informational purposes and will be non-binding on any
Person.
 
(c)           On the Optional Disposition Date, the Class A Certificates
tendered pursuant to the Optional Disposition Right will be surrendered by the
related Holders to the Administrator.  Such Holders of Class A Certificates will
be paid the Optional Disposition Price for such Class A Certificates consisting
of the Purchase Price of such Certificates and the related Hypothetical Gain
Share.  The Purchase Price will be paid in accordance with Section 6.06 of the
Standard Terms, and the Hypothetical Gain Share, as calculated by Freddie Mac,
will be paid from (i) first, amounts provided to the Administrator by the
Holders of Class B Certificates, at their election, after inquiry by the
Administrator, and (ii) second, sales of Bonds selected by Freddie Mac, but only
to the extent necessary to pay such Hypothetical Gain Share (subject to
applicable Authorized Denomination provisions), and in no event in an aggregate
principal amount exceeding the aggregate Current Certificate Balance of the
Class A Certificates tendered pursuant to the Optional Disposition Right.  To
the extent any Bonds are sold to pay Hypothetical Gain Share as aforesaid, the
aggregate Current Certificate Balance of such Class A Certificates so tendered
will be adjusted downward by the Administrator’s cancellation of such Class A
Certificates in an amount equal to the aggregate principal amount of Bonds sold,
such that the Aggregate Outstanding Certificate Balance does not exceed the
Aggregate Outstanding Bond Balance, and only such reduced amount of Class A
Certificates will be available for remarketing on the related Optional
Disposition Date.
 
However, in no event may a Holder of Class A Certificates exercise its Optional
Disposition Right unless the Hypothetical Gain Share is greater than zero. If
the Hypothetical Gain Share is not greater than zero, the Optional Disposition
Date for which the Optional Disposition Right has been exercised will be
cancelled, and any Class A Certificates delivered to the Administrator pursuant
to the preceding paragraph will be returned to the Holders thereof.
 

 
41

--------------------------------------------------------------------------------

 



Section 7.06                      Clean-Up Event.  (a)  Each of Freddie Mac and
the Sponsor has the right to cause a Mandatory Tender of the Class A
Certificates at any time after the Aggregate Outstanding Bond Balance is not
more than 5% of the Aggregate Outstanding Bond Balance on the Date of Original
Issue (a “Clean-Up Event”) in accordance with the following provisions.
 
(b)           When a Clean-Up Event occurs with respect to which Freddie Mac or
Sponsor exercises its right to cause a Mandatory Tender, such party will provide
written notice of such exercise to the other party and to the
Administrator.  Promptly following receipt of such notice, the Administrator
will give a Clean-Up Notice to the Remarketing Agent and each applicable Rating
Agency by Electronic Notice, promptly confirmed by first class mail, which
Clean-Up Notice will set forth (i) a brief statement describing the Clean-Up
Event, and (ii) the Mandatory Tender Date specified by Freddie Mac or the
Sponsor, as applicable, on which the Class A Certificates will be subject to
Mandatory Tender, which date will be not earlier than five (5), nor later than
ten (10), Business Days after the Administrator provides notice to the Holders
as described in the following sentence.  Not later than 5:00 p.m. on the second
Business Day following its receipt of a Clean-Up Notice, the Administrator will
give to the Registered Holders a Mandatory Tender Notice.
 
 
ARTICLE VIII
 
THE REMARKETING AGENT


Section 8.01                      Duties of the Remarketing Agent.  The
Remarketing Agent will undertake to perform the duties, and only those duties,
as are specifically set forth in the Series Certificate Agreement and in the
Remarketing Agreement.
 
Section 8.02                      Resignation or Removal of the Remarketing
Agent.  (a)  Upon the giving of 30 days’ written notice to the Sponsor, Freddie
Mac and the Administrator, the Remarketing Agent may resign as Remarketing Agent
and be discharged from its duties to be performed under the Series Certificate
Agreement and the Remarketing Agreement.  Upon receiving any such notice of
resignation, Freddie Mac will promptly appoint in writing a successor
Remarketing Agent.
 
(b)           The Remarketing Agent may be removed, without cause, upon 10 days’
written notice from the Administrator in accordance with the terms of the
Remarketing Agreement.  Upon any such removal of the Remarketing Agent, Freddie
Mac will promptly appoint in writing a successor Remarketing Agent.
 
(c)           Any removal or resignation of the Remarketing Agent, and any
appointment of a successor Remarketing Agent pursuant to any of the provisions
of this Section 8.02, will not become effective until the successor Remarketing
Agent has accepted its appointment as provided in Section 8.03.
 

 
42

--------------------------------------------------------------------------------

 



Section 8.03                      Successor Remarketing Agent.  (a)  Any
successor Remarketing Agent appointed as provided in Section 8.02 will execute,
acknowledge and deliver to the Administrator, and to its predecessor Remarketing
Agent, an instrument accepting such appointment under the Series Certificate
Agreement and the Remarketing Agreement, and when accepted, such successor
Remarketing Agent, without any further act, will become fully vested as
Remarketing Agent as if originally named.  The predecessor Remarketing Agent
will deliver to the successor Remarketing Agent all documents held by it under
the Series Certificate Agreement, and the Administrator and the predecessor
Remarketing Agent will execute and deliver such instruments, and do such other
things, as may reasonably be required to confirm the new appointment.
 
(b)           Upon the Administrator’s receipt of an acceptance notice pursuant
to Section 8.03(a), the Administrator will provide notice of the appointment of
the successor Remarketing Agent to the Registered Holders and the Sponsor not
later than two Business Days later.
 
Section 8.04                      Merger or Consolidation of the Remarketing
Agent.  If the Remarketing Agent merges or consolidates with another Person, the
resulting entity will be the successor to the Remarketing Agent, without the
need to execute or file any paper, or take any further action.  The Remarketing
Agent will provide notice of any such merger or consolidation to Freddie Mac and
the Administrator.
 
Section 8.05                      Notices by Remarketing Agent.  The Remarketing
Agent will agree to provide to beneficial owners of Class A Certificates copies
of all notices that are to be provided to Holder of Class A Certificates upon
its receipt of a written request from such beneficial owner(s) setting forth the
address that such notices are to be sent, together with evidence of its
beneficial ownership in a form reasonably satisfactory to the Remarketing Agent.
 
 
ARTICLE IX
 
EVENTS OF DEFAULT AND RIGHTS AND REMEDIES OF HOLDERS


Section 9.01                      Event of Default.  “Event of Default”,
wherever used in the Series Certificate Agreement, means any one of the
following events:
 
(a)           The Administrator defaults in the payment to Holders of the
applicable Certificate Payment Amount, or Freddie Mac defaults in the payment of
any amount pursuant to the Credit Enhancement or the Liquidity Facility, when
the same is due and payable as provided in the Series Certificate Agreement, and
such default continues for a period of three Business Days; or
 
(b)           Freddie Mac or the Administrator fails to observe or perform any
other of its covenants set forth in the Series Certificate Agreement, and such
failure continues for a period of 60 days after the date on which written notice
of such failure, requiring Freddie Mac or the Administrator to remedy the same,
has been given to Freddie Mac or the Administrator, as appropriate, by the
Holders representing not less than 60% of the Current Class A Certificate
Balance or the Current Class B Certificate Balance, as applicable.
 

 
43

--------------------------------------------------------------------------------

 



Section 9.02                      Remedies.  (a)  If an Event of Default occurs
and continues, then the Holders representing a majority of the then Current
Certificate Balance of any affected Class of Certificates may, by written notice
to Freddie Mac, remove the Administrator and nominate a successor Administrator
under the Series Certificate Agreement, which nominee will be deemed appointed
as successor Administrator unless within 10 days after such nomination Freddie
Mac objects, in which case Freddie Mac may petition any court of competent
jurisdiction for the appointment of a successor Administrator, or any Holder,
which has been a bona fide Holder of any affected Class for at least six months
may, on behalf of such Holder and all others similarly situated, petition any
such court for appointment of a successor Administrator.  Such court may
thereupon, after such notice, if any, as it may deem proper, appoint a successor
Administrator.
 
(b)           Upon the appointment of any successor Administrator pursuant to
this Section 9.02, the retiring Administrator will submit to its successor a
complete written report and accounting as to the Certificates and will take all
other steps necessary or desirable to transfer its interest in, and the
administration of, the Series Certificate Agreement to the successor.  Subject
to the Freddie Mac Act, such successor may take such actions with respect to the
Series Certificate Agreement as may be reasonable and appropriate in the
circumstances.  Prior to any such designation of a successor Administrator, the
Holders representing a majority of the Current Certificate Balance of
Certificates of any affected Class then Outstanding may waive any past default
or Event of Default.  The appointment of a successor Administrator will not
relieve Freddie Mac of its Credit Enhancement obligation as set forth in Section
4.11 or its Liquidity Facility obligations set forth in Section 6.01.
 

 
44

--------------------------------------------------------------------------------

 



Section 9.03                      Waiver of Past Defaults.  Except to the extent
otherwise provided, the Holders of Certificates representing a majority of the
then Current Certificate Balance may waive any past default, Event of Default or
breach of a covenant under the Series Certificate Agreement and its
consequences.  In the case of any such waiver, Freddie Mac, the Administrator
and the Holders of the Certificates will be restored to their former positions
and rights, respectively, but no such waiver will extend to any subsequent or
other default, Event of Default or breach of a covenant under the Series
Certificate Agreement or impair any right related to a subsequent or unwaived
breach.  When any default, Event of Default or breach of a covenant is waived,
such default, Event of Default or breach will cease to exist and will be deemed
cured and not to have occurred for every purpose of the Series Certificate
Agreement.
 
 
ARTICLE X
 
THE ADMINISTRATOR; HOLDERS’ LISTS AND REPORTS; BONDHOLDER REPRESENTATIVE


Section 10.01                                Certain Duties and
Responsibilities.  (a) (i)  The Administrator agrees to perform only such duties
as are specifically set forth in the Series Certificate Agreement, and no
implied covenants or obligations will be read into the Series Certificate
Agreement against the Administrator.  If Freddie Mac is Administrator, it will
hold or administer, or supervise the administration of, the Series Pool in a
manner consistent with and to the extent required by prudence and in
substantially the same manner as it holds and administers assets of the same or
similar type for its own account.
 
(ii)           The Administrator is not authorized to, and agrees that it will
not, engage in activities with respect to the Series Pool that are not required
by the Series Certificate Agreement.
 
(iii)           In the absence of gross negligence or willful misconduct on its
part, the Administrator may conclusively rely upon certificates or opinions
furnished to the Administrator and conforming to the requirements of the Series
Certificate Agreement; provided, that, as to the truth of the statements and the
correctness of the opinions expressed therein in the case of any such
certificates or opinions which by any provision of the Series Certificate
Agreement are specifically required to be furnished to the Administrator, the
Administrator will be under a duty to examine those opinions or certificates to
determine whether or not they conform to the requirements of the Series
Certificate Agreement.
 
(b)           No provision of the Series Certificate Agreement will be construed
to relieve the Administrator from liability for its own grossly negligent action
or its own grossly negligent failure to act, or its own willful misconduct,
except that:
 
(i)           the Administrator will not be liable for any error of judgment
made in good faith by a Responsible Officer, unless it is proved that the
Administrator was grossly negligent in ascertaining the pertinent facts; and
 
(ii)           the Administrator will not be liable with respect to any action
taken or omitted by it upon the direction of the required percentage of the
Holders affected (such percentage will not include those Certificates, if any,
that are to be disregarded in accordance with the definition of the term
“Outstanding”) relating to the time, method
 

 
45

--------------------------------------------------------------------------------

 



and place of conducting any Proceeding for any remedy available to the
Administrator, or relating to the exercise of any power conferred upon the
Administrator under the Series Certificate Agreement with respect to the
Certificates.
 
(c)           No provision of the Series Certificate Agreement will require the
Administrator to expend or risk its own funds, or otherwise to incur any
financial liability in the performance of any of its duties under the Series
Certificate Agreement, or in the exercise of any of its rights or powers, if it
has reasonable grounds for believing that repayment of such funds, or adequate
indemnity against such risk or liability, is not reasonably assured to
it.  However, the Administrator agrees to perform and continue performing fully
its duties under any other provision of the Series Certificate Agreement even
following any Person’s failure to perform any repayment or indemnity obligation
owed to the Administrator by such Person as described in this Section 10.01(c);
but such performance will not be deemed a waiver of the Administrator’s right to
repayment or indemnity.
 
(d)           The permissive right of the Administrator to take actions
enumerated in the Series Certificate Agreement will not be construed as a duty,
and the Administrator will not be answerable for other than its own gross
negligence or willful misconduct.
 
(e)           In no event will the Administrator be liable for acts or omissions
of its agents, designees, subcustodians or correspondents, other than its
failure to appoint them without gross negligence or willful misconduct.
 
(f)           In no event will the Administrator be liable for special,
consequential or punitive damages.
 
Section 10.02                                Notice of Non-Monetary
Default.  The Administrator will transmit notice of the occurrence of any
Non-Monetary Default known to the Administrator, (a) by Electronic Notice to
Freddie Mac, the Sponsor, the Remarketing Agent and each applicable Rating
Agency promptly upon the Administrator’s Knowledge of such Non-Monetary Default
and, in any event, within one Business Day after such Non-Monetary Default has
become known to the Administrator, and (b) by first class mail to all Holders of
Certificates, as their names and addresses appear in the Certificate Register,
within five Business Days after the Administrator’s Knowledge of such
Non-Monetary Default.
 
Section 10.03                                Certain Rights of the
Administrator.  Except as otherwise provided in Section 10.01:
 
(a)           the Administrator may rely, and will be protected in acting or
refraining from acting, (i) upon any document or facsimile transmission believed
by it to be genuine and to have been signed or presented by the proper party or
parties, or (ii) following consultation, upon any advice of counsel;
 
(b)           the Administrator will be under no obligation to exercise any of
the rights or powers vested in it by the Series Certificate Agreement (other
than with respect to the Administrator’s obligation to make demands on the
Liquidity Facility or the Credit Enhancement at the request or direction of any
of the Holders of Class A Certificates pursuant to the Series Certificate
Agreement), unless such Holders of Class A Certificates
 

 
46

--------------------------------------------------------------------------------

 



have offered to the Administrator reasonable security or reasonable indemnity
against the costs, expenses and liabilities which might be incurred by it in
comply with such request or direction;
 
(c)           the Administrator will not be liable for any action that it takes
or omits to take in good faith and, in the absence of gross negligence or
willful misconduct, that it believes to be authorized or within its rights or
powers.
 
(d)           Freddie Mac, as Administrator, will have the right to engage
subcontractors for the performance of any of its duties as Administrator under
the Series Certificate Agreement.
 

 
47

--------------------------------------------------------------------------------

 



Section 10.04                                Parties that May Hold
Certificates.  The Administrator, any Paying Agent, Certificate Registrar or any
other agent of Freddie Mac, in its individual or any other capacity, may become
the owner or pledgee of Class A Certificates with the same rights as it would
have if it were not the Administrator, Paying Agent, Certificate Registrar or
such other agent.
 
Section 10.05                                Information Regarding Holders.  For
purposes of taking or recognizing any direction from the Holders of a given
percentage of the Current Certificate Balance of any Class, the Administrator
may conclusively rely (i) in the case of the Class A Certificates, on written
information received from DTC or its nominee while the Class A Certificates are
held in book-entry only form through the facilities of DTC, and (ii) in the case
of Class B Certificates, on a written certification received from the Sponsor.
 
Section 10.06                                Corporate Administrator Required;
Eligibility.  The Administrator, if other than Freddie Mac, must have the
following qualifications.  It (i) will be either (1) a bank or trust company
organized, in good standing and doing business under the laws of the State of
New York or (2) a national banking association organized, in good standing and
doing business under the laws of the United States of America with its principal
place of business located in the State of New York, in either case, reasonably
acceptable to Freddie Mac, (ii) will be authorized under such laws to exercise
corporate trust powers, (iii) will have a combined capital and surplus of at
least $50,000,000, (iv) will be subject to supervision or examination by Federal
or State banking authority, (v) will be a member of the Federal Reserve System
and (vi) will not be or be affiliated (within the meaning of Rule 405 under the
Securities Act) with any of Freddie Mac, the Remarketing Agent, any Class B
Holder, or with an Affiliate of any of the foregoing.  If such Administrator
publishes reports of conditions at least annually, pursuant to law or the
requirements of such supervising or examining authority, then for the purposes
of this paragraph, the combined capital and surplus of such Administrator will
be deemed to be its combined capital and surplus as set forth in its most
recently published report of condition.  If at any time the Administrator ceases
to be eligible in accordance with the provisions of this Section 10.06, it will
resign immediately in the manner and with the effect specified in Article X.
 
Section 10.07                                Resignation.  (a)  Freddie Mac may
resign from the duties imposed upon Freddie Mac in its capacity as Administrator
by the terms of the Series Certificate Agreement at any time provided that at
the time of its resignation a successor administrator meeting the qualifications
set forth in Section 10.06 is appointed by Freddie Mac and has accepted such
appointment.  If Freddie Mac resigns in accordance with these terms, it promptly
will furnish written notice to all Holders.  Subsequent to such resignation,
Freddie Mac will continue to be obligated pursuant to the Credit Enhancement and
the Liquidity Facility.
 
(b)           If the Administrator is no longer Freddie Mac, the following
provisions will apply:
 
(i)           No resignation or removal of the Administrator, and no appointment
of a successor Administrator pursuant to this Article X, will become effective
until the successor Administrator has accepted its appointment under this
Section 10.07(b).
 
(ii)           The Administrator, or any Administrator or Administrators
appointed as successors, may resign at any time by giving written notice of
resignation to Freddie
 

 
48

--------------------------------------------------------------------------------

 



Mac, the Sponsor, the Remarketing Agent and each applicable Rating Agency, and
by mailing notice of resignation to Registered Holders of the Certificates at
their addresses appearing on the Certificate Register. Upon receiving notice of
resignation, Freddie Mac will promptly appoint a successor Administrator or
Administrators by delivering a Depositor Order to both the resigning
Administrator and the successor administrator.  If no successor administrator
has been appointed and has accepted its appointment within 30 days after the
giving of such resignation notice, the resigning Administrator may petition any
court of competent jurisdiction for the appointment of a successor
Administrator, or any Holder of a Certificate may, subject to Section
10.07(b)(vii), petition any such court for the appointment of a successor
Administrator.  Such court may, after receiving such notice, if any, as it may
deem proper, appoint a successor administrator.
 
(iii)           If at any time:
 
(A)           the Administrator ceases to be eligible under Section 10.06 and
fails to resign after written request by Freddie Mac; or
 
(B)           (1) the Administrator becomes incapable of acting or (2) there is
entered a decree or order for relief by a court having jurisdiction in an
involuntary case against the Administrator under the Bankruptcy Code or any
other applicable federal or state bankruptcy, insolvency, or other similar law,
or appointing a receiver, or similar official of the Administrator, for any
substantial part of its property, or ordering the winding-up or liquidation of
its affairs, and any such decree or order continues unstayed and in effect for a
period of 15 consecutive days, or (3) the Administrator commences a voluntary
case under the Bankruptcy Code, or any other applicable federal or state
bankruptcy, insolvency, or other similar law, or consents to the appointment of
a receiver or other similar official of the Administrator, of any substantial
part of its property, or the making by it of any assignment for the benefit of
its creditors, or the Administrator fails generally to pay its debts as such
debts become due or takes any corporate action in furtherance of any of the
above,
 
then, in any such case, Freddie Mac, will remove the Administrator.
 
(iv)           At any time Freddie Mac may, upon five days’ written notice to
the Administrator, and with or without cause, remove the Administrator and
appoint a successor Administrator.
 
(v)           If the Administrator is removed or if a vacancy occurs in the
office of the Administrator for any cause, Freddie Mac will promptly appoint in
writing a successor Administrator.  If no successor administrator is so
appointed and accepts its appointment as provided below within 30 days any
Holder may petition any court of competent jurisdiction to appoint a successor
administrator.  Such court may thereupon, after such notice, if any, as it may
deem proper, appoint a successor administrator.
 
(vi)           Freddie Mac will give notice of each removal of the
Administrator, and each appointment of, and the acceptance of its duties by, a
successor administrator by
 

 
49

--------------------------------------------------------------------------------

 



mailing notice of such event to the Registered Holders, and by Electronic Notice
to the Remarketing Agent, the Sponsor and each applicable Rating Agency.
 
(vii)           Every successor Administrator appointed under the Series
Certificate Agreement will, within 10 days or its appointment, execute,
acknowledge and deliver to Freddie Mac, the Sponsor and its predecessor
Administrator an instrument accepting such appointment, and thereupon the
resignation or removal of the predecessor Administrator will become effective,
and such successor administrator, without any further act, deed, or conveyance,
will become vested with all the rights, powers, duties and obligations of its
predecessor under the Series Certificate Agreement.  All relevant legal
documents and records held by the predecessor Administrator in such circumstance
will be transferred to the successor Administrator.
 
(viii)           No successor Administrator will accept its appointment unless,
at the time of such acceptance, such successor administration is qualified and
eligible under Section 10.06 and satisfies the requirements for a “trustee”
under Section 26(a)(1) of the Investment Company Act.
 
Section 10.08                                Preservation of Information;
Communications to Holder. (a)  Holders may communicate with other Holders with
respect to their rights under the Series Certificate Agreement.  If any Holder
writes to the Administrator and states that it desires to communicate with other
Holders with respect to its rights under the Series Certificate Agreement, and
encloses with such writing a copy of the form of proxy or other communication
which it proposes to transmit to the other Holders, the Administrator will,
within five Business Days after the receipt of such writing, at its election
either:
 
(i)           afford such Holder access to the information regarding the names
and addresses of all other Holders provided by the Remarketing Agent pursuant to
Section 14.03, or
 
(ii)           inform the requesting Holder(s) of the approximate number of
Holders whose names and addresses appear in the information provided by the
Remarketing Agent pursuant to Section 14.03, and as to the approximate cost of
mailing to such Holders the form of proxy or other communication, if any,
specified in such written request.
 
If the Administrator does not allow the requesting Holder(s) access to the
information described in subsection (i) above, the Administrator will, upon the
written request of such Holder(s), mail to each current Holder a copy of the
form of proxy or other communication that is specified in such request, with
reasonable promptness, upon the Administrator’s receipt of the material to be
mailed and payment of the reasonable mailing expenses.  The Holder(s) requesting
such mailing will be solely responsible for complying with any state and Federal
securities laws and regulations regarding any communication pursuant to this
Section, and the Administrator will have no responsibility in that regard.  At
the request of Freddie Mac, a requesting Holder may be required to provide an
Opinion of Counsel that all securities laws have been complied with in
connection with any such mailing.
 

 
50

--------------------------------------------------------------------------------

 



(b)           Every Holder, by receiving and holding any such information as to
the names and addresses of the Holders in accordance with Section 10.08(a), or
by directing the Administrator to mail certain information pursuant to Section
10.08(b), agrees with Freddie Mac and the Administrator to hold such information
confidential, and agrees that none of Freddie Mac, the Remarketing Agent or the
Administrator will be held accountable by reason of the disclosure of such
information regardless of the source from which such information was derived.
 

 
51

--------------------------------------------------------------------------------

 



Section 10.09                                Bondholder Representative.  Freddie
Mac in its role as provider of the Credit Enhancement and the Liquidity Facility
will be appointed as the Bondholder Representative for all Bonds.  If any
action, consent or direction relating to a change in the terms of the Bonds or
the related Bond Documents is required from the owners of the Bonds as provided
in the related Bond Documents, the Administrator will solicit from the
Bondholder Representative (or the Bondholder Representative’s appointee) its
proxy for such vote, consent or direction in favor of and returnable to the
Administrator, which will vote, consent or otherwise take direction solely in
accordance with the written direction of the Bondholder Representative (or its
appointee); provided upon the occurrence and during the continuance of any
failure by Freddie Mac to pay under its Credit Enhancement or Liquidity Facility
in accordance with the terms hereof, the Administrator will solicit from each
Holder of the Certificates instead of the Bondholder Representative its proxy
for any such vote, consent or direction in favor of and returnable to the
Administrator, which will vote, consent or otherwise take direction solely in
accordance with such proxies, weighted by the Current Certificate Balance of
each Holder providing the same.  The Administrator shall have not liability for
any failure to act resulting from the late return of, or failure to return, any
such proxy sent by the Administrator to a Holder.
 
 
ARTICLE XI
 
PROFITS AND LOSSES


Section 11.01                                Tax Information.  The
Administrator, upon request, will furnish Freddie Mac and the Holders of
Certificates with all such information known to the Administrator as may be
reasonably required by Freddie Mac and the Holders of Certificates in connection
with the preparation of tax returns and other information relating to the Series
Certificate Agreement.
 
Section 11.02                                Capital Accounts.  (a)  There will
be established for each Holder a capital account (the “Capital Account”) on the
books for the Series Pool to be maintained and adjusted pursuant to the Series
Agreement, which will control (pursuant to the provisions of Article XIII) the
division of Series Pool Assets upon the termination of the Series Pool and
liquidation and/or distribution of the Series Pool Assets or the redemption of
any Certificate.  Such Capital Account will be increased by (i) the amount of
all Capital Contributions made or deemed made by such Holder to the Series Pool
pursuant to the Series Certificate Agreement, and (ii) the allocable share of
Profits, Market Discount Gains and Capital Gains of such Holder and all items in
the nature of income or gain specially allocated to such Holder pursuant to
Sections 11.03 and 11.05; and will be decreased by (i) the amount of any cash
and the Fair Market Value of any non-cash assets distributed to such Holder by
the Series Pool pursuant to the Series Certificate Agreement, and (ii) the
allocable share of Losses and Capital Losses of such Holder and all items in the
nature of Series Pool expenses or losses which are specially allocated to such
Holder pursuant to Sections 11.04 and 11.05.  Freddie Mac will be responsible
for the establishment and maintenance of the Capital Accounts in accordance with
this Section 11.02 and, to facilitate such establishment and maintenance, will
monitor the Current Certificate Balances of Holders of Class A Certificates and
Class B Certificates.
 
(b)           Immediately before a distribution to any Holder in redemption of
all or any portion of its Certificates (including the liquidation of the Series
Pool as a result of a Series Termination Event), the Capital Account of such
Holder will be increased or decreased, as the case may be with its allocable
portion of any Profit, Losses, Market Discount Gain, Capital Gain or Capital
Loss, or other items of income, gain, loss or deduction that would result if the
Series
 

 
52

--------------------------------------------------------------------------------

 



Pool Assets were sold at such time at their Fair Market Values.  In the case of
any distribution of Bonds to any Holder, the Capital Account of such Holder will
be adjusted in the manner described in the preceding sentence.
 
(c)           A transferee of an interest in the Series Pool will succeed to the
Capital Account of the transferor to the extent it relates to the interest
transferred.
 
(d)           The foregoing provisions and the other provisions of the Series
Certificate Agreement relating to the maintenance of Capital Accounts are
intended to comply with Section 1.704-1(b) of the Regulations, and will be
interpreted and applied in a manner consistent therewith.  In the event that
Freddie Mac determines that it is necessary to modify the manner in which the
Capital Accounts, or any debits or credits thereto are computed in order to
comply with such Regulations, Freddie Mac will make such modification, provided
that such modification is not likely to have a material effect on the amounts
distributable to any Holders pursuant to Articles IV, VII or XIII upon the
withdrawal of the Holders or the dissolution of the Series Pool.
 
Section 11.03                                Allocations of Profits, Market
Discount Gains and Capital Gains.  (a)  Profits for each Fiscal Year or other
relevant period will be allocated (i) first, to the Holders of Class A
Certificates in proportion to their Current Class A Certificate Balances until
each Holder of a Class A Certificate has been allocated, on a cumulative basis,
an amount equal to the cumulative amount of its Required Class A Certificate
Interest Distribution Amount for such period; (ii) second, to the Holders of
Class B Certificates, in proportion to their Current Class B Certificate
Balances, the Class A Certificate Notional Accelerated Principal Paydown Amount,
and (iii) third, the remainder to the Holders of the Class B Certificates in
proportion to their Current Class B Certificate Balances.  The Capital Accounts
relating to the Class B Certificates will be adjusted for any bond premium
required to be amortized pursuant to Section 171 of the Code and any other
capitalized items subject to amortization.
 
(b)           Market Discount Gains realized under applicable federal income tax
provisions from a Disposition of any Bond will be allocated solely to the
Holders of Class B Certificates in proportion to their current Class B
Certificate Balances.
 
(c)           Capital Gains recognized other than in connection with an Exchange
Date will be allocated in accordance with the Gain Share.
 
(d)           With respect to an Exchange Date, Capital Gains will be allocated:
(i) to the extent that any Losses or Capital Losses have been allocated to the
Holders of Class B Certificates pursuant to Section 11.04(a), first, to the
Holders of Class B Certificates, pro rata, until the sum of all amounts of
Losses or Capital Losses allocated to them under Section 11.04(a) for the
current and all preceding periods equals the sum of all Capital Gains allocated
to them pursuant to this subsection or Section 11.03(c) for the current and all
preceding periods, and (ii) thereafter according to the Gain Share.
 
(e)           In the event of a partial redemption of the Bonds, the Gain Share
is only determined with respect to Holders that are redeemed as a result
thereof.
 

 
53

--------------------------------------------------------------------------------

 



Section 11.04                                Allocations of Losses and Capital
Losses.  (a)  Other than in connection with the occurrence of an Exchange Date,
Losses and Capital Losses that result from a liquidation of the related Bonds as
a result of a mandatory purchase, failure to remarket tendered Class A
Certificates or redemption of any related Bonds will be allocated to the Holders
of the Class B Certificates, pro rata, to the extent of their Capital Account
Balances.
 
(b)           (1)           In connection with the occurrence of a Tender Option
Termination Event and immediately prior to the distribution of the Bonds,
Affected Bonds or sales proceeds, as applicable, to the Holders, both Losses and
Capital Losses will be allocated: (i) first, to the Holders of the Affected
Class A Certificates and Affected Class B Certificates on a pro rata basis in
proportion to the Aggregate Outstanding Certificate Balances until their Capital
Account Balances have been reduced to zero; and (ii) thereafter, to the Sponsor.
 
(2)           In connection with the occurrence of an Exchange Date described in
Section 6.06(c)(iii), and immediately prior to the distribution of Bonds or
sales proceeds, as applicable, to the Holders, both Losses and Capital Losses
will be allocated (i) first, to the Holders of Class B Certificates and Class A
Certificates on a pro rata basis in proportion to the Aggregate Outstanding
Certificate Balances until their Capital Account Balances have been reduced to
zero; and (ii) thereafter, to the Sponsor.
 
(c)           Notwithstanding anything to the contrary contained in this Article
XI, any “partner nonrecourse deductions” within the meaning of Section
1.704-2(i)(2) of the Regulations will be allocated to the partner bearing the
economic risk of loss for the related debt, in the manner required by Section
1.704-2(i)(1) of the Regulations.
 
(d)           Any Loss (or item thereof) not otherwise allocated pursuant to
this Article XI will be allocated to the Sponsor.
 
Section 11.05                                Special
Allocations.  (a)  Notwithstanding anything to the contrary contained in this
Article XI, no allocation of a loss or deduction will be made to a Holder to the
extent such allocation would cause or increase an Adjusted Capital Account
Deficit with respect to such Holder.  In the event that any Holder unexpectedly
receives adjustments, allocations or distributions described in Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) of the Regulations, items of income and gain
will be specially allocated to each such Holder in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, the Adjusted
Capital Account Deficit of such Holder as quickly as possible.  In no event,
however, will any item or items of Series Pool income that represent Market
Discount be allocated to any Holder of a Class A Certificate.  This Section
11.05(a) is intended to constitute a “qualified income offset” within the
meaning of Section 1.704-1(b)(2)(ii)(d)(3) of the Regulations and will be
interpreted consistently therewith.
 
(b)           (i)           Notwithstanding anything to the contrary contained
in this Article XI, if there is a net decrease in “partnership minimum gain”
within the meaning of Section 1.704-2(d)(1) of the Regulations during any Fiscal
Year, each Holder who has a share of the partnership minimum gain will be
specially allocated items of Series Pool income and gain in an amount equal to
such Holder’s share of the net decrease in partnership minimum gain, subject to
any modifications deemed appropriate by Freddie Mac to comply with the minimum
gain chargeback requirement of Section 1.704-2(f) of the Regulations.  This
subsection is intended to
 

 
54

--------------------------------------------------------------------------------

 



comply with the “partnership minimum gain chargeback” requirement of Section
1.704-2(f) of the Regulations and will be interpreted consistently therewith.
 
(ii)           Notwithstanding anything to the contrary contained in this
Article XI, except as otherwise provided in Section 1.704-2(i)(4) of the
Regulations, if there is a net decrease in “partner nonrecourse debt minimum
gain” within the meaning of Section 1.704-2(i)(3) of the Regulations,
attributable to “partner nonrecourse debt” within the meaning of Section
1.704-2(b)(4) of the Regulations during any Fiscal Year, each Holder who has a
share of the partner nonrecourse debt minimum gain attributable to such partner
nonrecourse debt, determined in accordance with Section 1.704-2(i)(5) of the
Regulations, will be specially allocated items of Series Pool income and gain
for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount
equal to such Holder’s share of the net decrease in partner nonrecourse debt
minimum gain attributable to such partner nonrecourse debt, determined in
accordance with Section 1.704-2(i)(4) of the Regulations.  Allocations pursuant
to the previous sentence will be made in proportion to the respective amounts
required to be allocated to each Holder pursuant thereto.  The items to be so
allocated will be determined in accordance with Sections 1.704-2(i)(4) and
1.704-2(j)(2) of the Regulations.  This subsection is intended to comply with
the “partner minimum gain chargeback” requirement of Section 1.704-2(i)(4) of
the Regulations and will be interpreted consistently therewith.
 
(c)           To the extent an adjustment to the adjusted tax basis of any
Series Pool Assets pursuant to Section 734(b) of the Code or Section 743(b) of
the Code is required, pursuant to Section 1.704-1(b)(2)(iv)(m) of the
Regulations, to be taken into account in determining Capital Accounts, the
amount of such adjustment to the Capital Accounts of each of the Holders will be
treated as an item of gain (if the adjustment increases the basis of the Series
Pool Asset) or loss (if the adjustment decreases such basis) in respect of the
relevant Series Pool Assets and such gain or loss will be specially allocated to
the Holders in a manner consistent with the manner in which their Capital
Accounts are required to be adjusted pursuant to such Section of the
Regulations.
 
(d)           The allocations set forth in Sections 11.05(a), (b) and (c)
(collectively, the “Regulatory Allocations”) are intended to comply with certain
requirements of Section 1.704-1(b) of the Regulations.  By its purchase of a
Class A Certificate or Class B Certificates, each Holder acknowledges that the
Regulatory Allocations may not be consistent with the manner in which the
Holders intend to divide Series Pool distributions.  Accordingly, the Holders
agree that the Regulatory Allocations will be offset with subsequent allocations
of income, gain, loss, or deduction pursuant to this Section 11.05(d)
(collectively, the “Offsetting Allocations”), so that the net amount of any
Regulatory Allocations and Offsetting Allocations pursuant to this Article XI
will, to the greatest extent possible, be equal to the net amount that would
have been allocated to each Holder pursuant to the provisions of this Article XI
if the Regulatory Allocations had not occurred.
 
(e)           If the Partnership Factors apply, notwithstanding any other
provision of the Series Certificate Agreement, during each Fiscal Year the
Sponsor will be allocated a percentage of Profits, Capital Gains, Market
Discount Gain, Losses and Capital Losses, and of each other item of income,
gain, loss, deduction or credit not less than the Minimum Sponsor Percentage.
 

 
55

--------------------------------------------------------------------------------

 



(f)           If the Sponsor has a deficit balance in its Capital Account
following a Series Termination Event and the liquidation of its Certificate
(after giving effect to all contributions, distributions, allocations and other
Capital Account adjustments for all Fiscal Years, including the Fiscal Year
during which such liquidation occurs), the Sponsor will be treated, as obligated
to restore the amount of such deficit balance to the Series Pool by the end of
such Fiscal Year or, if later, within 90 days after the date of such
liquidation, but only to the extent of the Sponsor’s legal obligations, if any,
to Freddie Mac and other creditors of the Series Pool.
 
Section 11.06                                Tax Allocations; Code Section
704(c).  (a)  For federal income tax purposes, except as provided in this
Section 11.06, each item of income, gain, loss, deduction and credit of the
Series Pool will be allocated consistent with the allocations described in
Sections 11.03 through 11.05.
 
(b)           If there is a difference between the adjusted tax basis of any
Series Pool Asset and its fair market value when such asset was contributed to
the Series Pool, allocations of gain or loss and amortization of bond premium
with respect to such asset, as computed for tax purposes, will be made among the
Holders in a manner which takes such difference into account in accordance with
Section 704(c) of the Code and Section 1.704-1(b)(4)(i) of the Regulations.
 
(c)           All liabilities of the Series Pool (both recourse and nonrecourse)
(including any reimbursement obligations under the Reimbursement Agreement) will
be allocated to the Sponsor.  Excess nonrecourse liabilities, if any, will be
allocated to the Sponsor.
 
(d)           Any elections or other decisions relating to such allocations will
be made by Freddie Mac in any manner that reasonably reflects the purpose and
intention of the Series Certificate Agreement. Allocations pursuant to this
Section are solely for purposes of federal, state and local taxes and will not
affect, or in any way be taken into account in computing, any Holder’s Capital
Account or share of Profits, Capital Gains, Losses, Capital Losses, other items
or distributions pursuant to any provision of the Series Certificate Agreement.
 
Section 11.07                                Allocation Among Holders.  Except
as otherwise provided, all amounts allocated to transferring Holders will be
allocated among them in accordance with the interests held by each such Holder
from time to time.  Subject to applicable Regulations, all items of income,
gain, expense or loss that are allocated pursuant to this Article XI for a
Fiscal Year allocable to any Certificates will be allocated between the
transferor and the transferee based on an interim closing of the Series Pool’s
books.
 

 
56

--------------------------------------------------------------------------------

 



Section 11.08                                Tax Matters; Tax Election.  It is
the intention of the parties that the Series Pool will be classified as a
partnership for all federal, state and local tax purposes.  Each Holder and
transferee of Certificates acknowledges that it will treat the Series Pool as a
partnership for federal, State and local income tax purposes and that it intends
and expects to be treated as a partner for such purposes.  No Person is
authorized to elect under Section 301.7701-3(c) of the Regulations or any
applicable State or local law to have the Series Pool classified as a
corporation for federal or any applicable State or local income tax
purposes.  Freddie Mac will have the discretion to make, or if necessary, to
instruct the Administrator to take the necessary steps to make, a Monthly
Closing Election on behalf of the Series Pool, in which case the Sponsor and
each Holder of Certificates (by their purchase of Certificates) will be deemed
to have consented to the Monthly Closing Election.  The Series Pool, the Sponsor
and each Holder of Certificates (by their purchase of Certificates) agrees to
comply with any special tax reporting requirements applicable to the Monthly
Closing Election.  Additionally, Freddie Mac may at its discretion and to the
extent permitted by applicable law, file a Section 761 Election to exclude the
Series Pool from the application of all of the provisions of Subchapter K of
Chapter 1 of the Code.  Each Holder, by virtue of acquiring a Certificate in a
Series of Certificates, consents, pursuant to Section 761 of the Code, to the
Section 761 Election.  The Sponsor will be liable for any penalties and interest
on penalties imposed on the Series Pool relating to the Section 761
Election.  The parties hereto agree that Freddie Mac will not act as or be
deemed to be a partner for federal, state or local tax purposes by virtue of its
execution and delivery of the Liquidity Facility.  Freddie Mac agrees to timely
file the necessary or appropriate elections and all tax returns and tax reports
consistent with and based upon this Section 11.08 and neither Freddie Mac nor
any Holder will take any position on any tax return or report or in any
proceeding or audit which is inconsistent with this Section 11.08.
 
Section 11.09                                Accounting Method.  The Series Pool
will compute its income on the accrual method of accounting.
 
Section 11.10                                Tax Matters Partner.  (a)  If
Freddie Mac is one of the Holders of Class B Certificates or if permitted by
applicable law, Freddie Mac will file any required federal, state or local tax
returns for the Series Pool, and will act as the “Tax Matters Partner” for the
Series Pool in the manner specified in the Regulations.  In any other case, the
Holder of the Class B Certificates having the largest Current Class B
Certificate Balance is designated as the partner responsible for filing such tax
returns and as Tax Matters Partner for the Series Pool.  Such Holder, however,
by its acceptance of its Class B Certificate, agrees to designate Freddie Mac as
its agent and attorney-in-fact in the performance of all the duties required of,
or permitted to be taken by, the partner responsible for filing such tax returns
and the Tax Matters Partner for the Series Pool and, if requested by Freddie
Mac, to execute a power of attorney to this effect.  Freddie Mac agrees to
prepare such tax returns and, if permitted by applicable law, to sign and file
such tax returns on behalf of the Series Pool.  To the extent required by law,
Freddie Mac will provided Holders with copies of any such tax returns.  Freddie
Mac will represent the Series Pool to the extent permitted by law in connection
with any inquiry, examination or audit of the Series Pool affairs by tax
authorities.
 
(b)           Each Registered Holder and Holder by acceptance of its Certificate
agrees (i) to hold the Tax Matters Partner and Freddie Mac (and any officer,
director, agent, employee, member, stockholder, or Affiliate of Freddie Mac)
harmless from, and (ii) in connection with any action taken at the request of
such Registered Holder or Holder, to indemnify the Tax Matters
 

 
57

--------------------------------------------------------------------------------

 



Partner and Freddie Mac (and any officer, director, agent, employee, member,
stockholder, or Affiliate of Freddie Mac) against, any actual out-of-pocket
loss, liability, expense, damages or injury suffered, sustained or incurred to
the extent that they are a direct result of any acts, omissions, or alleged acts
or omissions arising out of the activities or actions of the Tax Matters Partner
and Freddie Mac in connection with the performance of its duties as Tax Matters
Partner or as agent or attorney-in-fact for the Tax Matters Partner, including
but not limited to any penalties or interest thereon assessed under the Code or
other applicable tax laws, judgments, fines, amounts paid in settlement,
reasonable attorneys’ fees and expenses and other costs or expenses incurred in
connection with the defense of any actual or threatened action, proceeding or
claim, unless such acts, omissions or alleged acts or omissions constitute
fraud, gross negligence, or willful misconduct by Freddie Mac and the Tax
Matters Partner, respectively.
 
Section 11.11                                Compliance with Code
Requirements.  The Administrator will comply with all requirements of the Code
and other applicable tax laws with respect to the withholding from any payments
made by it on any Certificates of any applicable back-up withholding taxes or
other withholding taxes imposed thereon and with respect to any applicable
information reporting requirements (e.g., Form 1099-B) in connection therewith;
provided however, that with respect to any applicable withholding and reporting
requirements relating to original issue discount or market discount, Freddie Mac
will provide the Administrator with any calculations pertaining thereto.
 
 
ARTICLE XII
 
AMENDMENTS


Section 12.01                                Amendments.  (a)  Except as
provided in Section 12.01(b), without the consent of the Holders of any Class A
Certificates, the Standard Terms and the Series Certificate Agreement may be
amended if the conditions provided in Section 12.01(c) have been
satisfied.  When Freddie Mac gives the Administrator a Depositor Order, the
Administrator will enter into any amendment permitted by the Series Certificate
Agreement if the Administrator determines the amendment is in acceptable form.
 
(b)           The Standard Terms may be amended in order to amend any of the
provisions relating to (i) distributions and payments from the Distribution
Account and Bond Payment Subaccounts, (ii) the determination of the Reset Rate
and changes in the Reset Rate, (iii) the Tender Option or Tender Option
Termination Events or (iv) this Section 12.01(b), if the conditions provided in
Section 12.01(c) have been satisfied, provided, that (x) such amendments will be
subject to the consent of the Holders of Class A Certificates, which consent
will be evidenced by executing a Retention Notice, and (y) Holders of Class A
Certificates that do not consent to such amendments by executing a Retention
Notice will have their Certificates subject to Mandatory Tender.
 
The Administrator is authorized and agrees to join in the execution of any such
amendment and to make any further appropriate agreements and stipulations that
may be contained in such amendment when Freddie Mac requests such execution if
the conditions to such amendment have been satisfied.
 

 
58

--------------------------------------------------------------------------------

 



(c)           No amendment to the Standard Terms or the Series Certificate
Agreement will be effective without the written consent of the Sponsor and until
all of the following conditions have been satisfied:
 
(i)           Freddie Mac and the Administrator have received an Opinion of Tax
Counsel satisfactory to each of them to the effect that such amendment does not
adversely affect any of the prior opinions relating to federal income taxation
pertaining to the Certificates;
 
(ii)           The Required Class B Certificate Consent has been delivered to
the Administrator;
 
(iii)           The Administrator will provide notice of any proposed amendment
to the Registered Holders at least 20 days prior to the effective date of such
amendment.  In the case of an amendment that is not a Section 12.01(b)
amendment, if the Reset Rate is a Monthly Reset Rate, and the next Purchase Date
or Mandatory Tender Date will occur either (i) after the proposed effective date
of such amendment, or (ii) before the date which is 10 Business Days after the
Registered Holders receive notice of such amendment, then Holders of Class A
Certificates will be permitted to treat the Business Day preceding the proposed
effective date of such amendment as a Purchase Date for purposes of exercising
their Optional Tender.  In the case of a Section 12.01(b) amendment, Holders of
Class A Certificates who elect to retain their Class A Certificates, in
accordance with Section 6.07 of the Standard Terms, will be deemed to have
consented to the related amendment; and
 
(iv)           Each applicable Rating Agency has confirmed its rating on the
Class A Certificates.
 
The Administrator will promptly provide notice to the Sponsor, the Remarketing
Agent and each applicable Rating Agency of any amendments to the Standard Terms
or the Series Certificate Agreement.
 

 
59

--------------------------------------------------------------------------------

 



Section 12.02                                Execution of Amendments.  In
executing any amendment permitted by this Article XII, the Administrator will be
entitled to receive, and (subject to Sections 10.01 and 10.03) will be fully
protected in relying upon, an Opinion of Counsel stating that the execution of
such amendment is authorized or permitted by the Series Certificate
Agreement.  The Administrator may, but will not be obligated to, enter into any
such amendment that affects the Administrator’s own rights, duties, liabilities
or immunities under the Series Certificate Agreement or otherwise.
 
Section 12.03                                Effect of Amendment.  Upon the
execution of any amendment pursuant to the provisions of this Article XII, the
Series Certificate Agreement will be deemed modified and amended with respect to
all Certificates, and the respective rights, limitations of rights, obligations
and immunities under the Series Certificate Agreement of the Administrator,
Freddie Mac, the Holders of Certificates and any other affected secured parties
under the Series Certificate Agreement will thereafter be determined, exercised
and enforced under the Series Certificate Agreement subject in all respects to
such amendment, and all the terms and conditions of any such amendment will be
deemed part of the terms and conditions of the Series Certificate Agreement for
all purposes.
 
Section 12.04                                Reference in Certificates to
Amendments.  Certificates authenticated and delivered after the execution of any
amendment pursuant to this Article XII may, and if required by the Administrator
will, bear a notation in form approved by the Administrator as to any matter
provided for in such amendment.  New Certificates that are modified to conform
to such amendment may be prepared and executed by Freddie Mac and authenticated
and delivered by the Administrator in exchange for Outstanding Certificates.
 
 
ARTICLE XIII
 
TERMINATION


Section 13.01                                Termination. (a) The respective
obligations of Freddie Mac, the Administrator, the Remarketing Agent and the
Sponsor created under the Series Certificate Agreement will terminate (other
than the obligation of the Administrator to enforce any remaining obligations of
Freddie Mac under Section 4.11 and to make payment to the Holders, and except
with respect to the duties and obligations set forth in Sections 3.04(a), 3.05,
3.09, 4.02(d), 11.08, 11.10, 11.11, 13.02(b) and 14.09, which will survive any
termination of the Series Certificate Agreement) upon the earliest of the
following events (each of which is a “Series Termination Event”):
 
(i)           the Series Expiration Date;
 
(ii)           the Exchange Date on which all Certificates are exchanged for
either Bonds or sales proceeds in connection with a Tender Option Termination
Event or a Liquidity Failure;
 
(iii)           the Mandatory Tender Date arising in connection with a Liquidity
Provider Termination Event, a Clean-Up Event, or, if applicable, following a
Sponsor Act of Bankruptcy (collectively, a “Terminating Mandatory Tender Date”);
or
 

 
60

--------------------------------------------------------------------------------

 



(iv)           the date on which the Optional Disposition Right has been
exercised with respect to the last Class A Certificate (unless such Class A
Certificate has been remarketed).
 
Any termination of the Series Certificate Agreement on the Series Expiration
Date will be effected as provided in Section 13.02.  Any termination of the
Series Certificate Agreement on the Exchange Date following the occurrence of a
Tender Option Termination Event will be effected as provided in Sections 7.01
and 13.04.  Any termination of the Series Certificate Agreement on the Exchange
Date following the occurrence of a Liquidity Failure will be effected as
described in as provided in Sections 6.06(c)(iii), 13.01(b) and 13.04.  Any
termination of the Series Certificate Agreement upon the occurrence of a
Terminating Mandatory Tender Date will be effected as provided in Sections
13.01(b) and 13.03.  Any termination of the Series Certificate Agreement on the
date on which the Optional Disposition Right has been exercised with respect to
the last Class A Certificate described above will be effected as provided in
Sections 7.05 and 13.01(b).  The Administrator will promptly provide notice to
Freddie Mac, the Sponsor, the Remarketing Agent and each applicable Rating
Agency of any Series Termination Event.
 
(b)           On the Exchange Date, the applicable Terminating Mandatory Tender
Date, or the applicable Optional Disposition Date described in Section
13.01(a)(iv), (i) the amounts, if any, on deposit in the Bond Payment
Subaccount—Interest, or Bond Payment Subaccount--Principal, to the extent not
previously distributed, will be distributed to the Holders based on their
respective Current Certificate Balances and in accordance with their positive
Capital Account Balances, and (ii) the amount in the Bond Payment Subaccount –
Holdback, will be distributed to the Holders of Class B Certificates.
 
(c)           So long as the Sponsor maintains the Minimum Sponsor Interest and
a Series Termination Event has not occurred, the Series Pool will continue in
full force and effect.  The Series Pool will not terminate prior to the
occurrence of a Series Termination Event.
 
Section 13.02                                Final Distribution on the Series
Expiration Date.  (a)  The Administrator will give written notice to the Holders
of the pending termination of the obligations and responsibilities of Freddie
Mac, the Administrator, the Remarketing Agent and the Sponsor under the Series
Certificate Agreement when the Series Expiration Date occurs.  Such written
notice will specify (i) the date on which the Administrator expects the final
payment or distribution of principal will be made, but only upon presentation
and surrender of such Certificates for cancellation at the principal office of
the Administrator specified in such notice, (ii) the expected amount of such
final payment or distribution, and (iii) that the Regular Record Date otherwise
applicable with respect to such payment or distribution is not applicable, and
that such payment or distribution will be made only to the Holders presenting
and surrendering such Certificates at the principal office of the Administrator
specified in such notice.
 
Even though a Certificate is surrendered when the final distribution of
principal with respect to that Certificate is made, if interest or redemption
premium with respect to such Certificate will be distributable pursuant to the
Series Certificate Agreement on a date after such final distribution of
principal, the Administrator will make such distribution from amounts
 

 
61

--------------------------------------------------------------------------------

 



deposited with respect to such interest or redemption premium in the related
Distribution Account in accordance with the Series Certificate Agreement.
 
(b)           Even after the Series Certificate Agreement terminates on the
Series Expiration Date, any funds not distributed to any Holder of Certificates
on the Redemption Date established for the final distribution on such
Certificates because of the failure of such Holder to tender its Certificates
will, on such Redemption Date, be set aside and credited to the account of the
applicable non-tendering Holder.  If any Certificates as to which notice of the
pendency of the final distribution has been given as described in the second
preceding paragraph have not been surrendered for cancellation within six months
after the time specified in such notice, the Administrator will mail a second
notice to the remaining non-tendering Holders to surrender their Certificates
for cancellation in order to receive the final distribution with respect to
their Certificates.  If within one year after the second notice all Certificates
have not been surrendered for cancellation, the Administrator will, directly or
through an agent, make a reasonable effort to contact the remaining
non-tendering Holders concerning surrender of their Certificates.  The costs and
expenses of maintaining the funds and of contacting such Holders will be paid
out of the assets remaining in such funds prior to any distribution to such
Holders.  If within two years after the second notice any Certificates have not
been surrendered for cancellation, the Administrator will thereafter hold such
amounts for the benefit of such Holders, subject to any applicable escheat
statutes.  Any amounts held as described above will not be invested.  No
interest will accrue or be payable to any Holder on any amount held as a result
of the Holder’s failure to surrender its Certificates for final payment in
accordance with this paragraph.
 
If the Aggregate Outstanding Class B Certificate Balance has not been reduced to
zero after the final distributions pursuant to the provisions of Article IV and
this Section 13.02 have been effected, all Class B Certificates will nonetheless
be surrendered at the principal office of the Administrator.  On the Series
Expiration Date or as soon as practicable thereafter, the Bonds will be sold to
the extent necessary to pay any accrued and unpaid expenses of the Series Pool
(including, but not limited to, any unpaid Administrator Fee, Administrator
Advances, Daily Administrator Advance Charges, Freddie Mac Fee, Servicing Fee
and Remarketing Agent Fee).  The remaining Bonds will be distributed to the
Pledge Custodian to be held pursuant to the Reimbursement Agreement.
 
Section 13.03                                Terminating Mandatory Tender
Date.  (a)  The Administrator will give written notice to the Registered Holders
of the pending termination of the obligations and responsibilities of Freddie
Mac, the Sponsor, the Remarketing Agent and the Administrator under the Series
Certificate Agreement on a Terminating Mandatory Tender Date together with the
notice of Mandatory Tender provided in Article VI.
 
(b)           By the close of business on the related Terminating Mandatory
Tender Date, the Administrator will liquidate the Series Pool in accordance with
the following provisions.  On the second Business Day immediately preceding the
Terminating Mandatory Tender Date, the Administrator will solicit three bids to
purchase the Bonds from Persons other than the Specified Parties and which
customarily provide such bids, including but not limited to investment dealers
and brokers that customarily deal in municipal bonds, determined for the
Business Day immediately preceding the Terminating Mandatory Tender Date.
 

 
62

--------------------------------------------------------------------------------

 



(c)           On the Terminating Mandatory Tender Date, the Administrator will
sell the Bonds to the extent necessary to pay (i) any accrued and unpaid
expenses of the Series Pool (including, but not limited to, Administrator Fee,
Freddie Mac Fee, Administrator Advances, Daily Administrator Advance Charges,
Servicing Fee and Remarketing Agent Fee) and (ii) Hypothetical Gain Share, if
any, as calculated by the Administrator, to the extent unpaid by any Holder or
Holders of Class B Certificates at their election after inquiry by the
Administrator.  The remaining Bonds will be distributed to the Pledge Custodian
to be held pursuant to the Reimbursement Agreement.
 
(d)           The Administrator will calculate and pay Hypothetical Gain Share,
if any, in addition to the Purchase Price on the Terminating Mandatory Tender
Date to the Holders of Class A Certificates tendered on the Terminating
Mandatory Tender Date from (i) first, amounts provided by the Holders of Class B
Certificates to the Administrator on such Terminating Mandatory Tender Date at
their election after inquiry by the Administrator and (ii) second, from sales
proceeds as described in Section 13.03(c).
 
(e)           When the distributions required pursuant to Section 13.03 have
been completed, all Class A Certificates and Class B Certificates will be
canceled.
 
Section 13.04                                Exchange Date.  (a)  The
Administrator will provide written notice of the pending termination of the
responsibilities of Freddie Mac, the Sponsor, the Remarketing Agent and the
Administrator under the Series Certificate Agreement arising from an Exchange
Date.  The termination of the Series Pool will be governed by the applicable
provisions in the following paragraphs.
 
(b)           Liquidity Failure or Tender Option Termination Event Relating to
Rating Downgrade.  If the Exchange Date arises from a Liquidity Failure or a
Tender Option Termination Event described in Section 7.01(a)(iii) hereof, the
following provisions will govern.
 
(i)           On the Business Day immediately preceding such Exchange Date, the
Administrator will solicit at least three commitments to purchase the Bonds from
Persons, other than Specified Parties, which customarily provide such bids,
including but not limited to investment dealers and brokers that customarily
deal in municipal bonds.  In the case of either a Liquidity Failure or a Tender
Option Termination Event described in Section 7.01(a)(iii) hereof, if the Bonds
can be sold for a price that is at least equal to the sum of the amounts
specified in clauses (A) through (C) of the next subparagraph (the “Total
Termination Required Exchange Price”), the Series Pool will be liquidated in
accordance with the provisions of Section 13.04(b)(ii).  In the case of either a
Liquidity Failure or a Tender Option Termination Event described in Section
7.01(a)(iii) hereof, if the Bonds cannot be sold for a price that is at least
equal to the Total Termination Required Exchange Price, Freddie Mac will elect
that the Bonds be subject to mandatory purchase from the Series Pool at the
Release Purchase Price and declare a Release Event for such purpose, and the
Administrator will distribute the proceeds from such funding of such Release
Event in the order provided in Section 13.04(b)(ii).  If there is any failure in
the funding of such Release Event which failure continues for a period of three
(3) Business Days, the Series Pool will be liquidated in accordance with the
provisions of Section 13.04(b)(iii).
 

 
63

--------------------------------------------------------------------------------

 



(ii)           If the Bonds can be sold for a price that is at least equal to
the Total Termination Required Exchange Price, the Administrator will sell the
Bonds on the Exchange Date to the party that has committed, by the close of the
Administrator’s business on the Business Day preceding the Exchange Date, to
purchase the Bonds at the Commitment Price; however, if any Specified Party
commits to purchase the Bonds at a price that is at least the Commitment Price,
the Bonds will be sold to such Specified Party, with priority given, first, to
Holders of Class B Certificates, and second, to Freddie Mac.  Immediately upon
the disposition of the Bonds in accordance with this subparagraph, the
Administrator will distribute the liquidation proceeds from the sale of Bonds:
(A) first, to pay any accrued and unpaid expenses of the Series Pool (including,
but not limited to any Administrator Fee, Freddie Mac Fee, Administrator
Advance, Daily Administrator Advance Charges, Servicing Fee and Remarketing
Agent Fee); (B) second, to pay the Holders of Class A Certificates an amount
equal to their Current Certificate Balances plus the accrued but unpaid Required
Class A Certificate Interest Distribution Amount thereon; (C) third, to pay to
the Holders of Class B Certificates an amount equal to their Current Certificate
Balance; (D) fourth, to pay to Holders of Class A Certificates the amount of
each such Holder’s Capital Account Balance (after taking into account all
allocations pursuant to Article XI of these Standard Terms and amounts
previously distributed pursuant to clause (B)) as determined by Freddie Mac in
accordance with Section 11.02 (generally, Gain Share as calculated pursuant to
the Series Certificate Agreement); and (E) fifth, to pay to the Holders of Class
B Certificates the amount of each such Holder’s remaining Capital Account
Balance (after taking into account all allocations pursuant to Article XI of
these Standard Terms and previously distributed pursuant to clause (C)) as
determined by Freddie Mac in accordance with Section 11.02 (including Gain Share
and Market Discount Share).
 
(iii)           In the case of either a Liquidity Failure or a Tender Option
Termination Event descried in Section 7.01(a)(iii) hereof, if the Bonds cannot
be sold for a price that is at least equal to the Total Termination Required
Exchange Price and the funding of a Release Event does not occur as provided in
Section 13.04(b)(i) hereof, the Series Pool will be liquidated as follows on the
Exchange Date:
 
(A)           With respect to each Bond, the Administrator will sell a principal
amount of such Bond equal to the portion of the Outstanding Bond Balance
necessary to generate proceeds sufficient to pay any accrued and unpaid expenses
of the Series Pool (including, but not limited to any Administrator Fee, Freddie
Mac Fee, Administrator Advances, Daily Administrator Advance Charges and
Remarketing Agent Fee), determined by multiplying the sum of such expenses by
the ratio of the Outstanding Bond Balance to the Aggregate Outstanding Bond
Balance; and
 
(B)           After completing the sale required pursuant to preceding clause
(A), the Administrator will distribute each Bond, on a pari passu basis, to the
Holders of Class A Certificates and the Holders of Class B Certificates as
follows: (i) to the Holders of Class A Certificates, on a pro rata basis, the
product of (A) the remaining Outstanding Bond Balance and (B) the ratio of their
Current Certificate Balance to the Aggregate Outstanding Certificate Balance;
and (ii) to the Holders of Class B Certificates, on a pro rata basis, the
product of (A) the remaining Outstanding Bond Balance and (B) the ratio of their
Current Certificate Balance to the Aggregate Outstanding Certificate Balance.
 

 
64

--------------------------------------------------------------------------------

 



(iv)           Upon the completion of the distributions required pursuant to the
preceding two subparagraphs, all Class B Certificates and Class A Certificates
will be canceled.
 
(c)           Tender Option Termination Event Relating to Failure to Pay or
Taxability.  (i)  If the Exchange Date arises from a Tender Option Termination
Event as described in Section 7.01(a)(i) or (ii) hereof, the following
provisions will govern.  By the close of business on the Exchange Date, the
Administrator will use its best efforts to sell the Affected Bonds.  On the
Business Day immediately preceding such Exchange Date, the Administrator will
solicit at least three commitments to purchase the Affected Bonds from Persons,
other than Specified Parties, which customarily provide such bids, including but
not limited to investment dealers and brokers that customarily deal in municipal
bonds.  In the case of a Tender Option Termination Event under either Section
7.01(a)(i) or (ii), if the Affected Bonds can be sold for a price that is at
least equal to the sum of the amounts specified in clauses (A) through (C) of
the next subparagraph (the “Partial Termination Required Exchange Price”), the
Series Pool will be liquidated in part in accordance with Section
13.04(c)(ii).  In the case of a Tender Option Termination Event under Section
7.01(a)(i), if the Affected Bonds cannot be sold for a price that is at least
equal to the Partial Termination Required Exchange Price, the Series Pool will
be liquidated in part in accordance with the provisions of Section
13.04(c)(iii).  In the case of a Tender Option Termination Event under Section
7.01(a)(ii), if the Affected Bonds cannot be sold for a price that is at least
equal to the Partial Termination Required Exchange Price, Freddie Mac will elect
that the Affected Bonds be subject to mandatory purchase from the Series Pool at
the Release Purchase Price and declare a Release Event for such purpose, and the
Administrator will distribute the proceeds from such funding of such Release
Event in the order provided in Section 13.04(c)(ii).  If there is any failure in
the funding of such Release Event which failure continues for a period of three
(3) Business Days, the Series Pool will be liquidated in part in accordance with
the provisions of Section 13.04(c)(iii).
 
(ii)           If the Affected Bonds can be sold for a price that is at least
equal to the Partial Termination Required Exchange Price, the Administrator will
sell Affected Bonds on the Exchange Date to the party that has committed, by the
close of the Administrator’s business on the Business Day preceding the Exchange
Date, to purchase the Affected Bonds at the Commitment Price; however, if any
Specified Party commits to purchase the Affected Bonds at a price that is at
least the Commitment Price, the Affected Bonds will be sold to such Specified
Party, with priority given, first, to Holders of Class B Certificates and
second, to Freddie Mac.  Immediately upon the disposition of the Affected Bonds
in accordance with this subparagraph, the Administrator will distribute the
liquidation proceeds from the sale of Affected Bonds: (A) first, to pay any
allocable accrued and unpaid expenses of the Series Pool (including, but not
limited to any Administrator Fee, Freddie Mac Fee, Administrator Advances, Daily
Administrator Advance Charges, Servicing Fee and Remarketing Agent Fee),
determined by multiplying the sum of such expenses by the ratio of the principal
balance of the Affected Bonds to the Aggregate Outstanding Bond Balance; (B)
second, to pay the Holders of Class A Certificates an amount equal to the sum of
(1) the product of the principal balance of the Affected Bonds and the ratio of
their Current Certificate Balances to the Aggregate Outstanding Certificate
Balance and (2) the accrued but unpaid Required
 

 
65

--------------------------------------------------------------------------------

 



Class A Certificate Interest Distribution Amount thereon; (C) third, to pay to
the Holders of Class B Certificates an amount equal to the product of the
principal balance of the Affected Bonds and the ratio of their Current
Certificate Balances to the Aggregate Outstanding Certificate Balance; (D)
fourth, to pay to Holders of Class A Certificates Gain Share determined by
Freddie Mac in accordance with Section 11.02; and (E) fifth, to pay the balance
to the Holders of Class B Certificates.
 
(iii)           In the case of a Tender Option Termination Event under Section
7.01(a)(i) or Section 7.01(a)(ii) hereof, if the Affected Bonds cannot be sold
for a price that is at least equal to the Partial Termination Required Exchange
Price (and in the case of a Tender Option Termination Event under Section
7.01(a)(ii), the funding of a Release Event does not occur as provided in
Section 13.04(c)(i) hereof), the Series Pool will be liquidated in part as
follows on the Exchange Date:
 
(A)           With respect to each Affected Bond, the Administrator will sell
the portion of the outstanding balance necessary to generate proceeds sufficient
to pay any allocable accrued and unpaid expenses of the Series Pool (including,
but not limited to any Administrator Fee, Freddie Mac Fee, Administrator
Advances, Daily Administrator Advance Charges, Servicing Fee and Remarketing
Agent Fee), determined by multiplying the sum of such expenses by the ratio of
the outstanding balance of such Bond to the Aggregate Outstanding Bond Balance;
and
 
(B)           After completing the sale required pursuant to preceding clause
(A), the Administrator will distribute each Affected Bond, on a pari passu
basis, to the Holders of Class A Certificates and the Holders of Class B
Certificates as follows: (1) to the Holders of Class A Certificates on a pro
rata basis, the product of (a) the remaining outstanding balance of such
Affected Bond and (b) the ratio of their Current Certificate Balance to the
Aggregate Outstanding Certificate Balance; and (2) to the Holders of Class B
Certificates, on a pro rata basis, the product of (a) the remaining outstanding
balance of such Affected Bond and (b) the ratio of their Current Certificate
Balance to the Aggregate Outstanding Certificate Balance.
 
(iv)           Upon the completion of the distributions required pursuant to
this Section 13.04(c), (A) corresponding adjustments will be made to Capital
Account Balances and Current Certificate Balances to reflect such distributions,
(B) a corresponding adjustment will be made to the Liquidity Commitment, (C) the
Affected Certificates will be deemed canceled and then Outstanding Certificates
with Current Certificate Balances reflecting such adjustments will not be
considered Affected Certificates for purposes of the Series Certificate
Agreement, and (D) the related Tender Option Termination Event will no longer be
considered to be continuing for purposes of the Series Certificate Agreement.
 

 
66

--------------------------------------------------------------------------------

 



ARTICLE XIV
 
MISCELLANEOUS


Section 14.01                                Acts of Holders.  (a)  Any request
or other action provided by the Series Certificate Agreement to be given or
taken by Holders may be evidenced by one or more instruments of substantially
similar tenor signed by such Holders or their agents; and, except as otherwise
expressly provided in the Series Certificate Agreement, such action will become
effective when such instrument or instruments are delivered to the Administrator
and Freddie Mac.  (Such an instrument is sometimes referred to in the Series
Certificate Agreement as the “action” of the Holders signing such
instrument).  Proof of execution of any such instrument, or of the appointment
of any such agent, will be sufficient for any purpose of the Series Certificate
Agreement and (subject to Section 10.01) conclusive in favor of the
Administrator and Freddie Mac, if made in the manner provided in this Section.
 
(b)           Any action by the Holder of any Certificate will bind its
successor Holder whether or not notation of such action is noted upon such
Certificate.
 

 
67

--------------------------------------------------------------------------------

 



Section 14.02                                Notices.  Unless otherwise
specified, all communications under the Series Certificate Agreement must be in
writing and will be deemed duly given if personally delivered to, mailed by
first-class mail, postage prepaid, or sent by Electronic Notice and confirmed by
first-class mail, postage prepaid, addressed to: (i) in the case of Freddie Mac,
Federal Home Loan Mortgage Corporation, 8100 Jones Branch Drive, Mail Stop B4Q,
McLean, Virginia 22102, Attention:  Director of Multifamily Management and
Information Control, Telephone No.: (703) 903-2000, Facsimile No.:  (703)
714-3273; Federal Home Loan Mortgage Corporation, 8200 Jones Branch Drive,
McLean, Virginia 22102, Attention:  Associate General Counsel – Multifamily
Legal Department, Telephone No.: (703) 903-2000, Facsimile: No.:  (703)
903-2885; Federal Home Loan Mortgage Corporation, 8100 Jones Branch Drive, Mail
Stop B4F, McLean, Virginia 22102, Attention:  Director of Multifamily Loan
Servicing, Telephone No.: (703) 714-3003, Facsimile No.: (703) 903-2000; and
(ii) in the case of the Remarketing Agent, as provided in the Remarketing
Agreement or, as to each such Person, at such other address designated by such
Person in a written notice to each other such Person.
 
Section 14.03                                Notices to Holders; Waiver. Unless
otherwise specified, wherever the Series Certificate Agreement provides for
notice to Registered Holders of any event, such notice will be deemed to be
sufficiently given (whether or not received) if given by mail, first-class
postage prepaid, to each Registered Holder at such Registered Holder’s address
as it appears on the Certificate Register, not later than the latest date, and
not earlier than the earliest date, prescribed for the giving of such
notice.  In any case where notice to Registered Holders is given by mail,
neither the failure to mail such notice, nor any defect in any notice so mailed,
to any particular Registered Holder will affect the sufficiency of such notice
with respect to any other Registered Holder, and any notice that is mailed in
the manner provided in this Section will conclusively be presumed to have been
properly given.  In addition, the Administrator will provide to the Registered
Holders, upon the request of the Holders of Certificates, the names and contacts
of the Holders that have been provided by the Remarketing Agent (to the extent
that the Remarketing Agent can ascertain the identity of the beneficial owners
without expense and through the use of commercially reasonable methods) and
certain notices as prescribed by the Remarketing Agreement.
 
Section 14.04                                Successors and Assigns.  All
covenants and agreements of Freddie Mac set forth in the Series Certificate
Agreement will bind its successors and assigns.
 
Section 14.05                                Severability.  If any provision of
the Series Certificate Agreement or the Certificates is determined to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.
 
Section 14.06                                Benefits of Series Certificate
Agreement.  Nothing in the Series Certificate Agreement or in the Certificates,
express or implied, will give to any Person, other than the parties to the
Series Certificate Agreement and their successors, the Remarketing Agent and the
Holders, any benefit of any legal or equitable right, remedy or claim under the
Series Certificate Agreement.
 

 
68

--------------------------------------------------------------------------------

 



Section 14.07                                Governing Law.  The Series
Certificate Agreement and each Certificate will be construed, and the rights and
obligations of Freddie Mac and the Administrator under the Series Certificate
Agreement will be determined, in accordance with federal statutory or common law
(“Federal law”).  Insofar as there may be no applicable rule or precedent under
Federal law, and insofar as to do so would not frustrate the purposes of any
provision of the Freddie Mac Act, the local law of the State of New York will be
deemed reflective of Federal law.  The parties agree that any legal actions
between Freddie Mac and the Administrator or the Holders regarding each party
under the Series Certificate Agreement will be originated in the United States
District Court in and for the Eastern District of Virginia, and the parties
hereby consent to the jurisdiction and venue of said Court in connection with
any action or proceeding initiated concerning the Series Certificate Agreement.
 
Section 14.08                                Counterparts.  The Series
Certificate Agreement may be executed in any number of counterparts, each of
which so executed will be deemed to be an original, but all such counterparts
will together constitute but one and the same instrument.
 
Section 14.09                                Non-Petition Covenants.  The
Administrator, in its individual capacity, agrees, and it is a condition to the
appointment of any successor Administrator, co-Administrator or separate
Administrator, and to the appointment of the Certificate Registrar, that the
Person so appointed will agree, in its individual capacity, and the Sponsor
agrees, that it will not, at any time, consent, petition or otherwise invoke the
process of the United States, any state or other political subdivision thereof,
or any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, government for the purpose of
commencing or sustaining a case by or against Freddie Mac or the Series Pool
under a federal or state bankruptcy, insolvency or similar law, or for the
appointment of a receiver of Freddie Mac or the Series Pool, or all or any part
of their respective property or assets, or ordering the winding up or
liquidation of the affairs of Freddie Mac or the Series Pool.  Freddie Mac
agrees that it will not, at any time, consent, petition or otherwise invoke the
process of the United States, any state or other political subdivision thereof,
or any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, government for the purpose of
commencing or sustaining a case by or against the Series Pool under a federal or
state bankruptcy, insolvency or similar law, or for the appointment of a
receiver of the Series Pool or all or any part of the Series Pool’s property or
assets, or ordering the winding up or liquidation of the affairs of the Series
Pool.  Each such agreement will survive any termination of the Series
Certificate Agreement and the subsequent removal of such Person from its
capacity under the Series Certificate Agreement.
 
 
 
[End of Standard Terms]
 

 
69

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
DEFINITIONS
 
 


 
 

--------------------------------------------------------------------------------

 

EXECUTION
 
[FM/ATAX II TEBS]
 
Exhibit A to Standard Terms
 
DEFINITIONS
 
“Accreted Price” means, with respect to any Bond, the Deposit Price, adjusted
for (i) the amortization of bond premium or the accrual of original issue
discount, if any, as determined under applicable Code provisions, and (ii) the
Accrued Market Discount, if any, calculated with respect to such Bond.
 
“Accrual Commencement Date” means the date upon which interest begins accruing
on the Certificates.
 
“Accrual Period” means (i) as to the First Payment Date, the period that begins
on (and includes) the Accrual Commencement Date, and ends on (and excludes) the
first day of the month in which such Payment Date occurs and (ii) as to any
other Payment Date, the calendar month preceding that Payment Date.  The Accrual
Period for each Payment Date ends fifteen days prior to the related Payment Date
except when the fifteenth day is not a Business Day, in which event the Accrual
Period ends more than fifteen days in advance of such Payment Date.
 
“Accrued Interest on the Bonds” means the amount set forth in the Series
Certificate Agreement representing the portion of the interest on the Bonds that
accrued prior to the Accrual Commencement Date.
 
“Accrued Market Discount” means, with respect to any Bond that is a “market
discount bond” as defined in Section 1278(a) of the Code, determined as of the
date such Bond is transferred to the Series Pool, the accrued market discount as
defined in Section 1276(b) of the Code, calculated on a straight-line basis
(without regard to whether the election set forth in Section 1276(b)(2)(A) of
the Code had been made) and assuming no election has been made under Section
1278(b) of the Code.
 
“Act of Bankruptcy” shall mean an Owner or the Sponsor, as applicable, (i) is
dissolved (other than pursuant to a consolidation, amalgamation or merger); (ii)
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due; (iii) makes a
general assignment, arrangement or composition with or for the benefit of its
creditors; (iv) institutes or has instituted against it a proceeding seeking a
judgment of insolvency or bankruptcy or any other relief under any bankruptcy,
insolvency, reorganization, liquidation or dissolution law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation; (v) has a resolution passed for its winding-up or liquidation
(other than pursuant to a consolidation, amalgamation or merger); (vi) seeks or
becomes subject to the appointment of a receiver, administrator, conservator,
liquidator, custodian, trustee or other similar official for it or for all or
substantially all of its assets; (vii) has a secured party or other creditor
take possession of all or substantially all of its assets or has a distress,
execution, attachment, sequestration or other legal process levied, enforced or
sued on or against all or substantially all of its assets; (viii) causes or is
subject to any event with respect
 

 
1

--------------------------------------------------------------------------------

 



to it which, under the applicable laws of any jurisdiction, has an analogous
effect to any of the events specified in the preceding clauses (i) to (vii)
(inclusive); or (ix) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts.
 
“Adjusted Capital Account Deficit” will mean, with respect to any Holder, the
deficit balance, if any, in such Holder’s Capital Account (as hereinafter
defined) as of the end of the relevant Fiscal Year, after giving effect to the
following adjustments:
 
(a)           Credit to such Capital Account any amounts which such Holder is
obligated to restore or is deemed to be obligated to restore pursuant to the
penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the
Regulations; and
 
(b)           Debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.
 
“Administrator” means Freddie Mac, until a successor Person has been appointed
the Administrator pursuant to the applicable provisions of the Series
Certificate Agreement, and thereafter “Administrator” means such successor
Person.
 
“Administrator Advance” means an advance by the Administrator to Holders of
Class A Certificates pursuant to Section 4.09 of the Standard Terms.
 
“Administrator Advance Charges” means charges for the benefit of the
Administrator in the aggregate amount of the Daily Administrator Advance
Charges.
 
“Administrator Fee” means, if applicable, the annual amount payable to the
Administrator (if other than Freddie Mac), determined by multiplying the
Administrator Fee Rate by the Aggregate Outstanding Bond Balance.
 
“Administrator Fee Rate” means, if applicable, the rate set forth in the Series
Certificate Agreement or provided by notice from Freddie Mac to the
Administrator and the Sponsor.
 
“Affected Bond” means, (i) in the case of a Tender Option Termination Event
relating to a rating downgrade as described in clause (c) of the definition of
Tender Option Termination Event, each Bond; and (ii) in the case of a Tender
Option Termination Event relating to a failure to pay or an event of taxability
as described in clauses (a) or (b) of the definition of Tender Option
Termination Event, each Bond giving rise to such event.
 
“Affected Certificate” means, upon the occurrence of a Tender Option Termination
Event, each Certificate until the distributions required by Section 13.04 of the
Standard Terms have been made.
 
“Affiliate” means, with respect to any specified Person, any other Person
controlling, controlled by or under common control with such specified
Person.  For the purposes of this definition, “control”, when used with respect
to any specified Person, means the power to direct the management and policies
of such Person, directly or indirectly, whether through the
 

 
2

--------------------------------------------------------------------------------

 



ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
 
“Aggregate Outstanding Bond Balance” means the aggregate of the Outstanding Bond
Balances.
 
“Aggregate Outstanding Certificate Balance” means, as of any date of
determination, the sum of the Aggregate Outstanding Class A Certificate Balance
and the Aggregate Outstanding Class B Certificate Balance.
 
“Aggregate Outstanding Class A Certificate Balance” means, as of any date of
determination, the aggregate of the Current Class A Certificate Balances.
 
“Aggregate Outstanding Class B Certificate Balance” means, as of any date of
determination, the aggregate of the Current Class B Certificate Balances.
 
“Agreement” means the Series Certificate Agreement, into which is incorporated
the Standard Terms, including all exhibits, schedules, supplements, appendices
and amendments to each.
 
“Asset(s)” and “Series Pool Asset(s)” means (i) the Bonds and all Bond Payments
made from and after the Date of Original Issue and certificates and instruments,
if any, representing the Bonds, (ii) the Distribution Account (including any
amounts held therein), (iii) the Credit Enhancement and the Liquidity Facility
and (iv) all proceeds of the foregoing of every kind and nature.
 
“Authorized Denomination” means, with respect to any Class A Certificate, an
initial certificate balance of at least $5,000 with integral multiples of $5,000
in excess thereof, and with respect to any Class B Certificate, an initial
certificate balance of at least $5,000, subject to, with respect to any
Certificate, necessary adjustments due to redemptions after the Date of Original
Issue.
 
“Available Funds” means with respect to any Payment Date, the sum of the deposit
into the Distribution Account or related subaccount pursuant to Section 4.02 of
the Standard Terms and any other funds available to the Administrator for
payment to the Holders, including Administrator Advances; provided that
Administrator Advances may only be treated as Available Funds for the purpose of
making payments of the Required Class A Certificate Interest Distribution
Amount.
 
“Available Interest Amount” means, as of any date of determination, accrued and
to accrue Bond interest from the beginning of the Accrual Period to the next
Reset Date, described as follows.  Available Interest Amount is only used in the
context of establishing the Maximum Reset Rate where all the Bonds are not fixed
rate bonds and is only calculated on a Reset Date.  Accrued and to accrue Bond
interest will be determined on a Bond by Bond basis as the product of the Bond
Rate and the related Outstanding Bond Balance, calculated for each preceding day
in the applicable Accrual Period and each day up to and including the next Reset
Date; however, if the Bond Rate has not been determined for any day up to and
including the next Reset Date, then the Bond Rate for such day will be deemed to
be the minimum stated rate of interest on the
 

 
3

--------------------------------------------------------------------------------

 



Bonds.  Available Interest Amount will never be more than interest on the Bonds
regardless of any calculation previously made.  Available Interest Amount is
expressed as the variable “AIA” in the following formula:1
 
AIA =                      AI+TAI
where
           
 
AI =
TAI =
accrued interest for each preceding day in the Accrual Period
interest that will accrue for each day up to and including the next Reset Date
(but only at the minimum stated interest unless the interest rate is known)

 
“Available Remarketing Class A Certificates” means (i) Tendered Class A
Certificates, (ii) Class A Certificates subject to Mandatory Tender (A) on a
Term Effective Date (that is not a Reset Rate Method Change Date), (B) on a
Reset Rate Method Change Date relating to a change (but not a continuation) in
the Reset Rate Method from a Weekly Reset Rate Method or a Monthly Reset Rate
Method to a Monthly Reset Rate Method or a Term Reset Rate Method, (C) on a
Reset Rate Method Change Date relating to a change (but not a continuation) in
the Reset Rate Method from a Term Reset Rate Method or a Monthly Reset Rate
Method to a Weekly Reset Rate Method or Monthly Reset Rate Method, (D) the date
on which an amendment to the Standard Terms described in Section 12.01(b)
becomes effective and (E) the date on which a successor Sponsor is appointed
pursuant to Section 3.08 of the Standard Terms, and (iii) Class A Certificates
with respect to which the Holder thereof has exercised the Optional Disposition
 



--------------------------------------------------------------------------------

 
1  Example 1:
 
Assumptions:
1.    Bonds bear variable interest tied to the SIFMA Municipal Swap Index
(“SIFMA”) are reset on the same day as a Weekly Reset Date.
2.    The applicable Weekly Reset Date is the beginning of the third reset
period following the beginning of the Accrual Period, so there are 14 days of
prior interest accrual.
3.   During the first accrual week, SIFMA interest was 2.0%; during the second
accrual week, SIFMA interest was 2.5%. SIFMA is established for the third week
at 2.3%.
4.    $100,000,000 in Outstanding Bond Balance
 
 
Interest Accruals:
1.         First Week = $100,000,000 times 2% divided by 365 times 7 =
$38,356.16
2.         Second Week = $100,000,000 times 2.5% divided by 365 times 7 =
$47,945.20
3.         Third Week = $100,000,000 times 2.3% divided by 365 times 7 =
$44,109.58
So Available Interest Amount = $130,410.94
 
Example 2:
Same assumptions except that the Reset Date is a Monthly Reset Date in a 31 day
month.
Interest accruals are the same.  Note that because we cannot determine the SIFMA
for the last 10 days of the month, no additional accrued interest on the Bonds
can be projected and taken into account.
So Available Interest Amount is the same as Example 1, or $130,410.94
 
Example 3:
Same assumptions except that the Reset Date is a Term Reset Date with a period
of 6 months.
Interest accruals are the same as in Example 1.
So Available Interest Amount is the same as Example 1, or $130,410.94
 

 
4

--------------------------------------------------------------------------------

 



Right.  Available Remarketing Class A Certificates do not include Pledged Class
A Certificates that are purchased in connection with a Special Adjustment Event.
 
“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended in
1986 and as it may be further amended from time to time (Title 11 of the United
States Code), and any successor statute thereto.
 
“Bankruptcy Coverage Payments” means any payments that are made in accordance
with the Credit Enhancement with respect to amounts recovered after disgorgement
pursuant to the Bankruptcy Code or under any applicable banking laws.
 
“Bond Counsel” means any attorney at law, or firm of attorneys, of nationally
recognized standing in matters pertaining to the exclusion from gross income of
interest on bonds for federal income tax purposes, issued by states and
political subdivisions, and which is acceptable to Freddie Mac and to the
Sponsor.
 
“Bond Documents” means, with respect to any Bond, the trust indenture,
ordinance, resolution and any other agreements or instruments pursuant to which
such Bond has been issued or secured (including any loan agreement, note,
mortgage, deed of trust or any rate cap or interest rate protection agreement
delivered to the applicable Bond Trustee) or governing the operation of the
Project financed by such Bond, as the same may be amended or supplemented from
time to time.
 
“Bondholder Representative” means Freddie Mac, in its capacity as bondholder
representative, controlling party or majority owner of the Bonds, as applicable,
under the Bond Documents.
 
“Bond Interest Payment Date” means the dates in each year on which interest is
paid on the Bonds.  Such dates are set forth in the Series Certificate
Agreement.
 
“Bond Mortgage” means, with respect to each Project, the multifamily deed of
trust or mortgage, as applicable, assignment of rents, security agreement and
fixture filing delivered on the closing date for the related Bonds, together
with all riders and addenda, from the Owner of the Project granting a first
priority mortgage and security interest in the Project to secure the repayment
of the Bond Mortgage Loan, which Bond Mortgage has been assigned by the Issuer
to the Bond Trustee pursuant to the Indenture.
 
“Bond Mortgage Loan” means, with respect to each issue of Bonds, the loan by the
Issuer to the Owner with respect to the Project in an amount equal to the
aggregate principal amount of such issue of Bonds.
 
“Bond Mortgage Documents” means, with respect to each Bond Mortgage Loan, the
Bond Mortgage, the Bond Mortgage Note, the LURA, the Loan Agreement and any
related documents evidencing the obligations of the Owner under the Bond
Mortgage Note or securing payment or performance of such obligations or
otherwise pertaining to such obligations, including any HUD Document, as each
such document, agreement or instrument may be amended, modified or supplemented
from time to time.
 

 
5

--------------------------------------------------------------------------------

 



“Bond Mortgage Note” means, with respect to each Bond Mortgage Loan, the
promissory note from the Owner to the Issuer, including all riders and addenda,
evidencing the Owner’s obligation to repay the Bond Mortgage Loan, as the same
may be amended, modified or supplemented from time to time, which Bond Mortgage
Note has been assigned by the Issuer to the Bond Trustee.
 
“Bond Payment Subaccount—Holdback” means, if applicable, the subaccount of the
Distribution Account established pursuant to Section 4.02(a) of the Standard
Terms into which payments up to the amount of the Holdback Requirement are
deposited by the Administrator.
 
“Bond Payment Subaccount—Interest” means the subaccount of the Distribution
Account established pursuant to Section 4.02(a) of the Standard Terms into which
interest payments on the Bonds are deposited by the Administrator.
 
“Bond Payment Subaccount—Principal” means the subaccount of the Distribution
Account established pursuant to Section 4.02(a) of the Standard Terms into which
principal and Bond Redemption Premium payments on the Bonds and Hypothetical
Gain Share are deposited by the Administrator.
 
“Bond Payments” means any payments of principal, Bond Redemption Premium or
interest on any Bond (whether derived from amounts paid by or on behalf of the
Issuer of or other obligor on the Bond, Freddie Mac, or otherwise) other than
Bankruptcy Coverage Payments.
 
“Bond Rate” means, with respect to any Bond, as of any date of determination,
the then applicable rate of interest payable on such Bond.
 
“Bond Redemption Date” means, with respect to any Bond, the date on which such
Bond is redeemed pursuant to the applicable Bond Documents.
 
“Bond Redemption Premium” means, with respect to any Bond, any portion of a
payment made in connection with the redemption of all or a portion of the
Outstanding Bond Balance that is in excess of the sum of (i) the Outstanding
Bond Balance or the portion of such Outstanding Bond Balance that was redeemed,
as the case may be, and (ii) interest accrued at the Bond Rate on the applicable
Outstanding Bond Balance (if any) from and including the last Bond Interest
Payment Date to but excluding the Bond Redemption Date.
 
“Bond Trustee” means, with respect to any Bond, the financial institution
designated as trustee for such Bond and any separate paying agent therefor,
pursuant to the applicable Bond Documents.  The term “Bond Trustee” will also be
deemed to refer to, with respect to any series of Bonds, any separate paying
agent for that series of Bonds.
 
“Bonds” means, collectively, the securities identified in the Series Certificate
Agreement on the Date of Original Issue and “Bond” shall mean any one of such
Bonds.  The term “Bonds” shall include municipal securities as well as custodial
receipts, trust receipts or any other similar instrument evidencing an ownership
interest in municipal securities held in a pass-through arrangement.
 

 
6

--------------------------------------------------------------------------------

 



“Business Day” means any day other than (i) a Saturday or a Sunday, (ii) a day
on which federal government offices located in the District of Columbia
generally are closed, (iii) a day on which the Federal Reserve Bank of New York
(or other agent acting as Freddie Mac’s fiscal agent) is authorized or obligated
by law or executive order to remain closed, (iv) a day on which the Freddie Mac
permanent home office is closed, (v) a day on which DTC is authorized or
obligated by law or executive order to remain closed or (vi) a day on which (a)
banking institutions in the City of New York or in the city in which the
principal office of the Administrator, the Remarketing Agent or Freddie Mac is
located are closed or (b) the New York Stock Exchange is authorized or obligated
by law or executive order to be closed.
 
“Capital Account” means the capital account established and maintained for each
Holder pursuant to Section 11.02 of the Standard Terms.
 
“Capital Account Balance” means the Capital Account balance for each Holder
adjusted pursuant to Section 11.02 of the Standard Terms for all events having
occurred immediately prior to the time of determination.
 
“Capital Contribution” will mean the amount of money, and the Fair Market Value
of any property other than money, contributed to the Series Pool pursuant to
Article II of the Standard Terms by a Holder or any amount paid by the Sponsor
pursuant to Section 3.04 or 3.05 of the Standard Terms or otherwise contributed
to the Series Pool by the Sponsor.  Any amounts paid by the initial purchasers
of Certificates to acquire Certificates, including any amounts representing
accrued interest, will be deemed to have been contributed to the Series Pool.
 
“Capital Gains” and “Capital Losses” will mean gains or losses from the
Disposition of Bonds but will not include Market Discount Gain.
 
“Certificate Payment Amount” means for any Payment Date and Class of
Certificates, the aggregate payment to be made to Holders of such Class of
Certificates, which payment is equal to the amounts provided in Article IV of
the Standard Terms.
 
“Certificate Register” means the register maintained by the Certificate
Registrar that provides for the registration of Certificates and transfers of
Certificates.
 
“Certificate Registrar” means the certificate registrar and transfer agent with
respect to the Certificates, which will be Freddie Mac unless otherwise
indicated in the Series Certificate Agreement.
 
“Certificates” means the Class A Certificates and the Class B Certificates.
 
“Class” means the class designation, either Class A or Class B, borne by any
Certificate.
 
“Class A Certificate” means a Certificate designated as such issued pursuant to
the Series Certificate Agreement, evidencing an ownership interest in the Bonds.
 
“Class A Certificate Notional Accelerated Principal Paydown Amount” means, if
specified as applicable in the Series Certificate Agreement, with respect to any
Payment Date, to the extent of remaining Available Funds, the amount identified
on the Notional Accelerated
 

 
7

--------------------------------------------------------------------------------

 



Principal Amortization Schedule that corresponds to such Payment Date, together
with all such amounts for prior Payment Dates remaining unpaid.  To the extent
remaining Available Funds are not sufficient to pay in full to the Holders of
Class A Certificates such current and prior amounts, any unpaid amounts will be
deferred until the next Payment Date.
 
“Class A Holder” means a Holder of a Class A Certificate.
 
“Class B Certificate” means a Certificate designated as such issued pursuant to
the Series Certificate Agreement, evidencing an ownership interest in the Bonds.
 
“Class Factor” means for any month with respect to the Class A Certificates, a
truncated eight-digit decimal that, when multiplied by the Initial Certificate
Balance of such Class, will equal its Current Certificate Balance.  The Class
Factor for any month reflects the payments of principal to be made on the
Payment Date in the same month.
 
“Clean-Up Event” means a Mandatory Tender of the Class A Certificates pursuant
to Section 6.04 of the Standard Terms, at the election of Freddie Mac or the
Sponsor at any time after the Aggregate Outstanding Bond Balance is not more
than 5% of the Aggregate Outstanding Bond Balance on the Date of Original Issue.
 
“Clean-Up Notice” means the notice given to the Administrator pursuant to
Section 7.06 of the Standard Terms.
 
“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time, and any successor statute thereto.
 
“Commission” means the Securities and Exchange Commission, as constituted from
time to time, created under the Securities Exchange Act.
 
“Commitment Price” means, with respect to any date of determination, the highest
cash purchase price for the Bonds subject to sale or distribution on such date
obtained by the Administrator by soliciting in good faith at least three bids to
purchase such Bonds from Persons (other than the Administrator, the Remarketing
Agent, Freddie Mac, any Holder of a Class B Certificate, or any Affiliate of any
such Person) that customarily provide such bids, including, but not limited to,
investment dealers and brokers that customarily deal in municipal bonds.
 
“Covered Payment” means those certain payments to be made by Freddie Mac if
required in connection with an Owner Act of Bankruptcy pursuant to the Credit
Enhancement.
 
“Credit Enhancement” means the guaranty of Freddie Mac set forth in Section 4.11
of the Standard Terms.
 
“Current Certificate Balance” means the Current Class A Certificate Balance or
the Current Class B Certificate Balance, as appropriate.
 
“Current Class A Certificate Balance” means with respect to any Class A
Certificate, as of any date of determination, its Initial Certificate Balance
minus the sum of all amounts previously distributed to the Holder of such
Certificate (or any Predecessor Certificate) with
 

 
8

--------------------------------------------------------------------------------

 



respect to principal payments on the Bonds, payments arising from a Release
Event, and Class A Certificate Notional Accelerated Principal Paydown Amounts,
if applicable.
 
“Current Class B Certificate Balance” means with respect to any Class B
Certificate, as of any date of determination, its Initial Certificate Balance
thereof (i) minus the sum of all amounts previously distributed to the Holder of
such Certificate (or any Predecessor Certificate) with respect to principal
payments on the Bonds and payments arising from a Release Event; (ii) plus,
(A) on each Payment Date, the amount obtained by multiplying the Class A
Certificate Notional Accelerated Principal Paydown Amounts, if any, distributed
to the Holders of Class A Certificates under Section 4.03(a)(v) of the Standard
Terms on such Payment Date by the ratio of the Current Certificate Balance of
such Class B Certificate to the Aggregate Outstanding Class B Certificate
Balance.
 
“Daily Administrator Advance Charge” means, for any day, the amount of
outstanding Administrator Advances on such day multiplied by the prime rate in
effect on such date and divided by 365.  Prime rate will equal the prime or base
lending rate of major banks as published in the Wall Street Journal.
 
“Date of Original Issue” means the day on which the Certificates are first
executed, authenticated and delivered by the Administrator.
 
“Delivery Office” means the office of the Administrator located at Freddie Mac,
1551 Park Run Drive, MS D5B, McLean, Virginia 22102, Attention:  Office of the
Registrar, or such other address as the Administrator may designate from time to
time by notice to the Registered Holders, the Remarketing Agent and Freddie Mac.
 
“Deposit Price” means, with respect to any Bond, the federal income tax basis of
such Bond determined in accordance with the Code at the time of transfer and
deposit as set forth in the Series Certificate Agreement with respect to Bonds
transferred and deposited on the Date of Original Issue or on any Substitution
Date.
 
“Depositor Order” means a written order or request signed in the name of Freddie
Mac by any Responsible Officer of Freddie Mac.
 
“Disposition” means, with respect to any Bond, any redemption, maturation, sale
or other disposition of such Bond, or portion thereof, that results in the
realization of gain or loss under applicable Code provisions.
 
“Disposition Gain” means, with respect to a Disposition of any Bond or portion
thereof, the excess, if any, of the amount realized from such Disposition as
determined under applicable Code provisions, over the Accreted Price of such
Bond (including, if applicable, any Bond Redemption Premium) or portion of such
Bond.
 
“Disposition Loss” means, with respect to a Disposition of any Bond, or portion
thereof, the excess, if any, of the Accreted Price of such Bond, or portion
thereof, over the amount realized from such Disposition, as determined under
applicable Code provisions.
 

 
9

--------------------------------------------------------------------------------

 



“Distribution Account” means, collectively, the segregated subaccounts
established and maintained pursuant to Section 4.02 of the Standard Terms.
 
“Documents” means, collectively, the Series Certificate Agreement, the
Remarketing Agreement, the Reimbursement Agreement and the Certificates; and the
term “Document” will mean any of the foregoing.
 
“DTC” means The Depository Trust Company or any successor securities depository
institution selected or approved by Freddie Mac.
 
“DTC Participant” means a member of, or participant in, DTC, as provided in the
rules and regulations of DTC.
 
“Electronic Notice” means notice given by telecopy, facsimile transmission,
electronic mail (“e-mail”) or other similar electronic means of communication.
 
“Event of Default” means:
 
(a)           The Administrator defaults in the payment to Holders of the
applicable Certificate Payment Amount or Freddie Mac defaults in the payment of
any amount pursuant to the Credit Enhancement or the Liquidity Facility when the
same is due and payable as provided in the Series Certificate Agreement, and
such default continues for a period of three (3) Business Days; or
 
(b)           Freddie Mac or the Administrator fails to observe or perform any
other of its covenants set forth in the Series Certificate Agreement, and such
failure continues for a period of 60 days after the date on which written notice
of such failure, requiring Freddie Mac or the Administrator to remedy the same,
has been given to Freddie Mac or the Administrator, as appropriate, by the
Holders representing not less than 60% of the then outstanding unpaid principal
balance of the Class A Certificates or Class B Certificates, as applicable.
 
“Excess Accrued Net Interest Amount” means, as of any date of determination, the
excess of accrued interest on the Bonds over the sum of the accrued interest on
the Class A Certificates for each prior day in any Accrual Period.  This
definition is used in establishing the Maximum Reset Rate where all the Bonds
are fixed rate bonds after the excess amount is converted to an interest rate
related to the Class A Certificates as provided in the definition of Excess
Accrued Net Interest Amount Rate.  The calculation of Excess Accrued Net
Interest Amount is determined as (i) the aggregate amount of interest calculated
at the applicable Bond Rate on the Outstanding Bond Balance of each related Bond
for each preceding day in the Accrual Period over (ii) the sum of the aggregate
amount of interest calculated at the applicable Reset Rate on the Aggregate
Outstanding Class A Certificate Balance for each such day (whether or not
distributed to Holders).
 
“Excess Accrued Net Interest Amount Rate” means, with respect to the
determination of the Maximum Reset Rate where all the Bonds are fixed rate bonds
the following:  a per annum rate equal to the product of (i) the quotient
obtained by dividing (a) 365 (or 366 in a leap year) by (b) the number of
calendar days during which a Reset Rate will be in effect and (ii) the quotient
 

 
10

--------------------------------------------------------------------------------

 



(expressed as a percentage of the Aggregate Outstanding Class A Certificate
Balance) obtained by dividing (a) the Excess Accrued Net Interest Amount as of
the relevant day of determination by (b) the Aggregate Outstanding Class A
Certificate Balance as of such day.  This rate is expressed as the variable “ER”
in the following:2




 
ER =
[
  365/6  
D
]
[
   EA   
CLA
]
  where            

 
 
 
D =
EA =
CLA =
number of calendar days during which a Reset Period will be in effect
Excess Accrued Net Interest Amount
Aggregate Outstanding Class A Certificate Balance

   
 
“Exchange Date” means the date on which the Series Pool is liquidated in whole
or in part in accordance with Section 13.04 of the Standard Terms, which date
will be designated by Freddie Mac and will occur within five Business Days after
the occurrence of a Tender Option Termination Event or Liquidity Failure.
 
“Exchanging Holder” means each related holder of class B certificates of another
Series as described in Section 7.02(c) of the Standard Terms.
 
“Exercise Notice” means the notice delivered by a DTC Participant through which
a Class A Certificate is held for a Holder of Class A Certificates on the
records of DTC to the Remarketing Agent and the Administrator pursuant to
Section 6.03 of the Standard Terms in connection with the exercise of the Tender
Option.
 
“Fair Market Value” for any asset will mean its fair market value as determined
in good faith by the Remarketing Agent pursuant to a valuation made (i) on the
basis of current bid prices for such asset, (ii) if bid prices are not available
for such asset, on the basis of current bid prices for comparable assets, (iii)
by determining the value of such asset on the bid side of the market by
appraisal, or (iv) by any combination of the foregoing.  For purposes of the
foregoing, the
 



--------------------------------------------------------------------------------

 
 
2  Example 1:
Assumptions =

    
1.
2.
3.
Weekly Reset Rate
Excess Accrued Net Interest Amount: $50,000
Aggregate Outstanding Class A Certificate Balance: $80,000,000







  365  X  $50,000
 

 
    7         $80,000,000

(52.1428) (0.000625)
.03258
 
 
Example 2:

Assumptions:
Same assumptions except that there is a Monthly Rate



  365   X  $50,000
 

 
   30        $80,000,000

(12.1666) (0.000625)
.00760

 
11

--------------------------------------------------------------------------------

 



Remarketing Agent will utilize the services of Persons which are not the
Administrator, the Remarketing Agent, Freddie Mac, any Holder of Class B
Certificates or any Affiliate of any such Person.
 
“First Optional Disposition Date” means the date set forth as such in the Series
Certificate Agreement.
 
“First Payment Date” means the initial Payment Date on which interest is
scheduled to be payable on the Certificates, as set forth in the Series
Certificate Agreement.
 
“Fiscal Year” will mean the fiscal year of the Series Pool for financial
accounting purposes and for federal, state and local income tax purposes, or
such shorter period for which income tax returns must be prepared.  Such Fiscal
Year initially will be the calendar year, unless a different Fiscal Year is
required by Section 706(b) of the Code and the Regulations thereunder.
 
“Fitch” means Fitch, Inc. and its successors.
 
“Freddie Mac” means Federal Home Loan Mortgage Corporation, a shareholder-owned
government-sponsored enterprise organized and existing under the laws of the
United States.
 
“Freddie Mac Act” means Title III of the Emergency Home Finance Act of 1970, as
amended, 12 U.S.C. §§ 1451-1459.
 
“Freddie Mac Fee” means the fees due Freddie Mac under the Reimbursement
Agreement for providing the Credit Enhancement, the Liquidity Facility and
serving as Administrator.
 
“Gain Share” means, (i) first, with respect to the Holders of Class A
Certificates that have had their Certificates redeemed or exchanged (to the
extent applicable to such a redemption or exchange pursuant to the operative
provisions of the Series Certificate Agreement), the product of (a) 10% of the
Disposition Gain and (b) the ratio of the Aggregate Outstanding Class A
Certificate Balance to the Aggregate Outstanding Certificate Balance (as
determined immediately prior to the redemption or exchange, as applicable, of
Certificates); and (ii) second, with respect to the Holders of Class B
Certificates, the remaining Disposition Gain.  Gain Share with respect to the
Holders of the Class A Certificates for any one Bond is expressed as the
variable “GS” in the following formula:
 
GS =           (.10)(DG)(     CLA      )
      CLA+CLB
where
DG =           Disposition Gain
CLA =                      Aggregate Outstanding Class A Certificate Balance
CLB =                      Aggregate Outstanding Class B Certificate Balance
 

 
12

--------------------------------------------------------------------------------

 

Example:
Assumptions:
 
1.           Disposition Gain = (2%)($50,000,000 Bonds)
2.   Aggregate Outstanding Class A Certificate Balance = $80,000,000



3.           Aggregate Outstanding Class B Certificate Balance  = $20,000,000
(.10)(1,000,000)(         80,000,000          )
80,000,000+20,000,000
(100,000)(.8) = $80,000
 
In this example the Holders of Class A Certificates receive $80,000 and the
Holders of Class B Certificates receive the balance, or $920,000.
 
“Global Class A Certificate” means with respect to any Series of book-entry
Class A Certificates, a global certificate executed and authenticated by the
Administrator, substantially in the form attached to the Standard Terms,
evidencing all of the Class A Certificates of such Series.  If the rules and
regulations of DTC (or a successor securities depository, including, if
designated by Freddie Mac, the Federal Reserve Bank) so require, a Series of
book-entry Class A Certificates may be evidenced by more than one Global Class A
Certificate which, together, will evidence all of the Class A Certificates of
such Series, and which, together, will constitute the “Global Class A
Certificate” for such Series.
 
“Grant” means to pledge or grant a lien upon or a security interest in, or a
right of set-off to, the Administrator pursuant to a Series Certificate
Agreement.  A Grant of a security interest in the Bonds, or any other
instrument, will include all rights but none of the obligations of the granting
party.
 
“Holdback Requirement” means, on each Payment Date, the amount designated as
such in the Series Certificate Agreement; provided, however, that the Holdback
Requirement may be changed by Freddie Mac in accordance with the Series
Certificate Agreement or the Registered Holders of not less than 51% of the
Aggregate Outstanding Class B Certificate Balance with the written consent of
Freddie Mac, by written notice to the Administrator not less than ten (10)
Business Days prior to any Payment Date.
 
“Holder” means (i) with respect to a Class A Certificate, a Person who is listed
as the beneficial owner of such Class A Certificate in the records of a DTC
Participant or Indirect DTC Participant and (ii) with respect to a Class B
Certificate, the beneficial owner of such Class B Certificate.
 
“HUD Document” means, with respect to any Mortgaged Property, any interest rate
reduction agreement, housing assistance payment agreement or similar document
delivered by or on behalf of the Department of Housing and Urban Development to
provide support for rent or mortgage payments.
 
“Hypothetical Gain Share” means, for any Class A Certificate, with respect to a
Release Event Date, an Optional Disposition Date or a Mandatory Tender Date
relating to a Liquidity Provider Termination Event, a Sponsor Act of Bankruptcy
(if applicable) or a Clean-Up Event, (i) the product of (a) the aggregate of,
for each Bond, (1) the highest bid (not including accrued interest) obtained
after the Remarketing Agent solicits three bids to purchase such Bond from
Persons that customarily provide such bids, other than the Administrator,
Freddie Mac, the
 

 
13

--------------------------------------------------------------------------------

 



Remarketing Agent, any Holder of Class B Certificates, or any Affiliate of any
such Person, including but not limited to investment dealers and brokers that
customarily deal in municipal bonds, determined for the Business Day immediately
preceding the Release Event Date, Optional Disposition Date, or Mandatory Tender
Date, as applicable, minus (2) the Accreted Price of such Bond and (b) the ratio
of the Current Certificate Balance of such Class A Certificate to be tendered to
the Aggregate Outstanding Certificate Balance and (c) 0.10, minus (ii) any
Hypothetical Gain Share previously paid to any Holder of such Class A
Certificate.  However, in no event may the Hypothetical Gain Share be less than
zero.  Hypothetical Gain Share is expressed as the variable “HGS” in the
following formula:3
 
HGS =                       (MV-AP)(   ACAC   )(.10)  -HGSPP
   (CLA+CLB)
where
MV =                      highest bid obtained from qualified bidder
AP =                      Accreted Price for that Bond
ACAC =                      Current Certificate Balance of applicable Class A
Certificate
CLA =                                Aggregate Outstanding Class A Certificate
Balance
CLB =                                Aggregate Outstanding Class B Certificate
Balance
 
HGSPP =                      Hypothetical Gain Share previously paid to any
Holder of the applicable Class A Certificate
 
“Indirect DTC Participant” means an entity holding securities through a DTC
Participant as described in the rules and regulations of DTC.
 



--------------------------------------------------------------------------------

 
3Example:

Assumptions:
 
 

 
1.
2.
Market Value of First Bond = (110%)(10,000,000)
Accreted Price of First Bond = (100%)($10,000,000)

 
3.
Current Certificate Balance of applicable Class A Certificate = $5,000,000

 
4.
Aggregate Outstanding Class A Certificate Balance = $20,000,000

 
5.
Aggregate Outstanding Class B Certificate Balance = $10,000,000

 
6.
Market Value of Second Bond = (100%)($10,000,000)

 
7.
Accreted Price of Second Bond = (100%)($10,000,000)

 
8.
Market Value of Third Bond = (98%)($10,000,000)

 
9.
Accreted Price of Third Bond = (100%)($10,000,000)

 
10.
Previously paid applicable Hypothetical Gain Share = $2,000 (100%)

Bond 1:
((110%)($10,000,000)-(100%)($10,000,000))(           $5,000,000           )(.10)
= $16,666

 
               ($20,000,000+$10,000,000)

 
Bond 2:
((100%)($10,000,000)-(100%)($10,000,000))(          $5,000,000           )(.10)
= zero

 
($20,000,000+$10,000,000)

 
Bond 3:
((98%)($10,000,000)-(100%)($10,000,000))(            $5,000,000           )(.10)
= ($3,333)

 
            ($20,000,000+$10,000,000)

 
 
However, Hypothetical Gain Share may not be less than zero, so the amount for
Bond 3 equals zero.

 
Aggregating the hypothetical gain share

Bond 1 + Bond 2 + Bond 3 - HGSPP
$16,666 + 0 + 0 - $2,000 = $14,666

 
14

--------------------------------------------------------------------------------

 



“Initial Certificate Balance” means the initial certificate balance of any
Certificate set forth on the face of such Certificate.
 
“Initial Purchaser” means, if applicable, the initial purchaser(s) of the Class
A Certificates named in the Remarketing Agreement.
 
“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time, and any successor statute thereto.
 
“Investor Letter” means the investor letter executed by each Holder of Class B
Certificates in the form attached to the Standard Terms or as otherwise approved
by Freddie Mac.
 
“Issuer” means, with respect to each Bond, the entity specified as the Issuer in
the Series Certificate Agreement.
 
“Knowledge” means actual knowledge.
 
“Letter of Representations” means the letter of representations from Freddie Mac
to DTC in connection with each Series Certificate Agreement, relating to the
Certificate or, if applicable, any blanket letter of representations from
Freddie Mac to DTC, and any amendment or replacement of such letter.
 
“Lien” means a lien, charge, security interest, mortgage, pledge, encumbrance,
or other type of preferential arrangement (including the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement).
 
“Liquidity Commitment” means, with respect to the Liquidity Facility, the amount
for which Freddie Mac is obligated to honor demands for payment under the
Liquidity Facility.
 
“Liquidity Facility” means the agreement of Freddie Mac set forth in Section
6.01(b) of the Standard Terms to pay the Purchase Price of certain Class A
Certificates.
 
“Liquidity Failure” means the failure of Freddie Mac to comply with its
obligations in accordance with the provisions of the Liquidity Facility, and the
continuance of such failure for three (3) Business Days, to pay the Purchase
Price of Class A Certificates subject to Mandatory Tender, Tendered Class A
Certificates whose Holders have exercised the Tender Option or Class A
Certificates whose Holders have exercised their Optional Disposition Right.
 
“Liquidity Provider” means Freddie Mac.
 
“Liquidity Provider Termination Event” means the occurrence of either (a) an
"Event of Default" under the Reimbursement Agreement, or (b) a "Mode Reset
Failure" under the Reimbursement Agreement.
 
“Liquidity Provider Termination Notice” means the notice given to the
Administrator by Freddie Mac pursuant to Section 7.03 of the Standard Terms.
 

 
15

--------------------------------------------------------------------------------

 



“Loan Agreement” means, with respect to any issue of Bonds, the loan agreement,
financing agreement or other agreement providing for the Bond Mortgage Loan from
the Issuer to the Owner.
 
“LURA” means with respect to any issue of Bonds, the land use restriction
agreement, tax regulatory agreement or other similar agreement imposing
operating restrictions on the related Project.
 
“Mandatory Tender” means the obligation of the Holders of Class A Certificates
to tender such Certificates for purchase pursuant to Section 6.04 of the
Standard Terms, subject to the right to retain such Certificates pursuant to
Section 6.07 of the Standard Terms.
 
“Mandatory Tender Date” means any date on which Class A Certificates, other than
Affected Certificates, are subject to Mandatory Tender pursuant to Section 6.04
of the Standard Terms following the occurrence of a Mandatory Tender Event.
 
“Mandatory Tender Event” means any of the events set forth in Section 6.04 of
the Standard Terms.
 
“Mandatory Tender Notice” means the notice given by the Administrator to the
Registered Holders of the occurrence of a Mandatory Tender Event pursuant to
Section 6.05 of the Standard Terms.
 
“Market Discount Gain” means, with respect to a Disposition of any Bond or
portion of a Bond, the amount of any gain recognized for federal income tax
purposes on such Disposition, to the extent such gain does not exceed the
Accrued Market Discount, if any, on such Bond or portion thereof.
 
“Market Discount Share” means 100% of the Market Discount Gain, which will be
allocated solely to the Holders of Class B Certificates.
 
“Maximum Reset Rate” is to be calculated by the Remarketing Agent on any Reset
Date immediately before determining the applicable Reset Rate.  The Maximum
Reset Rate is to be calculated, as applicable, using one of two different
methods.  One method applies only if all the Bonds are fixed rate bonds and the
other method applies if any of the Bonds are not fixed rate bonds.
 
The Maximum Reset Rate, if all the Bonds are fixed rate bonds, is equal to the
Excess Accrued Net Interest Amount Rate, if any, plus a rate determined by
dividing the product of the lowest Bond Rate times the Aggregate Outstanding
Bond Balance by the Aggregate Outstanding Class A Certificate Balance as of such
day.  For any Reset Rate Method other than a Weekly Reset Rate method, the
calculation will not include the Excess Accrued Net Interest Amount Rate because
the Maximum Reset Rate is calculated on a Reset Date and there will be no Excess
Accrued Net Interest Amount on a Reset Date for a Monthly Reset Rate Method or a
Term Reset
 

 
16

--------------------------------------------------------------------------------

 



Rate Method.  This Maximum Reset Rate is expressed as the variable MRR(FRB) in
the following formula:4
 
MRR(FRB) =   365/6         EA       PLUS    (LBRxBB)
     D           CLA                       CLA
 



--------------------------------------------------------------------------------

 
 
4  Example 1:

Assumptions:
 
 

 
1.
2.
3.
4.
5.
6.
7.
Aggregate Outstanding Bond Balance: $100,000,000
Lowest Bond Rate:  6.5%
Aggregate Outstanding Class A Balance: $80,000,000
Aggregate Outstanding Class B Balance: $20,000,000
Not a leap year
Weekly Reset Rate; 7 days previously accrued interest for Class A Certificates
at 3.8%
The applicable Weekly Reset Date is the second such Reset Date in the Accrual
Period











 
STEP ONE:

 
Bond Interest on $100,000,000@6.5% for 7 days = $124,657.53

 
Accrued interest on Class A Certificates for 7 days @3.8% = $58,301.37

 
($124,657.53)-($58,301.37) = $66,356.16

 
STEP TWO:

 
convert that amount to an annual interest rate related to Class A Certificates:

  365  X    EA
 

 
    7           CLA

 
 
(52.1428)(.00082945) = 4.324995%

 
 
STEP THREE:  Convert Bond interest to an interest rate related to Class A
Certificates

 
(LBR)(BB)

 
     CLA

 
 
(.065)(100,000,000)

 
       80,000,000

 
8.125%

 
 
STEP FOUR:  add STEP TWO and STEP THREE

 
4.324995%+8.125% = 12.449995%

 
 
Example 2:

 
1.   Same assumptions as first six assumptions

 
2.   14 days of accrued interest on Class A Certificates at 3.8% and the
applicable Weekly Reset Date is the third Weekly Reset Date in the Accrual
Period

 
 
STEP ONE:

 
Bond interest on $100,000,000@6.5% for 14 days = $249,315.07

Accrued interest on Class A Certificates @3.8% for 14 days = $116,602.74
 
($249,315.07)-($116,602.74)=$132,712.33

 
 
STEP TWO:

 
convert that amount to an annual interest rate related to Class A Certificates

 
 
  365    X      EA  

 
    D              CLA

 
 
 365  X    $132,712.33

 
  7            $80,000,000

 
 
(52.1428)(.00165890) = 8.649991%

 
 
STEP THREE:  Convert Bond interest to interest rate related to Class A
Certificates.  Same result as Example 1 = 8.125%

 
STEP FOUR:
add STEP TWO and STEP THREE

 
8.649991% + 8.125% = 16.774991%


 
17

--------------------------------------------------------------------------------

 



This Maximum Reset Rate is determined in four steps.
 
STEP ONE:                      the Excess Accrued Net Interest Amount is
determined, which is the excess of accrued interest on the underlying Bonds over
the sum of interest on the Class A Certificates, in each case, for each prior
day in the Accrual Period.
 
STEP TWO:                      the Excess Accrued Net Interest Amount is
converted to an annual rate of interest (the Excess Accrued Net Interest Amount
Rate) related to the Class A Certificates.  This excess rate is expressed as the
variable “ER” in the following formula:
 
ER =            365/6          EA  
    D            CLA
where
D =           Number of calendar days during which a Reset Period will be in
effect
EA =           Excess Accrued Net Interest Amount
CLA =                      Aggregate Outstanding Class A Certificate Balance
 
STEP THREE:  interest on the Bonds at the lowest Bond Rate is converted to an
interest rate related to the Class A Certificates.  This converted rate is
expressed in the following formula:
 
(LBRxBB)
    CLA
where
LBR =                      Lowest Bond Rate
BB =           Aggregate Outstanding Bond Balance
 
STEP FOUR:                                add the rates obtained in STEP TWO and
STEP THREE.
 
The Maximum Reset Rate, if any of the Bonds are not fixed rate bonds, is equal
to the product of (i) the quotient of the number of days in the year divided by
the number of days in which a Reset Rate will be in effect times (ii) the
quotient of (a) the Available Interest Amount minus the aggregate amount of
interest accrued at the applicable Reset Rate on the Aggregate Outstanding Class
A Certificate Balance for each preceding day in the Accrual Period divided by
(b) the Aggregate Outstanding Class A Certificate Balance; provided however,
that the Class A Certificates will never accrue more interest than the Available
Interest Amount, regardless of any calculation previously made.  Unlike the
formula for determining the Maximum Reset Rate where all Bonds are fixed rate
Bonds, this calculation will apply to all Reset Rate Methods because the
determination of the Available Interest Amount includes both accrued interest on
the Bonds and Interest on the Bonds that will accrue over the balance of the
applicable Reset Period, to the extent that amount is known.  This Maximum Reset
Rate is expressed as the variable MRR(NFRB) in the following formula:5
 



--------------------------------------------------------------------------------

 
5  Example 1:
Assumptions:
1.   Weekly Reset for Class A Certificates
2.   Available Interest Amount the same as Example 1 under definition of
Available Interest
 
(continued . . .)
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
( . . . continued)
 
  Amount
3.      Not a leap year
4.      Aggregate Outstanding Class A Certificate Balance:
$80,000,000
5.      Interest accrued on Class A Certificates at 2.0% during first week and
2.5% during
second week


365  X  ($130,410.94 – (69,041.10)
  7


         $80,000,000
 
(52.1428)($61,369.84)
         $80,000,000
 
3.9999% = Maximum Reset Rate
Example 2:
Assumptions:
1.       Weekly Reset for Class A Certificates
2.      Available Interest Amount assumptions
 a.         Bonds bear interest at 90% of 30 day LIBOR; LIBOR is 3.0% for
applicable period and for this example, LIBOR is set on the same day as the
first Weekly Reset Date in the Accrual Period
 b.         the applicable Weekly Reset Date is the beginning of the third reset
period so there are 14 days of prior interest accrual on the Class A
Certificates
 c.         $100,000,000 in Outstanding Bond Balance
3.      Not a leap year
4.      Aggregate Outstanding Class A Certificate Balance:
 $80,000,000
5.      Interest accrued on Class A Certificates at 2.0% during first week and
2.5% during second week
 
STEP ONE:  establish Reset Rate period factor
 
365 = 52.1428
  7
 
STEP TWO:                         determine the Available Interest Amount
accruals on Bonds:  $155,342.46
(21 days; 14 days have already accrued and since the rate is established for
next 7 days that period is
  included as well)
AIA = $155,342.46 then subtract Class A Certificates Accruals from AIA
$155,342.46 – $69,041.10
  =$86,301.36
 
STEP THREE:  multiply STEP ONE times STEP TWO and convert to interest rate
related to Class A Certificates
 
(52.1428)($86,301.36)
         $80,000,000
 
(continued . . .)
 
 
19

--------------------------------------------------------------------------------

 
 
5.62499% = Maximum Reset Rate
Example 3:
Assumptions:                         1.         Same as Example 2 except that
the applicable Weekly Reset Date is the first one in the Interest
  Accrual Period so there are no prior interest accruals on the Bonds or the
Class A Certificates
 
STEP ONE:                         the applicable Reset Period factor is 52.1428
STEP TWO:                         determine the Available Interest Amount
Interest accruals on Bonds:  $51,780.82
(7 days until next Weekly Reset Date since rate on Bonds is established)
AIA = $51,780.82
 
STEP THREE:                                multiply STEP ONE times STEP TWO and
convert to interest rate related to Class A Certificates
 
(52.1428)($51,780.82)
$80,000,000
 
3.337% = Maximum Reset Rate
Example 4:
Assumptions:                         1.         Same as Example 3 except that
$20,000,000 of Bonds bear interest at 90% of 30 day LIBOR
  and $80,000,000 of Bonds are fixed rate bonds bearing interest at 6.8%
 
STEP ONE:                         the applicable Reset Period factor is 52.1428
STEP TWO:                         determine the Available Interest Amount
Interest accruals on Bonds
$20,000,000 LIBOR-based Bonds =
($20,000,000)(2.7%)(7) = $10,356.16
    365
 
($80,000,000)(6.8%)(7) = $104,328.76
    365
 
AIA = ($10,356.16+$104,328.76) = $114,684.92
 
STEP THREE:  multiply STEP ONE and STEP TWO and convert to interest rate related
to Class A Certificates
 
(52.1428)($114,684.92)
$80,000,000
    7.47499% = Maximum Reset Rate

 
20

--------------------------------------------------------------------------------

 
 
 
MRR(NFRB) = 365/6 (AIA-ACI)
                       D
where
D =           number of calendar days in which a Reset Period will be in effect
AIA =           Available Interest Amount
ACI =           Accrued Certificate Interest
 
This Maximum Reset Rate is determined in three steps.
 
STEP ONE:  establish the Reset Rate period factor
 
365
  D           D =           Number of calendar days in which a Reset Period will
be in effect
 
STEP TWO:                      determine the Available Interest Amount; then
subtract Accrued Certificate Interest
 
STEP THREE: multiply STEP ONE times STEP TWO and convert product to interest
rate related to Class A Certificates by dividing by Aggregate Outstanding Class
A Certificate Balance
 
“Minimum Sponsor Interest” means, (i) if the Series Certificate Agreement
provides that the Partnership Factors apply, with respect to any day, an amount
equal to the lesser of one percent of the Aggregate Outstanding Certificate
Balance and $500,000 (adjusted for any capital contributions (actual or deemed)
by any Holder) or (ii) in all other cases, an aggregate interest at all times in
the capital of the Series Pool of $5,000.
 

 
21

--------------------------------------------------------------------------------

 



“Minimum Sponsor Percentage” means, if the Series Certificate Agreement provides
that the Partnership Factors apply, one percent and in all other cases, “Minimum
Sponsor Percentage” will not apply to the related Series.
 
“Monthly Closing Election” means an election pursuant to Revenue Procedure
2003-84 (or any successor Revenue Procedure or other applicable Internal Revenue
Service guidance) that, if available, and if made on behalf of an eligible
Series Pool, permits items of income, gain, loss or deduction of the Series Pool
to be determined for federal income tax purposes on the basis of a monthly
closing of its books.
 
“Monthly Reset Date” means the Business Day immediately preceding the first day
of the next succeeding calendar month, provided that if the Reset Rate Method is
being changed to the Monthly Reset Rate Method, the Monthly Reset Date will be
the Business Day immediately preceding the Reset Rate Method Change Date.
 
“Monthly Reset Rate” means a Reset Rate that is determined by the Remarketing
Agent on a monthly basis as provided in Article V of the Standard Terms.
 
“Monthly Reset Rate Method” means the method used to determine the Monthly Reset
Rate in accordance with Article V of the Standard Terms.
 
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
 
“Non-Monetary Default” means the occurrence of any default, other than the
failure to pay principal, premium or interest, on the Bonds or any document or
instrument related to the Bonds.
 
“Notice of Sponsor Bankruptcy” means the notice given to the Remarketing Agent
and Freddie Mac by the Administrator pursuant to Section 7.04 of the Standard
Terms.
 
“Notional Accelerated Principal Amortization Schedule” means, if applicable to a
Series, the schedule provided by Freddie Mac on the Date of Original Issue and
attached to the Series Certificate Agreement, which schedule contains the Class
A Certificate Notional Accelerated Principal Paydown Amount applicable to each
Payment Date, and which may be amended by Freddie Mac to the extent the
Remarketing Agent deems appropriate.
 
“Odd-Lot Subaccount” means the segregated subaccount designated as such forming
part of the Distribution Account.
 
“Offering Circular” means the Offering Circular, including any Offering Circular
Supplement, describing the Class A Certificates.
 
“Official Action” means any formal action conducted by a Person, which results
in a written statement of action duly approved by an authorized committee or
governing body of such Person, as appropriate.
 
“Offsetting Allocations” will have the meaning set forth in Section 11.05(d) of
the Standard Terms.
 

 
22

--------------------------------------------------------------------------------

 



“Opinion of Counsel” means one or more written opinions of outside counsel for
Freddie Mac satisfactory to the Administrator and Freddie Mac, and which opinion
is addressed to the Administrator and Freddie Mac and is in form and substance
satisfactory to the Administrator and Freddie Mac.
 
“Opinion of Tax Counsel” means one or more written opinions of an attorney or
firm of attorneys duly admitted to the practice of law before the highest court
of any state of the United States of America and experienced in matters
pertaining to the tax-exempt status of interest on state and local obligations,
as well as to the status of interests in trusts, partnerships and other
structures containing such obligations, which counsel is satisfactory to the
Administrator and Freddie Mac and which opinion is addressed to the
Administrator and Freddie Mac, and is in form and in substance satisfactory to
the Administrator and Freddie Mac.
 
“Optional Disposition Date” means with respect to any Class A Certificate, the
First Optional Disposition Date and each Payment Date thereafter.
 
“Optional Disposition Price” means, with respect to any Class A Certificate, the
sum of the Purchase Price and the Hypothetical Gain Share.
 
“Optional Disposition Right” means the right of a Holder of a Class A
Certificate to tender such Class A Certificate in exchange for the Optional
Disposition Price in accordance with the provisions of Section 7.05 of the
Standard Terms.
 
“Outstanding” means, with respect to the Certificates, as of any date of
determination, all such Certificates previously executed, authenticated and
delivered under the Series Certificate Agreement except:
 
(i)           Certificates previously canceled by the Certificate Registrar or
the Administrator or delivered to the Certificate Registrar or the Administrator
for cancellation; and
 
(ii)           Certificates in exchange for which, or in lieu of which, other
Certificates have been executed, authenticated and delivered pursuant to the
Series Certificate Agreement, unless proof satisfactory to the Administrator is
presented that any such Certificates are held by a bona fide purchaser.
 
“Outstanding Bond Balance” means, with respect to any Bond, as of any date of
determination, the outstanding principal balance of such Bond as of the Date of
Original Issue, as set forth in the Series Certificate Agreement (or in the case
of a Substitute Bond, the outstanding principal balance of the Substitute Bond
as of the Substitution Date), minus any payment of principal on such Bond
received by the Administrator with respect to such Bond after the Date of
Original Issue (or Substitution Date, if applicable) and on or before such date
of determination.
 
“Owner” means, with respect to any Project, the owner of such Project and any
successor owner.
 
“Owner Act of Bankruptcy” means an Act of Bankruptcy arising with respect to an
Owner.
 

 
23

--------------------------------------------------------------------------------

 



“Partnership Factors” means the provisions of the Series Certificate Agreement
necessary for the arrangement created in the Series Certificate Agreement to be
treated as a partnership under the tax laws of certain states and which will
only apply to the Series Pool and the Certificates if the Series Certificate
Agreement so states, in connection with the application of the definitions of
“Minimum Sponsor Interest” and “Minimum Sponsor Percentage”, and Sections 3.05,
3.06, 7.04 and 11.05(e) of the Standard Terms.
 
“Paying Agent” means the Administrator or any other Person appointed as Paying
Agent by the Administrator in accordance with Section 4.04 of the Standard
Terms.
 
“Payment Date” means the fifteenth day of each calendar month, provided, that if
such day is not a Business Day, the Payment Date will occur on the next Business
Day.
 
“Permitted Increment” shall mean with respect to any redemption of Class A
Certificates pursuant to Section 4.03 of the Standard Terms, $5,000 or any
integral multiple of $5,000 in excess thereof.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization or government or any agency or
political subdivision thereof.
 
“Placement Agent” means, if applicable, the Placement Agent for the Class A
Certificates designated in the Remarketing Agreement.
 
“Pledge Custodian” means Freddie Mac or any other entity appointed by Freddie
Mac to serve in such capacity.
 
“Pledged Class A Certificate” means (i) any Available Remarketing Class A
Certificate purchased with funds derived from a demand on the Liquidity
Facility, which is registered in the name of the Pledge Custodian, pursuant to
Section 6.06(d) of the Standard Terms, and which is pledged to Freddie Mac as
security for the reimbursement obligation owed to Freddie Mac with respect to
such demand on the Liquidity Facility and (ii) any Class A Certificate purchased
in connection with a Special Adjustment Event and which is registered in the
name of the Pledge Custodian and pledged to Freddie Mac as security for the
obligations of the Sponsor under the Reimbursement Agreement.
 
“Predecessor Certificate” means, with respect to any Certificate, every previous
Certificate evidencing all or a portion of the same Initial Certificate Balance
as that evidenced by such Certificate.  For the purpose of this definition, any
Certificate executed, authenticated and delivered under Section 2.07 of the
Standard Terms in lieu of a lost, destroyed or stolen Certificate will be deemed
to evidence the same interest in the assets held by the Administrator.
 
“Preliminary Class A Certificate Rate” means the interest rate set pursuant to
Section 5.02(b) or 5.03(a) of the Standard Terms, as applicable.
 
“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.
 

 
24

--------------------------------------------------------------------------------

 



“Profits” and “Losses” will mean, for each Fiscal Year or other period, an
amount equal to the Series Pool’s taxable income or loss for such Fiscal Year or
period, except for Market Discount Gains, Capital Gains and Capital Losses,
determined in accordance with Section 703(a) of the Code, which for this
purpose, will include all items of income, gain, loss or deduction required to
be stated separately pursuant to Section 703(a)(1) of the Code, with the
following adjustments:
 
(a)           Any income of the Series Pool that is exempt from federal income
tax and not otherwise taken into account in computing Profits or Losses pursuant
to this definition will be added to such taxable income or loss;
 
(b)           Any expenditures of the Series Pool described in Section
705(a)(2)(B) of the Code or treated as Section 705(a)(2)(B) expenditures
pursuant to Section 1.704-1(b)(2)(iv)(i) of the Regulations, and not otherwise
taken into account in computing Profits or Losses pursuant to this definition
will be subtracted from such taxable income or loss; and
 
(c)           Any amounts paid by the Sponsor pursuant to Sections 3.04 or 3.05
of the Standard Terms will be treated as payments of expenses by the Series
Pool.
 
Notwithstanding any of the foregoing, any items which are specially allocated
pursuant to Section 11.05 of the Standard Terms will not be taken into account
in computing Profits or Losses.
 
“Project” means the related multifamily development financed with proceeds of a
series of Bonds.
 
“Purchase Date” means any date on which the Class A Certificates, other than
Affected Certificates and Pledged Class A Certificates, are eligible for
purchase pursuant to an exercise of the Tender Option, as specified in Section
6.03 of the Standard Terms.
 
“Purchase Price” means, with respect to any Class A Certificate, an amount equal
to the sum of (i) the Current Certificate Balance of such Class A Certificate
and (ii) the accrued and unpaid Required Class A Certificate Interest
Distribution Amount on such Current Certificate Balance to but not including the
Purchase Date; provided, that “Class A Certificates”, for purposes of this
definition, refers solely to Class A Certificates that are not Affected
Certificates.
 
“Purchase Price Excess” will have the meaning set forth in Section 6.06(b) of
the Standard Terms.
 
“Rating Agency” shall mean each institution that at the request of Freddie Mac
provides a rating with respect to the Class A Certificates, as set forth in the
Series Certificate Agreement.  For purposes of the Series Certificate Agreement,
“applicable Rating Agency” refers to all institutions that are rating such Class
A Certificates at such time.
 
“Redemption Date” means any day on which payments of principal or Bond
Redemption Premium with respect to any Bond are to be distributed to Holders of
Class A Certificates, which day will be a Payment Date.
 

 
25

--------------------------------------------------------------------------------

 



“Redemption Premium Payment” means the respective portions of the Bond
Redemption Premium payable to Holders in accordance with the definitions of
“Disposition Gain” and “Gain Share”.
 
“Redemption Record Date” means, with respect to a Redemption Date, the close of
business on the last day of the month prior to the month in which such
Redemption Date occurs.
 
“Registered Holder” means the Person in whose name a Certificate is registered
on the Certificate Register.
 
“Regular Record Date” means, with respect to any Payment Date, including a
Redemption Date, the last day of the month preceding the month in which such
Payment Date occurs.
 
“Regulations” means the Treasury Regulations promulgated under the Code, as such
regulations are in effect on the date of the Series Certificate Agreement.
 
“Regulatory Allocations” will have the meaning set forth in Section 11.05(d) of
the Standard Terms.
 
“Reimbursement Agreement” means the Bond Exchange, Reimbursement, Pledge and
Security Agreement between the Sponsor and Freddie Mac, as amended or
supplemented, which agreement is executed and delivered concurrently with the
Series Certificate Agreement.
 
“Release Event” means, with respect to any series of Bonds, the occurrence of
either (i) a Tax Event with respect to such Bonds, (ii) an event of default
pursuant to the related Bond Documents, (iii) a material adverse credit
condition with respect to the Bonds or under the related Bond Documents or Bond
Mortgage Documents or the Reimbursement Agreement (including but not limited to
a loss of or failure to establish a real estate tax abatement for a related
Project where applicable), (iv) the Sponsor’s delivery of notice to the
Administrator that the Sponsor has elected to purchase a portion of the Bonds in
connection with a substitution of Bonds as provided in Section 3.10 of the
Standard Terms, (v) the termination of the Series in accordance with Article
XIII of the Standard Terms, (vi) a breach of a representation or warranty made
by the Sponsor with respect to a series of Bonds or related Project is not cured
pursuant to the Reimbursement Agreement, or (vii) the Sponsor’s delivery of
notice to the Administrator that the Sponsor has elected to purchase all of the
Bonds in the Series Pool on either July 15, 2019 or July 15, 2024.
 
“Release Event Date” means the date on which the payment of the Release Purchase
Price is received by the Administrator concurrent with the provision of notice
to the Holders that a Release Event has occurred.
 
“Release Purchase Price” means, with respect to any Bond, an amount equal to the
then outstanding principal amount of such Bond plus accrued interest on such
Bond to, but not including, the Release Event Date.
 
“Remarketing Agent” means the remarketing agent named in the Series Certificate
Agreement, and its successors and assigns.
 

 
26

--------------------------------------------------------------------------------

 



“Remarketing Agent Fee” will have the meaning set forth in the Remarketing
Agreement.
 
“Remarketing Agent Fee Rate” will have the meaning set forth in the Remarketing
Agreement.
 
“Remarketing Agent Notice” means the notice given by the Remarketing Agent to
the Administrator and Freddie Mac pursuant to Section 6.06(a)(iii) of the
Standard Terms with respect to remarketing proceeds received by the Remarketing
Agent related to remarketed Class A Certificates.
 
“Remarketing Agreement” means, with respect to each Series of Class A
Certificates, the related Certificate Purchase and Remarketing Agreement among
Freddie Mac, the Sponsor, the Initial Purchaser and the Remarketing Agent (or,
as applicable, the related Certificate Placement and Remarketing Agreement among
Freddie Mac, the Sponsor, the Placement Agent and the Remarketing Agent), as
amended or supplemented.
 
“Required Class A Certificate Interest Distribution Amount” means, subject to
Section 1.02 of the Standard Terms, with respect to any Class A Certificate and
for any Payment Date, the aggregate of the amounts of interest accrued for each
day in the Accrual Period related to such Payment Date, at the Reset Rate in
effect on each such day, on the Current Certificate Balance of such Certificate
for each such day.
 
“Required Class B Certificate Consent” means the prior consent of the Holders of
Class B Certificates representing at least 51% of the Aggregate Outstanding
Class B Certificate Balance, which consent will be deemed to have been given
without any action being taken by the applicable Holder unless the Holder
provides to the Administrator an executed notice of refusal of consent in form
reasonably acceptable to the Administrator.
 
“Reset Date” means a Weekly Reset Date, a Monthly Reset Date or a Term Reset
Date on which the Reset Rate is to be determined by the Remarketing Agent.
 
“Reset Rate” means the per annum rate at which interest accrues on the Current
Certificate Balance of the Class A Certificates from time to time, as determined
from time to time by the Remarketing Agent pursuant to Article V of the Standard
Terms, subject to, on any day in an Accrual Period, the Maximum Reset Rate for
such day.
 
“Reset Rate Method” means, on any day, the method in effect for determining the
Reset Rate for a weekly, monthly or term interval, as applicable, pursuant to
Article V of the Standard Terms.
 
“Reset Rate Method Change Date” means any date on which a change in the Reset
Rate Method from a Weekly Reset Rate Method, a Monthly Reset Rate Method or a
Term Reset Rate Method to another Reset Rate Method takes effect pursuant to
Article V of the Standard Terms.
 
“Reset Rate Method Change Notice” means the notice given to the Remarketing
Agent and the Administrator, and by the Administrator to the Registered Holders,
pursuant to Section 5.02(c) or Section 5.03(c) of the Standard Terms.
 

 
27

--------------------------------------------------------------------------------

 



“Responsible Officer” means, as to Freddie Mac or the Administrator, any of the
President, any Vice President, any Managing Director, the Secretary, any
Assistant Secretary, the Treasurer or any Assistant Treasurer of such entity.
 
“Retention Notice” means the notice delivered by or on behalf of a Holder of a
Class A Certificate pursuant to Section 6.07 of the Standard Terms.
 
“Section 761 Election” means the election to exclude the Series Pool from the
application of all of the provisions of Subchapter K of the Code, if such
election is permitted to be taken pursuant to the Regulations.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute thereto.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute thereto.
 
“Selected by Lot” means, with respect to Class A Certificates held by DTC, the
procedure by which Holders of Certificates are selected to be affected by a
given action affecting less than all of the Holders under any CUSIP number are
selected, which procedure will be initiated by the Administrator by notifying
DTC of a requirement for such a selection.  With respect to such Certificates,
DTC will select, in such manner as it determines from a position listing of the
aggregate Current Certificate Balances of such Class A Certificates as of the
close of business on the date of such notice, the interests in Class A
Certificates held by DTC Participants with respect to which such action will be
taken.  DTC will give the DTC Participant(s) for the interests so selected
written notice of the selection, which will specify the date and nature of such
action and the aggregate Current Certificate Balance of Class A Certificates to
be selected.  Each such DTC Participant will thereupon select, in such manner as
it determines, the Holders with respect to whose interests such action will be
taken.  The Remarketing Agent will contact each such DTC Participant to request
such DTC Participant to disclose to the Remarketing Agent the Holders so
selected.  With respect to the Class B Certificates and any Class A Certificates
not held by DTC, “Selected by Lot” means selected by the Administrator by lot or
in such other manner as the Administrator, in its discretion, deems fair.
 
“Series” means a separate series of Certificates issued pursuant to a Series
Certificate Agreement and having the numerical or other designation specified
therein.
 
“Series Certificate Agreement” means the Series Certificate Agreement into which
the Standard Terms have been incorporated, including all schedules, exhibits,
appendices and amendments, and pursuant to which the related Series Pool is
created and related Certificates are issued.
 
“Series Expiration Date” means the date on which the final payment of principal
and interest with respect to the Class A Certificates has been distributed by
the Administrator pursuant to Article IV of the Standard Terms.
 
“Series Pool” means a discrete pool formed by Freddie Mac consisting of Assets
with respect to which Freddie Mac has elected partnership status.
 

 
28

--------------------------------------------------------------------------------

 



“Series Termination Event” means the occurrence of any of the following events:
 
(i)           the Series Expiration Date;
 
(ii)           the Exchange Date on which all Certificates are exchanged for
Bonds or sales proceeds in connection with a Tender Option Termination Event or
a Liquidity Failure;
 
(iii)           the Mandatory Tender Date relating to a Mandatory Tender Event
arising in connection with a Liquidity Provider Termination Event or following a
Sponsor Act of Bankruptcy (if applicable) or a Clean-Up Event; or
 
(iv)           the date on which the Optional Disposition Right has been
exercised with respect to the last Class A Certificate (unless such Class A
Certificate has been remarketed).
 
“Servicer” means the party designated as the Servicer in the Series Certificate
Agreement.
 
“Servicing Fee” means the fee payable to the Servicer in accordance with the
servicing arrangement between Freddie Mac and the Servicer.
 
“Special Adjustment Date” means the Mandatory Tender Date arising from a Special
Adjustment Event.
 
“Special Adjustment Event” means, if specified as applicable to a Series Pool in
the related Series Certificate Agreement, the occurrence of (i) the receipt of
principal paid with respect to any “Class B Certificates” of another Series, as
described in Section 7.02 of the Standard Terms, or, if applicable, (ii) any
other event specified in the Reimbursement Agreement as giving rise to a Special
Adjustment Event.
 
“Special Adjustment Event Notice” means the notice given to the Administrator by
Freddie Mac pursuant to Section 7.02 of the Standard Terms.
 
“Specified Party” means, collectively, the Administrator, Freddie Mac, the
Remarketing Agent and any Holder of Class B Certificates or any Affiliate of any
such Person.
 
“Sponsor” means the party designated as the Sponsor in the Series Certificate
Agreement.
 
“Sponsor Act of Bankruptcy” means an Act of Bankruptcy arising with respect to
the Sponsor.
 
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc, or its successor in interest.  If neither such
rating agency nor any successor remains in existence, “S&P” shall be deemed to
refer to such other nationally recognized statistical rating agency or other
comparable Person designated by Freddie Mac, notice of which designation shall
be given to the Administrator, the Sponsor and the Remarketing Agent, and
specific ratings of S&P referenced herein shall be deemed to refer to the
equivalent ratings of the party so designated.
 

 
29

--------------------------------------------------------------------------------

 



“Standard Terms” means the Standard Terms of the Series Certificate Agreement,
together with all exhibits, as it may be amended or supplemented from time to
time.
 
“State” means any one of the 50 states of the United States of America, or the
District of Columbia.
 
“Substitute Bonds” means any new series of Bonds delivered in substitution for
an existing series of Bonds in accordance with Section 3.10 of the Series
Certificate Agreement on a Substitution Date.
 
“Substitution Date” means any date on which a substitution of Bonds is effected
in accordance with the Series Certificate Agreement.
 
“Tax Event” means, with respect to any Bond (i) a determination that interest on
such Bond is includable in the gross income of the owners thereof for federal
income tax purposes, as a result of the entry of any decree or judgment by a
court of competent jurisdiction; or (ii) the taking of any official action by
the Internal Revenue Service, in either case, whether or not such decree,
judgment or action is appealable or deemed to be final under applicable
procedural law, which has the effect of a determination that interest on such
Bond is includable in gross income of the owners thereof for federal income tax
purposes.
 
“Tender Advice” means the notice delivered by the Administrator to Freddie Mac
pursuant to Section 6.03 or 6.05 of the Standard Terms.
 
“Tender Option” means the right granted to the Holders of Class A Certificates
pursuant to Section 6.01(a) of the Standard Terms to tender or cause to be
tendered such Class A Certificates (other than Affected Certificates or Pledged
Class A Certificates) for purchase by the Administrator from amounts deposited
pursuant to Section 6.06 of the Standard Terms.
 
“Tender Option Termination Event” means:
 
(a)           there shall have occurred (A) a failure to pay when due any
installment of principal of or premium, if any, or interest with respect to any
Bonds (whether by scheduled maturity, regular repayment, acceleration, demand or
otherwise), and (B) a failure by Freddie Mac to pay under the Credit Enhancement
set forth in Section 4.11 of the Standard Terms, which failure or failures
continues for a period of three (3) Business Days;
 
(b)           upon the entry of any decree or judgment by a court of competent
jurisdiction or the taking of any official action by the Internal Revenue
Service or the Department of the Treasury, which decree, judgment or action is
deemed final under applicable procedural law, and which has the effect of a
determination that the interest on any of the Bonds is includable in the gross
income of the recipients thereof for federal income tax purposes; or
 
(c)           if the rating of the long-term senior debt of Freddie Mac is
reduced below “investment grade” (being “Baa3” in the case of Moody’s and “BBB-”
in the case of Fitch and S&P) by each Rating Agency rating such debt.
 

 
30

--------------------------------------------------------------------------------

 



“Tender Option Termination Notice” means the notice given by the Administrator
to the Registered Holders pursuant to Section 7.01 of the Standard Terms in
connection with the occurrence of a Tender Option Termination Event.
 
“Tendered Class A Certificates” means any Certificate as to which an Exercise
Notice has been given.
 
“Term Effective Date” means the date on which a particular Term Reset Rate will
be effective.
 
“Term Reset Date” means the Business Day immediately preceding a Term Effective
Date.
 
“Term Reset Method Notice” means the notice given to the Remarketing Agent and
the Administrator, and given by the Administrator to the Registered Holders,
pursuant to Section 5.03(b) of the Standard Terms.
 
“Term Reset Rate” means a Reset Rate determined by the Remarketing Agent for a
specified term as provided in Article V of the Standard Terms.
 
“Term Reset Rate Method” means the method used to determine the Term Reset Rate
in accordance with Article V of the Standard Terms.
 
“Terminating Mandatory Tender Date” means a Mandatory Tender Date relating to a
Mandatory Tender Event arising in connection with a Liquidity Provider
Termination Event, a Clean-Up Event or, if applicable, following a Sponsor Act
of Bankruptcy.
 
“UCC” means the Uniform Commercial Code as in effect in the relevant
jurisdiction.
 
“Vice President” means, with respect to Freddie Mac and the Administrator, any
Senior Vice President, Vice President, or Assistant Vice President.
 
“Weekly Reset Date” means Wednesday of each week, or if Wednesday is not a
Business Day, the immediately preceding Business Day, provided that, if the
Reset Rate Method is being changed to the Weekly Reset Rate Method, the initial
Weekly Reset Date will be the Business Day preceding the Reset Rate Change Date.
 
“Weekly Reset Rate” means a Reset Rate that is determined by the Remarketing
Agent on a weekly basis as provided in Article V of the Standard Terms.
 
“Weekly Reset Rate Method” means the method used to determine the Weekly Reset
Rate in accordance with Article V of the Standard Terms.
 
“Weighted Average Bond Rate” means, as of any date of determination, (i) the
aggregate of, for each Bond, the product of the Outstanding Bond Balance and the
related Bond Rate, divided by (ii) the Aggregate Outstanding Bond Balance,
expressed as a percentage.
 

 

 
31

--------------------------------------------------------------------------------

 

EXHIBIT B
 


 
[FORM OF CLASS A CERTIFICATES]
 
Freddie Mac
Multifamily M Certificates
Series M-031
Class A Certificate
 
CUSIP No.: ______________
Certificate No.:  __

 
Initial Certificate Balance of this
Class A Certificate (as of the Date of Original Issue): $___________
Registered Owner:  Cede & Co.
 
Date of Original Issue:  ___________________
 
THIS CERTIFICATE IS A GLOBAL CERTIFICATE REPRESENTING THE OWNERSHIP OF THE CLASS
OF SECURITIES REFERRED TO ABOVE.  THIS CERTIFICATE MAY ONLY BE TRANSFERRED IN
WHOLE TO AN ENTITY THAT IS A “CLEARING CORPORATION” AS DEFINED IN THE UNIFORM
COMMERCIAL CODE IN EFFECT IN THE STATE OF NEW YORK OR TO A SIMILARLY QUALIFIED
ENTITY SELECTED OR APPROVED BY FREDDIE MAC.
 
This Class A Certificate evidences an ownership interest in the Assets,
including the related Bonds as specified in the Series Certificate Agreement as
hereinafter defined, constituting the Series Pool related to the Freddie Mac
Multifamily M Certificates, Series M-031.  The Bonds are being held in the
Series Pool by Federal Home Loan Mortgage Corporation, as Administrator (the
“Administrator” and “Certificate Registrar”) pursuant to the terms of a Series
Certificate Agreement dated as of July 1, 2014, by and between Federal Home Loan
Mortgage Corporation (“Freddie Mac”), in its corporate capacity, and in its
capacity as Administrator, including and incorporating therein the Standard
Terms of the Series Certificate Agreement dated as of July 1, 2014 (the
“Standard Terms”), together with all other exhibits, schedules, appendices,
supplements and amendments thereto between Freddie Mac, in its corporate
capacity and in its capacity as Administrator (collectively, the “Series
Certificate Agreement”).  A summary of certain of the provisions of the Series
Certificate Agreement is set forth below.  Capitalized terms used but not
defined herein have the respective meanings ascribed thereto in the Series
Certificate Agreement.  This Class A Certificate is issued pursuant to and is
subject to the terms, provisions and conditions of the Series Certificate
Agreement to which Series Certificate Agreement the Holder of this Class A
Certificate (“Class A Certificate Holder”) by virtue of the acceptance hereof
assents and by which such Holder is bound.  A copy of the Series Certificate
Agreement is available for inspection at the Corporate Office of the
Administrator.
 
In the event of any conflict between the terms of this Class A Certificate and
the terms of the Series Certificate Agreement, the terms of the latter shall
control.
 
All distributions of interest, principal and redemption premium, if any, will be
made with respect to the Class A Certificates in accordance with the Series
Certificate Agreement, subject to the rules and regulations of DTC.  Interest
with respect to the Class A Certificates will be
 

 
B-1

--------------------------------------------------------------------------------

 



determined based on the applicable Reset Rate Method in accordance with the
provisions of the Series Certificate Agreement.  Moreover, the final
distribution will be paid only upon surrender of this Class A Certificate to the
Administrator (subject to the rules and regulations of DTC).
 
Pursuant to the Series Certificate Agreement, Class A Certificates are subject
to redemption from time to time, in whole or in part, in the manner and under
the circumstances set forth in the Series Certificate Agreement.
 
Pursuant to the Series Certificate Agreement and subject to certain conditions
specified therein, a Class A Certificate Holder shall have the right, at its
option, to tender all or a portion of its Class A Certificate in Authorized
Denominations to the Administrator for purchase (the “Tender Option”), except to
the extent the Tender Option is earlier terminated as set forth therein.  To
exercise the Tender Option, an Exercise Notice in the form attached hereto as
Annex 1 must be given in accordance with the procedures specified in Section
6.03 of the Series Certificate Agreement.  The Purchase Price for such purchase
will be payable as described in the Series Certificate Agreement (subject to the
rules and regulations of DTC).
 
Pursuant to the Series Certificate Agreement, subject to certain conditions set
forth therein, Class A Certificates are subject to mandatory tender, in whole or
in part, on the Mandatory Tender Date specified for such purpose in a notice
given to the Class A Certificate Holders by the Administrator.
 
The transfer of this Class A Certificate shall be registered in the Certificate
Register upon surrender of this Class A Certificate for registration of transfer
at the office or agency maintained by the Certificate Registrar therefor
pursuant to Section 2.05(a) of the Series Certificate Agreement, and such Class
A Certificate shall be duly endorsed or accompanied by a written instrument of
transfer in a form satisfactory to the Certificate Registrar and the
Administrator duly executed by the Holder hereof, or by an attorney for such
Class A Certificate Holder duly authorized in writing, such signature to be
guaranteed by an “eligible guarantor institution” meeting the requirements of
the Administrator, which requirements will include membership or participation
in STAMP or such other “signature guarantee program” as may be determined by the
Administrator in addition to, or in substitution for, STAMP, all in accordance
with the Securities Exchange Act of 1934, as amended.  No service charge shall
be made to a Class A Certificate Holder for any registration of transfer or
exchange of this Class A Certificate, but the Certificate Registrar or the
Administrator may require payment of a sum sufficient to cover any transfer tax
or other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Class A Certificates.
 
Subject to certain conditions in the Series Certificate Agreement, the
obligations of Freddie Mac and the Administrator created by the Series
Certificate Agreement shall terminate upon the occurrence of certain events set
forth therein.
 
The recitals contained herein shall be taken as statements of Freddie Mac, and
the Administrator assumes no responsibility for their accuracy.
 
[Signatures follow]
 

 
B-2

--------------------------------------------------------------------------------

 

In Witness Whereof, Freddie Mac, as Administrator, has caused this Class A
Certificate to be duly executed under its corporate seal and pursuant to the
manual or facsimile signatures of Freddie Mac’s duly authorized officers or
agents.
 
Dated as of:  _______________________
 
FEDERAL HOME LOAN MORTGAGE CORPORATION, as Administrator
                       
Attest:  ___________________________
 
By:
 
              Secretary
   
Chief Executive Officer













Certificate of Authentication
 
This is the Class A Certificate, Series ________ referred to in the
within-mentioned Series Certificate Agreement.
 

 
FEDERAL HOME LOAN MORTGAGE CORPORATION, as Administrator or Certificate
Registrar
             
By:
     
Chief Executive Officer




 
B-3

--------------------------------------------------------------------------------

 

Assignment
 
FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto
 
 

--------------------------------------------------------------------------------

(Name, Address and Taxpayer Identification Number of Assignee)
 
all its right, title and interest in and to the within Class A Certificate and
hereby irrevocably constitutes and appoints
_______________________________________________ (Attorney) to register the
transfer of the within Certificate on the books kept for the registration
thereof, with full power of substitution in the premises.
 
Dated:____________________________
 
Signature:____________________________
 
Notice:  The signature on this assignment must correspond with the name as
written upon the face of this Certificate in every particular, without
alteration or enlargement or any change whatsoever.
 
Signature(s) Guaranteed: ____________________________
 
Notice:  Signature(s) must be guaranteed by an “eligible guarantor institution”
meeting the requirements of the Administrator, which requirements include
membership or participation in STAMP or such other “signature guarantee program”
as may be determined by the Administrator in addition to, or in substitution
for, STAMP, all in accordance with the Securities Exchange Act of 1934, as
amended.

 
B-4

--------------------------------------------------------------------------------

 

Annex 1
 
[Form of Exercise Notice]
 
[Date of Notice]
 
[DTC Participant on behalf of [Class A Certificate Holder]]
 
Via Fax To:
 
Federal Home Loan Mortgage Corporation
 
[Remarketing Agent]
 
Exercise Notice
 
Re:  Freddie Mac Multifamily M Certificates, Series ____


CUSIP No.: _______________
Initial Certificate Balance: _______________
Current Certificate Balance of Tendered Class A Certificates in Authorized
Denominations: __________


The Class A Certificate Holder (the “Class A Certificate Holder”) of the Class A
Certificates described above (the “Tendered Class A Certificates”) pursuant to
the Series Certificate Agreement dated as of July 1, 2014, by and between
Federal Home Loan Mortgage Corporation, in its corporate capacity (“Freddie
Mac”) and Federal Home Loan Mortgage Corporation, in its capacity as
Administrator (the “Administrator”), incorporating by reference the Standard
Terms of the Series Certificate Agreement dated as of July 1, 2014, by and
between Freddie Mac and the Administrator (collectively, the “Series Certificate
Agreement”), and in accordance with Section 6.03 of the Series Certificate
Agreement, hereby irrevocably exercises the Tender Option with respect to the
Tendered Class A Certificates in Authorized Denominations, which Tendered Class
A Certificates shall be delivered to the Administrator, by not later than 11:00
a.m. on the Purchase Date specified below (the “Purchase Date”).  Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Series Certificate Agreement.
 
Purchase Date:  __________________, 20___.
 

 
DTC Participant
       
By:
     
Authorized Signatory



 

 
B-5

--------------------------------------------------------------------------------

 

Tendered Certificates
 
The Class A Certificate Holder recognizes and acknowledges that this exercise of
the Tender Option is irrevocable and that, therefore, from and after the timely
delivery of this Exercise Notice to the Administrator, the Class A Certificate
Holder shall have no further rights or interests in and to the Tendered Class A
Certificate other than the right to receive payment of the Purchase Price[s]
thereof, from moneys held by the Administrator for such purpose upon surrender
of the Tendered Class A Certificate to the Administrator.
 
Please send all notices regarding the tenders of the Tendered Class A
Certificate to the Class A Certificate Holder’s address set forth below the
signature hereon.
 
 
Dated:



 
Signature(s) of Class A Certificate Holder of

Tendered Certificate[s]
_______________________________
_________________________________


________________________________________________________________________
Street                                              City                                           State
 
________________________________________________________________________
Area Code                      Telephone Number
 
Signature Guaranteed
 
___________________________________
 
Note:  The above signature(s) must correspond with the name set forth on the
face of the Tendered Class A Certificate[s] with respect to which this Exercise
Notice is being delivered without any change whatsoever, and must bear a
signature guaranteed by an “eligible guarantor institution” meeting the
requirements of the Administrator, which requirements will include membership or
participation in STAMP or such other “signature guarantee program” as may be
determined by the Administrator in addition to, or in substitution for, STAMP,
all in accordance with the Securities Exchange Act of 1934, as amended.  The
method of presenting this notice is at the risk of the person making
such  presentation.
 

 
B-6

--------------------------------------------------------------------------------

 

EXHIBIT C
 


 
[FORM OF CLASS B CERTIFICATES]
 
No Sale, Assignment, Pledge, Hypothecation or other transfer or grant of any
lien, security interest, options or charges in the Class B Certificates will be
effective unless it is made in compliance with the provisions described herein,
the Series Certificate Agreement and the Bond Exchange, Reimbursement, Pledge
and Security Agreement dated as of July 1, 2014 (The “Reimbursement Agreement”)
between ATAX TEBS II, LLC and Federal Home Loan Mortgage Corporation, including
obtaining the prior written consent of Freddie Mac to such transfer or
grant.   Unless a transfer or grant of an interest in a Class B Certificate is
made in accordance with the provisions herein, the purported transfer or grant
will be void ab initio and the purported transferor will continue to be deemed
the Holder of such Class B Certificate.
 
Freddie Mac
 
Multifamily M Certificates
 
Series M-031
 
Class B Certificate
 
CUSIP No.: _________________
Certificate No.: ___

 
Initial Certificate Balance of this
Class B Certificate (as of _____________):$___________
 
Registered Owner:                                           ATAX TEBS II, LLC


Date of Original Issue: ______________
 
This Class B Certificate evidences an ownership interest in the Assets,
including the related Bonds as specified in the Series Certificate Agreement as
hereinafter defined, constituting the Series Pool related to the Freddie Mac
Multifamily M Certificates, Series M-031.  The Bonds are being held in the
Series Pool by Federal Home Loan Mortgage Corporation, as Administrator (the
“Administrator” and “Certificate Registrar”) pursuant to the terms of a Series
Certificate Agreement dated as of July 1, 2014, by and between Federal Home Loan
Mortgage Corporation, in its corporate capacity (“Freddie Mac”) and in its
capacity as Administrator, including and incorporating therein the Standard
Terms of the Series Certificate Agreement dated as of July 1, 2014 (the
“Standard Terms”), together with all other exhibits, schedules, appendices,
supplements and amendments thereto between Freddie Mac and the Administrator
(collectively, the “Series Certificate Agreement”).  A summary of certain of the
provisions of the Series Certificate Agreement is set forth below.  Capitalized
terms used but not defined herein have the respective meanings ascribed thereto
in the Series Certificate Agreement.  This Class B Certificate is issued
pursuant to and is subject to the terms, provisions and conditions of the Series
Certificate Agreement to which Series Certificate Agreement the Holder of this
Class B Certificate (“Class B Certificate Holder”) by virtue of the acceptance
hereof assents and by which such Holder is bound.  A copy of the Series
Certificate Agreement is available for inspection at the Corporate Office of the
Administrator.
 
In the event of any conflict between the terms of this Class B Certificate and
the terms of the Series Certificate Agreement, the terms of the latter shall
control.
 

 
C-1

--------------------------------------------------------------------------------

 



All distributions of interest, principal and redemption premium, if any, will be
made with respect to the Class B Certificates in accordance with the Series
Certificate Agreement.  Interest with respect to the Class B Certificates will
be determined in accordance with the provisions of the Series Certificate
Agreement.  Moreover, the final distribution will be paid only upon surrender of
this Class B Certificate to the Administrator.  Payments with respect to the
Class B Certificates are subordinate to payments to the Class A Certificates.
 
Pursuant to the Series Certificate Agreement, Class B Certificates are subject
to redemption from time to time, in whole or in part, in the manner and under
the circumstances set forth in the Series Certificate Agreement.
 
Subject to the restrictions and upon satisfaction of the conditions set forth in
Section 2.06 of the Series Certificate Agreement (including the delivery of an
Investor Letter), the transfer of this Class B Certificate shall be registered
in the Certificate Register upon surrender of this Class B Certificate for
registration of transfer at the office or agency maintained by the Certificate
Registrar therefor pursuant to Section 2.05(a) of the Series Certificate
Agreement, and such Class B Certificate shall be duly endorsed or accompanied by
a written instrument of transfer in a form satisfactory to the Certificate
Registrar and the Administrator duly executed by the Holder hereof, or by an
attorney for such Class B Certificate Holder duly authorized in writing, such
signature to be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Administrator, which requirements will include membership or
participation in STAMP or such other “signature guarantee program” as may be
determined by the Administrator in addition to, or in substitution for, STAMP,
all in accordance with the Securities Exchange Act of 1934, as amended.  No
service charge shall be made to a Class B Certificate Holder for any
registration of transfer or exchange of this Class B Certificate, but the
Certificate Registrar or the Administrator may require payment of a sum
sufficient to cover any transfer tax or other governmental charge that may be
imposed in connection with any registration of transfer or exchange of Class B
Certificates.
 
Subject to certain conditions in the Series Certificate Agreement, the
obligations of Freddie Mac and the Administrator created by the Series
Certificate Agreement shall terminate upon the occurrence of certain events set
forth therein.
 
The recitals contained herein shall be taken as statements of Freddie Mac, and
the Administrator assumes no responsibility for their accuracy.
 
[Signatures follow]
 

 
C-2

--------------------------------------------------------------------------------

 

In Witness Whereof, Freddie Mac, as Administrator, has caused this Class B
Certificate to be duly executed under its corporate seal and pursuant to the
manual or facsimile signatures of Freddie Mac’s duly authorized officers or
agents.
 


Dated as of:  _______________________
 
FEDERAL HOME LOAN MORTGAGE CORPORATION, as Administrator
                       
Attest:  ___________________________
 
By:
 
              Secretary
   
Chief Executive Officer







Certificate of Authentication
 
This is the Class B Certificate, Series ________ referred to in the
within-mentioned Series Certificate Agreement.
 

 
FEDERAL HOME LOAN MORTGAGE CORPORATION, as Administrator or Certificate
Registrar
             
By:
     
Chief Executive Officer



 


 





 
C-3

--------------------------------------------------------------------------------

 

Assignment
 
FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer
unto___________________________________________________________________________________________________________________
(Name, Address and Taxpayer Identification Number of Assignee) all its right,
title and interest in and to the within Class B Certificate and hereby
irrevocably constitutes and appoints
_______________________________________________ (Attorney) to register the
transfer of the within Certificate on the books kept for the registration
thereof, with full power of substitution in the premises.
 
Dated:____________________________
 
Signature:____________________________
 
Notice:  The signature on this assignment must correspond with the name as
written upon the face of this Certificate in every particular, without
alteration or enlargement or any change whatsoever.


Signature(s) Guaranteed: ____________________________
 
Notice:  Signature(s) must be guaranteed by an “eligible guarantor institution”
meeting the requirements of the Administrator, which requirements include
membership or participation in STAMP or such other “signature guarantee program”
as may be determined by the Administrator in addition to, or in substitution
for, STAMP, all in accordance with the Securities Exchange Act of 1934, as
amended.



 
C-4

--------------------------------------------------------------------------------

 

EXHIBIT D
 


 
[FORM OF CLASS B INVESTOR LETTER]
 
Freddie Mac
Multifamily M Certificates
Series M-031
Class B Certificates




The Sponsor
The Administrator
The Certificate Registrar
The Remarketing Agent
The Liquidity Provider
 
Ladies and Gentlemen:
 
This letter applies to privately offered Certificates designated as the Series
of Class B Certificates described above (“Class B Certificates”) that are
currently being offered or that may be offered in the future.  We may from time
to time offer to purchase, purchase, offer to sell and/or sell Class B
Certificates, and we agree that this letter shall apply to all such purchases,
acquisitions, sales and offers.  Certain terms of the Class B Certificates are
generally described in the Offering Circular and Offering Circular Supplement
with respect to the related senior Class A Certificates (as the same may be
amended or supplemented, collectively, the “Offering Circular”).  The Class B
Certificates are subject to certain restrictions on transfer set forth in the
Series Certificate Agreement and the Bond Exchange, Reimbursement, Pledge and
Security Agreement dated as of July 1, 2014 (the “Reimbursement Agreement”)
between ATAX TEBS II, LLC (“Sponsor”) and Federal Home Loan Mortgage Corporation
(“Freddie Mac”).  Undefined capitalized terms used herein shall generally have
the meanings ascribed to such terms in the Offering Circular; however, the
terminology used herein is intended to be general in its application and not to
exclude any Class B Certificates in respect of which (in the Offering Circular
or otherwise) alternative terminology is used.
 
1.           In connection with its purchase of the Class B Certificates and
intending to be bound by the terms hereof, the undersigned (the “Purchaser”)
hereby represents, warrants and agrees for the benefit of the above addressees
as follows:
 
A.           On the date hereof, the Purchaser is purchasing an interest in
$_____________ of Class B Certificates issued pursuant to the Series Certificate
Agreement dated as of July 1, 2014, by and between Freddie Mac, in its corporate
capacity and Freddie Mac in its capacity as Administrator (the “Administrator”),
incorporating by reference the Standard Terms of the Series Certificate
Agreement dated as of July 1, 2014 by and between Freddie Mac and the
Administrator (the “Standard Terms” and, collectively with the Series
Certificate Agreement, the “Series Certificate Agreement”).  Prior to the
purchase of any Class B Certificates, the Purchaser has reviewed the Series
Certificate Agreement and the Offering Circular, and asked questions and
received answers concerning the terms and conditions of the transactions
contemplated by the Series Certificate Agreement and the Offering Circular and
has
 

 
D-1

--------------------------------------------------------------------------------

 



requested and obtained additional information deemed necessary to verify the
accuracy and completeness of any information furnished to the Purchaser or to
which the Purchaser has access.  The Purchaser has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of a purchase of the Class B Certificates.  The Purchaser is an
“accredited investor” within the meaning of Rule 501(a) of Regulation D or a
“qualified institutional buyer” as defined in Rule 144A, both Rules promulgated
under the Securities Act of 1933, as amended (the “1933 Act”).
 
B.           The Purchaser (i) acknowledges that it will treat the Series Pool
as a partnership for federal, state and local income tax purposes and that it
intends and expects to be treated as a partner for such purposes and (ii)
consents to all federal and other tax elections made on behalf of the Series
Pool pursuant to the Series Certificate Agreement.  The Purchaser acknowledges
that no Person is authorized under Treas. Reg. Section 301.7701-3(c) or any
applicable state or local law to have the Series Pool classified as a
corporation for federal, state or local income tax purposes.  The Purchaser
consents to an election under Revenue Procedure 2003-84 (or any successor
Revenue Procedure or other guidance issued by the Internal Revenue Service) to
account for items of Series Pool tax-exempt income, taxable income (if any),
gain, loss and deduction on the basis of a monthly closing of the books, and
agrees to comply with the alternative reporting requirements prescribed by
Revenue Procedure 2003-84, if such election is made by Freddie Mac.
 
C.           The Purchaser’s intention is to acquire the Class B Certificates
for investment (a) for the Purchaser’s own account and not as a nominee or agent
or (b) for resale to “accredited investors” in transaction exempt from the
registration requirements of the 1933 Act or for resale to “qualified
institutional buyers” in transactions under Rule 144A promulgated under the 1933
Act (“Rule 144A”), and not with the view to, or for resale in connection with,
any other distribution thereof (although it retains the right to resell, subject
to the transfer restrictions set forth herein and in the Series Certificate
Agreement and the Reimbursement Agreement).
 
D.           The Purchaser acknowledges that the Class B Certificates are being
purchased pursuant to an exemption under the 1933 Act which depends upon, among
other things, the bona fide nature of the Purchaser’s investment intent (or
intent to resell only in transactions exempt from the registration requirements
of the 1933 Act) as expressed herein and may not be transferred unless an
exemption from registration under the 1933 Act and any applicable state “Blue
Sky” or securities laws is available.  In addition, the Purchaser understands
that the Class B Certificates have not been registered under the securities laws
of any state.  The Purchaser agrees to comply with applicable restrictions on
the transfer of the Class B Certificates contained and referred to herein, the
Series Certificate Agreement and the Reimbursement Agreement.
 

 
D-2

--------------------------------------------------------------------------------

 



E.           The Purchaser is neither a “substantial user” nor a “related
person” to a substantial user (within the meanings of Section 147(a) of the
Internal Revenue Code of 1986, as amended and Section 103(b)(13) of the Internal
Revenue Code of 1954, as amended) of the property financed by a Bond held by the
Series Pool or any Underlying Bond, as applicable.
 
F.           The Purchaser has had adequate opportunity to consult with legal,
tax and investment advisors of its own choosing concerning its investment, and
the Purchaser is not relying upon legal, tax or investment advice from the
Administrator, the Sponsor or Remarketing Agent or any of their respective
professionals or agents (provided the Purchaser is entitled to rely on the
opinions delivered on the Date of Original Issue to the extent and with respect
to the matters provided therein).  The Purchaser has relied on its own
investigation of the Bonds, the Issuers of the Bonds, any underlying obligors,
the security provided therefor, and acknowledges that no investigation has been
made by the Administrator, the Sponsor or the Remarketing Agent in connection
with (i) the offering of Certificates, (ii) the Bonds and (iii) the financial
condition or creditworthiness of the Issuers or underlying obligors with respect
to the Bonds.
 
G.           The Purchaser acknowledges and agrees that pursuant to the Series
Certificate Agreement and the Reimbursement Agreement Freddie Mac's prior
written consent is required for any sale, assignment, pledge, hypothecation or
other transfer of the Purchaser's interest in the Class B Certificates or to
grant any lien, security interest, options or other charges or encumbrances with
respect to the Class B Certificates, and that unless a transfer or grant is made
in accordance with the foregoing, such transfer or grant will be void ab initio
with respect to the Purchaser and any transferee and the Purchaser will continue
to be the Holder of the Class B Certificates.
 
H.           The foregoing representations, warranties and agreements are made
by the Purchaser with the intent that they may be relied upon in determining its
qualification and suitability to purchase Class B Certificates, and the
Purchaser hereby agrees that such representations, warranties and agreements
shall survive its purchase thereof, and that if any such representations,
warranties or agreements are no longer accurate, it shall promptly notify the
Administrator, the Remarketing Agent and the Sponsor.  The Purchaser hereby
agrees to indemnify and hold harmless the Series Pool, the Sponsor, the
Remarketing Agent, the Administrator and agents of each of them from and against
any losses, claims, damages, liabilities, expenses (including attorneys’
reasonable fees and disbursements), judgments and amounts paid in settlement
resulting from the untruth of any of the warranties and representations
contained herein or the breach by the Purchaser of any of the covenants made by
it herein.  Notwithstanding the foregoing, however, no representation, warranty,
acknowledgment or agreement by the Purchaser made herein shall in any manner be
deemed to constitute a waiver of any rights granted to it under Federal or state
securities laws.
 
I.           If this letter is signed by an investment adviser on behalf of one
or more investment companies identified on Appendix A hereto (each a “Fund”),
the investment adviser hereby represents and warrants that (i) each of the
statements, agreements, covenants and representations and warranties herein are
made on behalf of each such Fund and are true and correct, and (ii) the
investment adviser is authorized to execute this letter on behalf of each Fund.
 

 
D-3

--------------------------------------------------------------------------------

 



J.           This letter shall apply to all Class B Certificates owned by the
Purchaser.
 
K.           The Purchaser represents and warrants that the signatory of this
letter is authorized to execute and deliver this letter on behalf of such
Purchaser, and acknowledges and agrees that the representations, warranties,
agreements and acknowledgements set forth herein are legal, valid and binding,
and enforceable against such Purchaser.
 
2.           Any xerographic or other copy of this letter shall be deemed of
equal effect as a signed original.
 
3.           Information regarding the Purchaser’s taxpayer identification
number is listed on Appendix A attached hereto.
 
4.           The Purchaser’s telephone and facsimile numbers for purposes of
receiving Electronic Notice under the Series Certificate Agreement are listed on
Appendix A attached hereto.
 
5.           Information regarding the Purchaser’s Participant of The Depository
Trust Company and its account number are listed on Appendix A attached hereto.
 
6.           This letter supersedes any version of this letter delivered by us
and dated earlier than the date hereof.
 
Date: _______________________



 
[Name of Purchaser]
             
By:
   
Name (Print):
   
Title:
   
Mailing Address of Purchaser:




 
D-4

--------------------------------------------------------------------------------

 

APPENDIX A
 


 
[Investor Letter Information]
 


 